Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION













STOCK SALE AGREEMENT
by and among
MEMC HOLDINGS CORPORATION,
MEMC ELECTRONIC MATERIALS, INC.,
FOTOWATIO RENEWABLE VENTURES, S.L.
and
FOTOWATIO S.L.
Dated as of August 3, 2011



--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



Table of Contents
 
 
 
 
Page


Article I.
DEFINITIONS
 
 
1


1.01


Definitions
 
 
1


1.02


Rules of Construction
 
 
18


Article II.
PURCHASE AND SALE
 
18


2.01


Purchase and Sale
 
 
18


2.02


Purchase Price
 
 
18


2.03


Purchase Price Adjustments
 
19


2.04


Transaction Expenses
 
 
21


2.05


Closing
 
 
21


2.06


Closing Deliveries
 
 
21


2.07


Specified Project Deferred Payment
 
22


2.08


Austin Deferred Payment
 
22


Article III.
REPRESENTATIONS REGARDING SELLER AND SELLER'S PARENT
23


3.01


Representations Regarding Seller
23


3.02


Representations Regarding Seller's Parent
24


Article IV.
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY
24


4.01


Organization; Qualification
24


4.02


Capitalization
25


4.03


Subsidiaries
25


4.04


No Conflicts; Consents and Approvals
26


4.05


Financial Statements
26


4.06


Liabilities
26


4.07


Company Permits
26


4.08


Absence of Certain Changes
27


4.09


Legal Proceedings
27


4.10


Compliance With Applicable Laws
27


4.11


Company Contracts
28


4.12


Taxes
30


4.13


Employee Matters
33


4.14


Insurance
34


4.15


Environmental Matters
34


4.16


Intellectual Property
34


4.17


Property
35


4.18


Condemnation
36


4.19


Related Party Transactions
36


4.20


Brokers
36


4.21


Investment Company
36


4.22


Government Contracts
36


4.23


Restrictions on Business Activities
36


4.24


Project Development
37




i

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

4.25


Bank Accounts
38


4.26


Officers, Directors, Employees, Consultants and Agents; Compensation
38


4.27


Books and Records; Business Practices and Financial Controls
39


4.28


No Other Representations and Warranties
39


Article V.
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MEMC
39


5.01


Organization; Qualification
39


5.02


Authority; Enforceability
39


5.03


No Conflicts; Consents and Approvals
40


5.04


Legal Proceedings
40


5.05


Investment Representations
40


5.06


Brokers
41


5.07


Availability of Funds
41


5.08


No Other Representations and Warranties
41


Article VI.
COVENANTS OF THE PARTIES
41


6.01


Investigation by Purchaser
41


6.02


Certain Restrictions
42


6.03


Efforts; Regulatory and Other Approvals
45


6.04


Employees; Employee Benefits
46


6.05


Supplemental Disclosure
47


6.06


No Negotiations
49


6.07


Further Assurances; Post-Closing Cooperation
49


6.08


Indemnification of Directors and Officers; Directors' and Officers' Insurance
50


6.09


Business Marks
50


6.10


Certain Services and Benefits Provided by Affiliates
51


6.11


Covenant Not to Compete; Covenant Not to Solicit
51


6.12


Release
52


6.13


Notices of Certain Events
53


6.14


Employee Payments
53


6.15


Specified Projects
54


6.16


Specified Project Deferred Payment Covenants
55


6.17


Pre-Deferred Payment Escrow Disbursements
56


6.18


Treatment of Certain Indebtedness
57


6.20


Support Obligations
57


6.20


Transition Services Agreement
57


Article VII.
CONDITIONS TO OBLIGATIONS OF PURCHASER
57


7.01


Representations and Warranties
57


7.02


Performance
58


7.03


Officer's Certificate
58


7.04


Orders and Applicable Laws
58


7.05


Resignations
58


7.06


FIRPTA Certificate
58


7.07


Management Agreement
58




ii

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

7.08


Transition Services Agreement
58


7.09


No Material Adverse Effect
58


7.10


No Pending Action
58


7.11


Indemnity Escrow Agreement
59


7.12


Consents
59


7.13


HSR Act
59


7.14


Indebtedness
59


Article VII.
CONDITIONS TO OBLIGATIONS OF SELLER
59


8.01


Representations and Warranties
59


8.02


Performance
59


8.03


Officer's Certificate
60


8.04


Orders and Applicable Laws
60


8.05


Governmental Approvals
60


8.06


Transition Services Agreement
60


8.07


Indemnity Escrow Agreement
60


8.08


HRS Act
60


Article IX.
TAX MATTERS
60


9.01


Transfer Taxes
60


9.02


Tax Returns, Refunds and Other Tax Matters
60


9.03


Audits
61


9.04


Cooperation
62


Article X.
TERMINATION
62


10.01


Termination
62


10.02


Effect of Termination
62


Article XI.
INDEMNIFICATION
63


11.01


Survival
63


11.02


Indemnification
64


11.03


Third Party Claims
65


11.04


Limitations on Indemnification
66


11.05


No Contribution
67


11.06


Information
67


11.07


Set-Off
67


11.08


Remedies Exclusive
68


11.09


Non-Recourse
68


11.10


Treatment of Indemnification
68


Article XII.
MISCELLANEOUS
68


12.01


Entire Agreement; No Third Party Beneficiaries
68


12.02


Expenses
69


12.03


Confidentiality
69


12.04


Announcements
69


12.05


No Waiver
70


12.06


Amendments
70


12.07


Addresses for Notices
70


12.08


Captions
71


12.09


Severability
71




iii

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

12.10


Assignment
71


12.11


Counterparts
71


12.12


Disclosure
71


12.13


Specific Performance
72


12.14


Governing Applicable Law
72


12.15


Arbitration
72


12.16


New York Courts
73


12.17


Damages
73


12.18


Waiver of Jury Trial
74








iv

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



    


Exhibit A                Form of Indemnity Escrow Agreement
Exhibit B                Form of Assignment Agreement
SCHEDULES
Schedules
Schedule 1.01(a)    Advanced Development Projects
Schedule 1.01(b)    Permitted Liens - Other
Schedule 1.01(c)    Pre-Approved Expenditures
Schedule 1.01(d)    Projects
Schedule 1.01(e)    Specified Employee Bonus Plans
Schedule 1.01(f)    Intercompany Loan Amount
Schedule 2.07(a)    Specified Projects
Schedule 2.07(b)    Employee Payment Calculations
Schedule 3.01(b)(ii)    Seller's Approvals
Schedule 3.02(b)(ii)    Seller's Parent Approvals
Schedule 4.02(a)    Capitalization
Schedule 4.03(a)    Company Subsidiaries
Schedule 4.03(b)    Company Subsidiaries Permitted Liens
Schedule 4.03(c)    Outstanding Obligations
Schedule 4.04(b)    Company Approvals
Schedule 4.06(a)    Liabilities
Schedule 4.06(b)    Company Subsidiary Debt
Schedule 4.08    Absence of Certain Changes
Schedule 4.09    Legal Proceedings
Schedule 4.10    Compliance with Applicable Laws
Schedule 4.11(a)(i)     Company Contracts - General
Schedule 4.11(a)(ii)    Company Contracts - Exclusive Licenses
Schedule 4.11(a)(iii)    Company Contracts - Arms Length Negotiation
Schedule 4.11(a)(iv)    Company Contracts - Teaming Agreements
Schedule 4.11(a)(v)    Company Contracts - Exclusivity Arrangements
Schedule 4.11(a)(vi)    Company Contracts - Sharing Arrangements
Schedule 4.11(a)(vii)    Company Contracts - Prohibitions on Competition
Schedule 4.11(a)(viii)    Company Contracts - Disposition of Securities
Schedule 4.11(a)(ix)    Company Contracts - Change of Control Cash Payments
Schedule 4.11(a)(x)    Company Contracts - Hedging
Schedule 4.11(a)(xi)    Company Contracts - L/Cs; Bonds
Schedule 4.11(a)(xii)    Company Contracts - Director and Officer
Indemnification
Schedule 4.11(a)(xiii)    Company Contracts - Development Project Easements
Schedule 4.11(c)    Company Contract Defaults
Schedule 4.12        Taxes
Schedule 4.12(a)(viii)    Tax Treatment of Certain Company Subsidiaries
Schedule 4.12(a)(xviii)    Cash Grant Applications (Submitted)
Schedule 4.12(a)(xix)    Cash Grant Applications (Obligation to Submit)
Schedule 4.13(a)    Employee Matters
Schedule 4.13(b)    Company Employee Benefit Plans
Schedule 4.13(d)    Employee Payments
Schedule 4.14        Insurance
Schedule 4.15        Environmental Matters
Schedule 4.16        Intellectual Property

v

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Schedule 4.17        Real Property
Schedule 4.17(c)    Environmental/Title Reports
Schedule 4.18         Condemnation
Schedule 4.19        Related Party Transactions
Schedule 4.23        Restrictions on Business Activities
Schedule 4.24(a)    Project Development - Capacity; Title Reports
Schedule 4.24(b)    Project Development - Deposits
Schedule 4.24(c)    Project Development - Interconnection
Schedule 4.24(d)    Project Development - FERC
Schedule 4.25        Bank Accounts
Schedule 4.26(a)    Consultants; Employees
Schedule 4.26(c)    Offer Letters
Schedule 4.26(d)    Secondment; Leave; Leased Employees
Schedule 4.26(e)    Termination of Employment Contracts
Schedule 4.26(f)    Resignation of Key Employees
Schedule 5.03(b)    Purchaser's Approvals & MEMC's Approvals
Schedule 6.02(c)(vi)    Employee Payment Increases
Schedule 6.02(c)(vii)    Entering into Affiliate Contracts
Schedule 6.19        Support Obligations
Schedule 7.05        Resignations
Schedule 7.12        Consents
Schedule 11.02(a)(ix)    Additional Indemnities
 






    



vi

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

STOCK SALE AGREEMENT
This STOCK SALE AGREEMENT is made as of August 3, 2011 (this “Agreement”), by
and among MEMC Holdings Corporation, a Delaware corporation (“Purchaser”);
solely for purposes of Article I, Section 2.01, Section 2.07, Section 2.08,
Section 6.15, Section 6.16, Section 10.02, Article XI and Article XII, MEMC
Electronic Materials, Inc., a Delaware corporation (“MEMC”); Fotowatio Renewable
Ventures, S.L., a Sociedad Limitada organized under the laws of the Kingdom of
Spain (“Seller”); and solely for purposes of Article I, Article V, Section 2.01,
Section 3.02, Section 6.06, Section 6.12, Section 6.16(c), Section 10.02,
Article XI and Article XII, Fotowatio S.L., a Sociedad Limitada organized under
the laws of the Kingdom of Spain (“Seller's Parent”). Purchaser, Seller and
Seller's Parent are each referred to herein as a “Party” or, collectively, as
the “Parties,” (provided that (i) MEMC shall constitute a Party solely for the
purposes of Article I, Section 2.01, Section 2.07, Section 2.08, Article V,
Section 6.15, Section 6.16, Section 10.02, Article XI and Article XII, and
Seller's Parent shall constitute a Party solely for purposes of Article I,
Section 2.01, Section 3.02, Section 6.06, Section 6.12, Section 6.16(c), Section
10.02, Article XI and Article XII).
WITNESSETH:
WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
of Fotowatio Renewable Ventures, Inc., a Delaware corporation (the “Company”).
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of the issued and outstanding capital stock of the Company upon
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


Article I.DEFINITIONS


1.01.    Definitions. As used in this Agreement, the following defined terms
have the meanings indicated below:


“AAA” has the meaning given to that term in Section 12.15(a).


“Acquisition Proposal” has the meaning given to that term in Section 6.06.
“Action” means any action, suit, proceeding, arbitration or Governmental
Authority investigation.
“Adjusted Specified MW” means, with respect to each Specified Project, the MW as
approved by the CPUC pursuant to the CPUC Approval for such Specified Project if
less than the applicable Total Specified MW.
“Adjustment Amount” has the meaning given to that term in Section 2.03(b).
“Adjustment Statement” has the meaning given to that term in Section 2.03(b).
“Adobe Project” means the Project owned by FRV Adobe Solar, L.P.

1

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

“Advanced Development Projects” means those Projects set forth on Schedule
1.01(a).
“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, “control” of a Person means
the power to direct or cause the direction of the management and policies of
such Person whether through the ownership of voting securities or ownership
interests, by Contract or otherwise.
“Agreed Estimated Closing Statement” has the meaning given to that term in
Section 2.03(a).
“Agreement” has the meaning given to that term in the preamble to this
Agreement, as the same may be amended from time to time.
“Antelope Project” means the Project owned by FRV Mojave Solar 4, L.P.
“Applicable Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the effect of law of the United
States, any non-U.S. country or any state, county, city, province, territory or
other political subdivision thereof or of any Governmental Authority.
“Agreed Estimated Closing Balance Sheet” has the meaning given to that term in
Section 2.03(a).
“Assignment Agreement” has the meaning given to that term in Section 6.15(a).
“Austin Commercial Operation Date” means the date on which “COD Commissioning
Completion” occurs under, and as defined in, the Engineering, Procurement and
Construction Contract, dated as of February 18, 2011, by and between RES
(Construction), LP and FRV AE Solar, LLC, as amended by the First Amendment to
Engineering, Procurement and Construction Contract, dated as of March 15, 2011.
“Austin Deferred Payment” has the meaning given to that term in Section 2.08.
“Austin Employee Payments” has the meaning given to that term in Section 2.08.
“Austin PPA” means that certain Solar Power Purchase Agreement, dated as of
August 13, 2009, by and between FRV AE Solar, LLC (as assignee of FRV DevCo, LLC
(f/k/a Gemini Solar Development Company, LLC)) (“FRV AE Solar”) and the City of
Austin, a Texas home-ruled municipal corporation, acting by and through its
municipally owned electric utility, Austin Energy (“City of Austin”), as amended
by that certain Amendment to Solar Power Purchase Agreement, dated as of May 26,
2010, and as further amended by that certain Second Amendment to Solar Power
Purchase Agreement, dated as of August 1, 2010.
“Austin Project” means the 30MW AC solar electric generating facility and
Interconnection Facilities (as defined in the Austin PPA) located on the City of
Austin's Webberville, Texas property, including but not limited to, all of the
following, the purpose of which is to produce electricity and deliver such
electricity to the Delivery Point (as defined in the Austin PPA): equipment,
buildings, all of the generating facilities, including generators, step-up
transformers, output breakers, facilities necessary to connect to the Delivery
Point, protective and associated equipment, improvements, and other tangible
assets or contract rights reasonably necessary for the construction, operation
and maintenance of the electric generating facility that produces the Energy (as
defined in the Austin PPA) subject to the Austin PPA.
“Austin Project Determination Date” means the Austin Commercial Operation Date,
provided, that

2

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

if the Austin Commercial Operation Date occurs later than December 15, 2011, the
Austin Project Determination Date shall only occur if monetization of the tax
benefits for the Austin Project occurs no later than December 31, 2011.
“Balance Sheet” has the meaning given to that term in Section 4.05.
“Base Purchase Price” has the meaning given to that term in Section 2.02(a).
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in New York, New York or San Francisco, California are authorized or
obligated to close.
“Business Marks” means the names “FRV”, “Fotowatio Renewable Ventures, Inc.”,
and “Fotowatio”, the domains “www.frv.com” and “www.renewableventures.com” and
any trade, corporate or business names or trademarks related thereto or
including the wording “FRV”, “Fotowatio Renewable Ventures, Inc.” or
“Fotowatio”, in whole or in part, or any derivation or variation of the
foregoing.
“CAISO” has the meaning, with respect to each Specified PPA, set forth in such
Specified PPA.
“CAISO Tariff” has the meaning, with respect to each Specified PPA, set forth in
such Specified PPA.
“Capital Commitments” means all binding contractual commitments to make
expenditures relating to the Properties, the Projects or the Sites incurred by
the Company or any Company Subsidiary that extend beyond the Closing Date, but
only to the extent the same are Pre-Approved Expenditures.
“Capital Contributions” means, other than Support Obligations that will be
replaced by Purchaser pursuant to Section 6.19 and without duplication of any
Intercompany Loan Amount, the amount of capital contributed by Seller to support
the ongoing activities of the Company or a Company Subsidiary, calculated as
follows: (a) with respect to the period prior to July 1, 2011, $4,563,116.61
plus (b) with respect to the period from July 1, 2011 through the Closing Date,
the aggregate amount of Pre-Approved Expenditures funded by capital
contributions by Seller to the Company or any Company Subsidiary, plus (c) the
amount of capital contributions by Seller to the Company or any Company
Subsidiary that remain as cash or a cash equivalent of the Company or any
Company Subsidiary on the Closing Date.
“Capital Contribution Adjustment Amount” has the meaning given to that term in
Section 2.03(b).
“Cash Grant” means a cash grant in lieu of the available energy tax credit
pursuant to Section 48 of the Code under the terms of Section 1603 of the
American Recovery and Reinvestment Act of 2009 and any rules, regulations or
other guidance promulgated thereunder.
“Change of Control” means the occurrence, in a single transaction or in a series
of related transactions, of any one or more of the following events, other than
in connection with the exercise of a Repurchase Option:
(a)    any Person, or group of Persons acting as a group (other than MEMC or a
wholly-owned subsidiary of MEMC), acquires, directly or indirectly, more than
fifty percent (50%) of the voting power in a Specified Project Company;
(b)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) a Specified Project Company (other than with
MEMC or a wholly-owned subsidiary of MEMC) if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders

3

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

or equity holders of such Specified Project Company immediately prior thereto do
not own, directly or indirectly, either (i) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving entity in such merger, consolidation or similar
transaction or (ii) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving entity in such merger, consolidation
or similar transaction; or
(c)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of a
Specified Project Company (other than to or with MEMC or a wholly-owned
subsidiary of MEMC).
“Claim” means any demand, claim or Action.
“Closing” means the consummation of the transactions to be taken on the Closing
Date contemplated by this Agreement.
“Closing Employee Payments” has the meaning given to that term in Section
2.02(a)(v).
“Closing Date” means (a) the second (2nd) Business Day following the date on
which the last of the conditions set forth in Article VII and Article VIII
(other than the Closing Date Conditions, but subject to the satisfaction or
waiver thereof at the Closing) are satisfied or waived by the applicable Parties
or (b) such other date as the Parties mutually agree upon in writing.
“Closing Date Conditions” means the conditions set forth in Article VII and
Article VIII that only can be satisfied or are satisfied as of the Closing Date.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning given to that term in the recitals to this Agreement.
“Company Approvals” has the meaning given to that term in Section 4.04(b).
“Company Contracts” has the meaning given to that term in Section 4.11(a).
“Company Employee Benefit Plan” means any Employee Benefit Plan established or
maintained by the Company or any Company Subsidiary, or to which the Company or
any Company Subsidiary contributes, in which Company Employees participate.
“Company Employees” means, collectively, all current and former employees
(including those individuals who are full-time, part-time, temporary, on
vacation or on a paid or unpaid leave of absence) of the Company and any Company
Subsidiary.
“Company IP” means all Intellectual Property owned by the Company or any Company
Subsidiary.
“Company Permits” has the meaning given to that term in Section 4.07.
“Company Securities” has the meaning given to that term in Section 4.02.
“Company Subsidiary” has the meaning given to that term in Section 4.03(a).
“Conclusive Adjustment Amount” has the meaning given to that term in Section
2.03(e).

4

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

“Conclusive Adjustment Statement” has the meaning given to that term in Section
2.03(d).
“Conclusive Statement” has the meaning given to that term in Section 2.03(d).
“Contract” means any contract, agreement, lease, license, evidence of
Indebtedness, mortgage, indenture or security agreement.
“CPUC” means the California Public Utilities Commission and any successor
thereto.
“CPUC Approval” means, with respect to each Specified PPA, the issuance of a
final non-appealable decision by the CPUC approving such Specified PPA without
any condition or modification, in any such case, that is not reasonably
acceptable to Purchaser, other any such condition or modification related to
reduction in capacity unless such reduction in capacity is in excess of the
Maximum Capacity Reduction Trigger.
“Deductible Specified Environmental Remediation Costs” means any Specified
Environmental Remediation Costs incurred by Purchaser or any of its Affiliates
(including the Specified Project Companies) with respect to the Specified
Projects, taken as a whole, that are in an aggregate amount greater than
$[*****]; provided, however, that the maximum amount of Deductible Specified
Environmental Remediation Costs shall not exceed $[*****].
“DEIR” means a Draft Environmental Impact Report.
“Deposits” means those deposits with respect to the Projects as set forth on
Schedule 4.24(b).
“De Minimis Loss” has the meaning given to that term in Section 11.04(a).
“Development Projects” means the Projects listed under the heading “Development
Projects” on Schedule 1.01(d).
“Disclosure Schedule” means (a) with respect to Seller, the lists, descriptions,
exceptions and other information and materials prepared by Seller and attached
to this Agreement on the date hereof and as supplemented pursuant to the last
sentence of Section 6.05, and (b) with respect to Purchaser, the lists,
descriptions, exceptions and other information and materials prepared by
Purchaser and attached to this Agreement on the date hereof.
“Dispute” has the meaning given to that term in Section 12.15(a).
“Employee Benefit Plan” means any (a) nonqualified deferred compensation,
(b) qualified defined contribution retirement plan, program or arrangement which
is an Employee Pension Benefit Plan, (c) qualified defined benefit retirement
plan, program or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan), (d) Employee Welfare Benefit Plan or fringe
benefit plan or program, or (e) profit sharing, bonus, phantom stock, option,
stock or share appreciation right, incentive, profits interest or other equity,
employment, change in control, or severance plan, program or agreement (other
than offer letters and other agreements without provisions calling for
separation payments or the provision of benefits following termination of
employment, other than COBRA and other post-termination benefits required by
Applicable Law).
“Employee Payments” means the payments to the Company Employees that are due to
such

5

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Employees under the Specified Employee Bonus Plans.
“Employee Payment Calculation” has the meaning given to that term in Section
6.14(a).
“Employee Pension Benefit Plan” means an “employee pension benefit plan” as
defined in Section 3(2) of ERISA.
“Employee Welfare Benefit Plan” means an “employee welfare benefit plan” as
defined in Section 3(1) of ERISA.
“Enforceability Exceptions” has the meaning given to that term in Section
3.01(a).
“Environmental Attributes” means any and all environmental air quality credits,
renewable energy credits, green credits, carbon credits, emissions reduction
credits, certificates, tags, offsets, allowances, or similar rights available
under currently existing Applicable Laws and resulting from the avoidance of the
emission of any gas, chemical, or other substance, including mercury, nitrogen
oxide, sulfur dioxide, carbon dioxide, carbon monoxide, particulate matter or
similar pollutants or contaminants.
“Environmental Condition” means the presence, Release, threatened Release, or
disposal of any Hazardous Substance at, in, on, from or affecting the Projects
or any violation of any Environmental Law with respect to the Company or any
Company Subsidiary.
“Environmental Laws” means any and all Applicable Laws (including voluntary
programs intended to facilitate voluntary remediation of a Release or
Environmental Condition to the extent applicable to the Company, Company
Subsidiaries or the Projects), Orders, guidelines, codes or other legally
enforceable requirements of any Governmental Authority regulating or imposing
Liability concerning pollution and protection of the environment (including but
not limited to reclamation and restoration), natural resources, natural habitats
or endangered species or health and human safety.
“Environmental Liability” means any Liability (including any Liability for
natural resource damages, costs of environmental remediation, fines, attorneys'
fees or penalties), arising under any Environmental Laws.
“Equity Interests” means capital stock, partnership or membership interests or
units (whether general or limited), and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of
the issuing entity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Estimated Capital Contributions” has the meaning given to that term in Section
2.03.
“Estimated Closing Statement” has the meaning given to that term in Section
2.03(a).
“Estimated Intercompany Loans” has the meaning given to that term in Section
2.03(a).
“Estimated Transaction Expenses” has the meaning given to that term in Section
2.04(a).
“Excess Specified Network Upgrade Costs” means, to the extent applicable, with
respect to each Specified Project, the amount of Specified Reimbursable Network
Upgrade Costs that must be converted to

6

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Specified Non-Reimbursable Network Upgrade Costs in order to cause the Specified
Reimbursable Network Upgrade Costs to be below the Maximum Specified
Reimbursable Network Upgrade Costs.  For example, if a Qualified Interconnection
Study for the Adobe Project reflects Specified Reimbursable Network Upgrade
Costs equal to $12,000,000 and the CAISO agrees to convert at least $2,000,000
of Specified Reimbursable Network Upgrade Costs to Specified Non-Reimbursable
Network Upgrade Costs, then the Excess Specified Network Upgrade Costs shall be
equal to $2,000,000. If the CAISO does not agree to convert $2,000,000 of
Specified Reimbursable Network Upgrade Costs to Specified Non-Reimbursable
Network Upgrade Costs, then the Specified Network Upgrade Condition shall only
be satisfied under clauses (b), (c) or (d) thereof.
“FEIR” means a Final Environmental Impact Report.
“FERC” has the meaning given to that term in Section 4.24(d).
“Financial Statements” has the meaning given to that term in Section 4.05.
“Fraud” means conduct constituting fraud under New York law, including
intentional misrepresentation, but excluding conduct constituting negligent
misrepresentation or conduct involving an intentional breach of a Contractual
obligation that is done with any intent to defraud the non-breaching party at a
time that a Person has current, actual knowledge that such conduct constitutes a
breach of such Contractual obligation.
“Fundamental Representations” has the meaning given to that term in Section
11.01(a).
“GAAP” means generally accepted accounting principles in the United States,
consistently applied throughout the specified periods.
“GE Parties” has the meaning given to that term in Section 4.19.
“Government Contracts” has the meaning given to that term in Section 4.22.
“Governmental Approval” means any authorization, consent, approval, license,
permit, franchise, tariff, rate, certification, agreement, directive, waiver,
exemption, variance or Order of any Governmental Authority.
“Governmental Authority” means any governmental authority, agency, department,
board, commission or instrumentality of the United States or any non-U.S.
country, any state or local body of the United States or any non-U.S. country or
any political subdivision of any of the foregoing, and any tribunal, court or
arbitrator(s) of competent jurisdiction.
“Hazardous Substance” means those materials or substances included within any
definition or listings of “hazardous materials”, “hazardous substances,”
“medical waste,” “special waste,” “hazardous waste,” “extremely hazardous
substance,” or “toxic substances,” under any Environmental Law. 
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Income Taxes” means all franchise Taxes and all Taxes imposed on or measured by
net income or gross profits or gross receipts or capital (but excluding sales,
use, value added and property Taxes), together with all interest, penalties and
additions imposed with respect to such amounts.

7

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

“Indebtedness,” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money, whether current or funded, secured or
unsecured, including, without limitation, all amounts payable under or pursuant
to any credit facility or loan agreement (including without limitation the
Intercompany Loans); (b) that portion of obligations with respect to capital
leases that is properly classified (or should be properly classified) as a
liability on a balance sheet in conformity with GAAP; (c) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money (for the avoidance of doubt, excluding any trade
accounts payable and checks payable to the Company, which have been endorsed by
the Company for collection in the ordinary course of business and, to the extent
applicable, consistent with past practice); (d) all amounts drawn under
outstanding letters of credit; (e) all interest rate swap, derivative or similar
arrangements; (f) all obligations for the deferred purchase price of any
property or services (other than trade accounts payable and checks payable to
the Company which have been endorsed by the Company for collection in the
ordinary course of business and, to the extent applicable, consistent with past
practice); (g) all obligations created or arising under any conditional sale or
other title retention agreement with respect to property acquired by the Company
or any of the Company Subsidiaries (even though the rights and remedies of the
seller or lender under such agreement in the event of a default may be limited
to repossession or sale of such property); (h) all obligations secured by a
purchase money mortgage or other Lien to secure all or part of the purchase
price of property subject to such mortgage or Lien; (i) all obligations of a
type referred to in clauses (a)-(h) which is directly or indirectly guaranteed
by the Company or one of the Company Subsidiaries or which the Company or such
Company Subsidiary has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which it has otherwise assured a credit
against loss, (j) any refinancings of the foregoing, including principal,
interest, prepayment penalties and similar obligations thereto and Taxes
associated with the payment of any such amount, and (k) all payment obligations
in respect of declared, accrued or otherwise payable dividends, distributions or
similar payments payable to the Seller. For clarification, it is understood that
the following shall not constitute “Indebtedness” hereunder: operating leases,
power purchase agreements, the Support Obligations, trade payables and accrued
expenses (including accrued interest) and prepaid or deferred revenue arising in
the ordinary course of business and, to the extent applicable, consistent with
past practice.
“Indemnified Directors and Officers” means any individual who served as a
director or officer of the Company or Company Subsidiaries prior to the Closing
Date.
“Indemnified Party” means, in the case of an indemnification claim pursuant to
Section 11.02(a), Purchaser, any Affiliate of Purchaser (including, upon the
Closing, the Company and the Company Subsidiaries) or their respective officers,
directors, employees, successors and permitted assigns, and in the case of an
indemnification claim pursuant to Section 11.02(b), Seller, any Affiliates of
Seller or their respective officers, directors, employees, successors and
permitted assigns.
“Indemnifying Party” means, in the case of an indemnification claim pursuant to
Section 11.02(a), Seller, Seller Parent and their successors and permitted
assigns and, in the case of an indemnification claim pursuant to
Section 11.02(b), Purchaser and its successors and permitted assigns.
“Indemnity Escrow Account” has the meaning given to that term in Section
2.02(b).
“Indemnity Escrow Agent” means U.S. Bank, national association.
“Indemnity Escrow Agreement” has the meaning given to that term in Section
2.06(c).
“Indemnity Threshold” has the meaning given to that term in Section 11.04(a).

8

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

“Intellectual Property” means all intellectual property, including: (a) patents,
inventions, discoveries, processes, designs, techniques, developments,
technology, and related improvements and know-how, whether or not patented or
patentable; (b) copyrights and works of authorship in any media, including
computer hardware, software, firmware, applications, files, systems, networks,
databases and compilations, documentation and related textual works, graphics,
advertising, marketing and promotional materials, photographs, artwork,
drawings, articles, textual works, and Internet site content; (c) trademarks,
service marks, trade dress, logos, Internet domain names, any and all common law
rights thereto, and registrations and applications for registration thereof, all
rights therein provided by international treaties or conventions, and all
reissues, extensions and renewals of any of the foregoing; and (d) trade
secrets, drawings, blueprints and all non-public, confidential or proprietary
information, documents, materials, analyses, and lists.
“Intercompany Loan Adjustment Amount” has the meaning given to that term in
Section 2.03(b).
“Intercompany Loan Amount” means, without duplication of any Capital
Contribution, (a) $1,864,237.00, which represents the principal amount advanced
under the Intercompany Loans from and after March 1, 2011 until the date of this
Agreement used for the purposes set forth on Schedule 1.01(f), plus (b) the
aggregate principal amount advanced under the Intercompany Loans during the
Interim Period but only to the extent the same are made in order to permit the
Company and the Company Subsidiaries to make a Pre-Approved Expenditure that is
made prior to the Closing Date.
“Intercompany Loans” means the intercompany loan agreements by and among Seller
to the Company and Company Subsidiaries, as applicable.
“Interim Period” has the meaning given to that term in Section 6.01.
“Knowledge of Seller” means the actual knowledge of Stephen Holman, Jose Luis
Blasco, Pablo Valencia and Jose Benjumea as of the date hereof and as of the
Closing Date after reasonable inquiry, which shall be limited to reasonable
investigation of the documents in the Company's and Company Subsidiary's
possession and of the Company Employee generally responsible for the subject
matter to which knowledge is pertinent, or receipt of actual notice by such
person that clearly conveys the specific matter in respect which knowledge is
pertinent.
“Leased Real Property” means any real property leased by the Company or any
Company Subsidiary pursuant to a Contract.
“Liabilities” means all Indebtedness, other obligations and other liabilities of
a Person (whether known, asserted, liquidated, absolute, accrued, contingent,
fixed or otherwise, or whether due or to become due), including any liability
for Taxes.
“Liens” means any mortgage, pledge, lien, security interest, charge, claim,
equitable interest, encumbrance, restriction on transfer, or conditional sale or
other title retention device or arrangement.
“Loss” or “Losses” has the meaning given to that term in Section 11.02(a).
“Made Available” means (a) the respective documents and materials that were
posted to the Merrill DataSite website in the folder named “Juniper” by 5:00pm
pacific at least two (2) Business Days prior to the date hereof, and (b) any
Company Contract, Company Permit or any additional documents or materials, each
to the extent in accordance with the last sentence of Section 6.05 hereof.

9

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

“Material Adverse Effect” means any state of facts, change, development, event,
effect, condition or occurrence (“Effect”), individually or in the aggregate,
and taken together with all other Effects that (x) is, or is reasonably expected
to be, materially adverse to the operations, results of operations or financial
condition of the Company and Company Subsidiaries taken as a whole, or (y)
would, individually or in the aggregate, result in a material adverse effect on
Seller's or Seller Parent's ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby; provided, however,
that any Effect attributable to (a) any change affecting the international,
national, regional, state, provincial or local electric generating, transmission
or distribution industry in which Company and the Company Subsidiaries operate,
(b) any change in political conditions, including any engagement of hostilities,
act of war or terrorist activity or any change imposed by a Governmental
Authority associated with additional security, (c) any effect of weather,
geological or meteorological events, (d) any change in GAAP (including the rules
and principles related to accelerated depreciation), (e) the announcement,
pendency or consummation of the transactions contemplated by this Agreement
(including any decrease in customer demand, any reduction in revenues, any
disruption in supplier, partner or similar relationships, or any loss of
employees), (f) any change or development in any foreign exchange, financial,
banking or securities market (including any increased interest rates or other
costs for, or reduction in the availability of, financing or suspension of
trading in, or limitation on prices for, securities on a securities market
(including an over-the-counter market), exchange or trading platform) or the
economy in general or (g) any labor strike, request for representation,
organizing campaign, work stoppage, slowdown, lockout or other labor dispute
affecting a third-party (except for any change, event or Effect described in (a)
through (d) and (f) that has a disproportionate effect relative to other
industry participants on the Company and the Company Subsidiaries, taken as a
whole) shall not be considered a Material Adverse Effect.
“Material Specified Action” means (i) termination by Purchaser or any of its
Affiliates of a Specified PPA, termination of a Specified PPA arising from a
default by Purchaser or any of its Affiliates that is within Purchaser's or its
Affiliates' control or amendment or waiver by Purchaser or any of its Affiliates
of any term of a Specified PPA that will result in the failure to achieve a
Specified Project Condition Date, (ii) termination by Purchaser or any of its
Affiliates of an interconnection agreement or application therefore with respect
to a Specified Project, termination of any such interconnection agreement or
application therefore arising from a default by Purchaser or any of its
Affiliates that is within Purchaser's or its Affiliates' control or any
amendment or waiver by Purchaser or any of its Affiliates of any term of any
such interconnection agreement or application therefore that will result in the
failure to achieve a Specified Project Condition Date, or (iii) any breach by
Purchaser or any of its Affiliates of the CAISO Tariff that will result in the
failure to achieve a Specified Project Condition Date in each case set forth in
subclauses (i), (ii) and (iii) above, other than if any such action is a
Permitted Purchaser Action.
“Material Specified Action Trigger” means (i) termination by Purchaser or any of
its Affiliates of a Specified PPA, a default by Purchaser or any of its
Affiliates under such Specified PPA that is within Purchaser's or its
Affiliates' control that would reasonably be expected to result in the failure
to achieve a Specified Project Condition Date or amendment or waiver by
Purchaser or any of its Affiliates of any term of a Specified PPA that would
reasonably be expected to result in the failure to achieve a Specified Project
Condition Date, (ii) termination by Purchaser or any of its Affiliates of an
interconnection agreement or application therefore with respect to a Specified
Project, a default by Purchaser or any of its Affiliates under any such
interconnection agreement or application therefore that is within Purchaser's or
its Affiliates' control that would reasonably be expected to result in the
failure to achieve a Specified Project Condition Date or any amendment or waiver
by Purchaser or any of its Affiliates of any term of any such interconnection
agreement or application therefore that would reasonably be expected to result
in the failure to achieve a

10

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Specified Project Condition Date, or (iii) any breach by Purchaser or any of its
Affiliates of the CAISO Tariff that would reasonably be expected to result in
the failure to achieve a Specified Project Condition Date in each case set forth
in subclauses (i), (ii) and (iii) above, other than if any such action is a
Permitted Purchaser Action.
“Maximum Capacity Reduction Trigger” means, with respect to the applicable
Specified Project, the Adjusted Specified MW is less than 50% of the Total
Specified MW.
“Maximum Specified Reimbursable Network Upgrade Costs” means (i) with respect to
the Adobe Project, $[*****], (ii) with respect to the Antelope Project,
$[*****], (iii) with respect to the Mojave Project, $[*****], and (iv) with
respect to the Regulus Project, $[*****].
“MEMC” has the meaning given to that term in the preamble to this Agreement.
“MEMC's Approvals” has the meaning given to that term in Section 5.03(b).
“Mojave Project” means the Project owned by FRV Mojave Solar, L.P.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA.
“MW” means megawatt ac.
“Neutral Accounting Arbitrator” has the meaning given to that term in Section
2.03(d).
“Non-Competition Period” has the meaning given to that term in Section 6.11(a).
“Nondisclosure Agreement” means that certain Nondisclosure Agreement, dated as
of February 11, 2011, by and between the Company and Purchaser, as amended on
July 14, 2011.
“Non-Solicit Period” has the meaning given to that term in Section 6.11(b).
“Optioned Real Property” means that real property that is subject to an option
to purchase or lease as set forth on Schedule 4.17.
“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental Authority (in each such case whether preliminary or final).
“Organizational Documents” means, with respect to any Person, the articles or
certificate of incorporation or organization and by-laws, the limited
partnership agreement, the partnership agreement or the limited liability
company agreement, or such other organizational documents of such Person,
including those that are required to be registered or kept in the place of
incorporation, organization or formation of such Person, which establish the
legal existence of such Person.
“Parachute Payments” has the meaning given to that term in Section 6.04(e).
“Party” and “Parties” have the meanings given to those terms in the preamble to
this Agreement.
“Permit Applications” has the meaning given to that term in Section 4.07(c).
“Permitted Encumbrances” means those restrictions on transfer imposed by
applicable securities laws

11

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

by virtue of a security not having been registered under the Securities Act of
1933, as amended.
“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent; (b) any
Lien reflected in the Balance Sheet; (c) any purchase money Lien arising in the
ordinary course of business and, to the extent applicable, consistent with past
practice; (d) all matters that are disclosed (whether or not subsequently
deleted or endorsed over) in the title policies insuring any Property; (e) all
matters that are disclosed in the title reports listed on Schedule 4.17(c); (f)
imperfections or irregularities of title and other Liens on any Real Property
that do not, in the aggregate, materially detract from the value of the affected
Property; (g) zoning, planning, and other similar limitations and restrictions,
and all rights of any Governmental Authority to regulate any Real Property,
which are not violated by the current or currently proposed use and operation of
the Real Property or in connection with the business of the Company and its
Company Subsidiaries; (h) all matters of record, that do not, in the aggregate,
materially detract from the value of the affected Real Property or, individually
or in the aggregate, materially impair the occupancy or use of the affected Real
Property for the purposes for which it is currently used or proposed to be used
in connection with the business of the Company and its Company Subsidiaries;
(i) pledges and deposits made in the ordinary course of business and, to the
extent applicable, consistent with past practice in compliance with workers'
compensation, unemployment insurance and other social security Applicable Laws;
(j) any Lien that is released on or prior to the Closing (to the extent
utilizing Pre-Approved Expenditures); (k) statutory or common law Liens in favor
of carriers, warehousemen, mechanics and materialmen, arising in the ordinary
course of business and, to the extent applicable, consistent with past practice
but not yet delinquent, and statutory or common law Liens to secure claims for
labor, materials or supplies arising in the ordinary course of business and, to
the extent applicable, consistent with past practice but not yet delinquent; and
(l) the other matters identified on Schedule 1.01(b).
“Permitted Purchaser Action(s)” means any action(s) taken by Purchaser or any of
its Affiliates (i) to comply with Applicable Law or the terms of any Contract
(including, without limitation, the Specified PPAs), (ii) in good faith in an
effort to cause the Specified Project Condition Date to occur, or (iii) after a
Specified Project becomes a Specified Denied Project for any reason.
“Person” means any individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization, Governmental Authority
or other entity.
“Pre-Approved Expenditures” means (i) those expenditures set forth on Schedule
1.01(c), plus (ii) an amount equal to 10% of the amounts set forth on
Schedule 1.01(c) to the extent in the case of subclause (i) or subclause (ii)
any such additional amounts are for expenditures incurred by the Company or a
Company Subsidiary in the ordinary course of business subsequent to April 1,
2011 and, to the extent applicable, consistent with past practice in payment for
items that are the same or substantially similar to items listed on
Schedule 1.01(c).
“Pre-Deferred Payment Escrow Disbursements” has the meaning given to that term
in Section 6.17.
“Pre-Deferred Payment Escrow Employee Payments” has the meaning given to that
term in Section 6.18.
“Projects” means those development, construction and operational projects set
forth on Schedule 1.01(d).
“Properties” means all assets and properties of every kind, nature, character
and description (whether

12

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

real, personal or mixed, whether tangible or intangible, and wherever situated).
“Purchase and Sale Agreement” has the meaning given to that term in Section
6.15(b).
“Purchaser's Approvals” has the meaning given to that term in Section 5.03(b).
“Purchaser” has the meaning given to that term in the preamble to this
Agreement.
“Qualified Interconnection Study” means (i) with respect to the Adobe Project,
receipt of both a System Impact Study and Facilities Study Report (or their
equivalents), (ii) with respect to the Antelope Project, receipt of QC2 Phase II
Interconnection Study Report (or its equivalent), (iii) with respect to the
Mojave Project, receipt of QC2 Phase II Interconnection Study Report (or its
equivalent), and (iv) with respect to the Regulus Project, receipt of both a QC2
Phase I Interconnection Study Report and QC2 Phase II Interconnection Study
Report (or their equivalents).
“Real Property” means, collectively, the Leased Real Property and Optioned Real
Property.
“Real Property Leases” has the meaning given that term in Section 4.17(b).
“Regulatory Filings” has the meaning given to that term in Section 6.03(c)(i).
“Regulus Project” means the Project owned by FRV Regulus Solar, L.P.
“Release” has the meaning set forth in CERCLA, 42 USC 9601.
“Renegotiation Trigger” has the meaning given that term in Section 6.15(b).
“Representatives” means, as to any Person, its officers, directors, employees,
partners, members, stockholders, counsel, accountants, financial advisers,
engineers and consultants.
“Repurchase Notice” has the meaning given to that term in Section 6.15(a).
“Repurchase Option” has the meaning given to that term in Section 6.15(a).
“Resolution Period” has the meaning given to that term in Section 2.03(c).
“Restricted Persons” has the meaning given to that term in Section 6.11(a).
“Seller” has the meaning given to that term in the preamble to this Agreement.
“Seller's Actual Knowledge” means the actual knowledge of Stephen Holman, Jose
Luis Blasco, Pablo Valencia and Jose Benjumea.
“Seller's Approvals” has the meaning given to that term in Section 3.01(b)(ii).
“Seller's Parent” has the meaning given to that term in the preamble to this
Agreement.
“Seller's Parent's Approvals” has the meaning given to that term in Section
3.02(b)(ii).
“Seller's Statement” has the meaning given to that term in Section 2.03(c).

13

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

“Set-Off Amount” means, as of the date of determination, the cumulative
aggregate amount set-off by Purchaser against the Total Purchase Price pursuant
to Section 11.07.
“Shares” means the 1,000,000 shares of Common Stock, par value $.01 per share,
of the Company owned by Seller.
“Site” means the real property and improvements thereon forming a part of, or
used or usable in connection with, the Projects. Any reference to a Site shall
include, by definition, the surface and subsurface elements, including the soils
and groundwater present at the Site, and any reference to items “at the Site”
shall include all items “at, on, in, upon, over, across, under and within” the
Site.
“Specified Acquisition Proposal” has the meaning given to that term in Section
6.16(c).
“Specified Adjustment Amount” means, with respect to each Specified Project, a
dollar amount equal to (x) the product of (i) the Specified Base Deferred
Payment for such Specified Project and (ii) a fraction, the numerator of which
is the Total Specified MW for such Specified Project minus the Adjusted
Specified MW for such Specified Project and the denominator of which is the
Total Specified MW for such Specified Project (provided that, subject to
Seller's Repurchase Option, as set forth in Section 6.15, if such fraction is
less than 0.5, then such fraction shall be 0.5 for this purpose) plus (y) the
Excess Specified Network Upgrade Costs which the Seller has agreed or is
required to fund in accordance with Section 6.16(e) for such Specified Project.
“Specified Base Deferred Payment” means (i) with respect to the Regulus Project,
$[*****], (ii) with respect to the Adobe Project, an aggregate of US $[*****],
(iii) with respect to the Antelope Project, an aggregate of $[*****], and (iv)
with respect to the Mojave Project, an aggregate of $[*****].
“Specified Covenants” means (i) all covenants or obligations of the Seller or
the Seller Parent that are required to be performed at or at any time after the
Closing and (ii) the covenants set forth in Sections 6.02(b)(i), (ii), (iii),
(v), (iv), (viii), (ix) and (x) to the extent such covenants related to any
Specified Covenant; Section 6.02(c); 6.02(d); Section 6.03; Section 6.06;
Section 6.13; and Article IX.
“Specified Denied Project” has the meaning given to that term in Section
6.15(a).
“Specified Denied Project Transfer Date” has the meaning given to that term in
Section 6.15(a).
“Specified Employee Bonus Plans” means those existing SAR Awards, employee offer
letter commitments, severance or other termination benefits payable pursuant to
the terms of any employment agreement or offer letter, Bonus Payment Agreements,
SAR Payment Agreements and Plan to Issue Share Appreciation Rights in Fotowatio
Renewable Ventures, Inc., all set forth on Schedule 1.01(e) as such Schedule
exists on the date hereof.
“Specified Environmental Remediation” means, within the twelve-month period
following the Closing Date, the issuance of either a DEIR or an FEIR that
includes a condition that, in order to build the Total Specified MW capacity
required by the terms of the applicable Specified Project PPA or such lesser
capacity as the Purchaser may deem advisable, would require Purchaser (if
Purchaser were to seek to satisfy such condition) to implement a mitigation
measure that would require (if Purchaser were to seek to satisfy such condition)
the applicable Specified Project to secure offsite property to mitigate an
environmental impact on biological resources (as defined in the Environmental
Impact Report) and/or agricultural resources (as

14

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

defined in the Environmental Impact Report).
“Specified Environmental Remediation Costs” means, with respect to an Specified
Environmental Remediation, as follows:
(a) if the purchase of Real Property is necessary to comply with the mitigation
measure in the applicable DEIR or FEIR, as the case may be, the cost shall be
equal to the Total Land Mitigation Cost; and,


(b) if the grant of a conservation easement is necessary to comply with the
mitigation measure in the applicable DEIR or FEIR, as the case may be, the cost
shall be equal to the Total Conservation Easement Cost; and


(c) if there is a required mitigation measure in the applicable DEIR or FEIR, as
the case may be, but such DEIR or FEIR does not expressly state whether the
purchase of Real Property or the grant of a conservation easement is necessary
to comply with the mitigation measure, the cost of any mitigation measure shall
be deemed to be the Total Conservation Easement Cost, regardless of the
mitigation measure taken.


“Specified Network Upgrade Condition” means the first to occur of the following:


(a)    issuance of Qualified Interconnection Studies or, with respect to the
Antelope Project and the Mojave Project, a Qualified Interconnection Study, the
most recent of, as applicable, which reflects Specified Reimbursable Network
Upgrade Costs equal to or less than the Maximum Specified Reimbursable Network
Upgrade Costs and a Specified Termination Event has not occurred by such date;
(b)    execution of an interconnection agreement that reflects Specified
Reimbursable Network Upgrade Costs equal to or less than the Maximum Specified
Reimbursable Network Upgrade Costs and a Specified Termination Event has not
occurred by such date;
(c)    the date that is 61 days after the date a Qualified Interconnection Study
is tendered to the Specified Utility in accordance with the applicable Specified
PPA which reflects Specified Reimbursable Network Upgrade Costs greater than the
Maximum Specified Reimbursable Network Upgrade Costs and a Specified Termination
Event has not occurred by such date; or
(d)    the Specified Utility has acknowledged in writing the forfeiture or
waiver of its termination right pursuant to Section 2.04(a)(iii) of the
applicable Specified PPA.    
“Specified Network Upgrade Costs” means, with respect to each Specified Project,
the aggregate costs for transmission upgrades, or new transmission facilities
required to interconnect the Generating Facility (as defined in the applicable
Specified PPA), as such costs are determined under Section 2.04(a)(iii)(1) of
the Specified PPA for such Specified Project.
“Specified Network Upgrade Trigger” means, with respect to any Specified
Project, the point in time when the Excess Specified Network Upgrade Costs for
such Specified Project are greater than [*****]% of the Maximum Specified
Reimbursable Network Upgrade Costs for such Specified Project. For example, with
respect to the Adobe Project, the Specified Network Upgrade Trigger shall occur
if the Excess Specified Network Upgrade Costs exceed $[*****].
“Specified Non-Reimbursable Network Upgrade Costs” means, with respect to each
Specified

15

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Project, the Specified Network Upgrade Costs that are not Specified Reimbursable
Network Upgrade Costs.
“Specified Project Companies” means (i) FRV Adobe Solar, L.P., a Delaware
limited partnership, (ii) FRV Mojave Solar 4, L.P., a Delaware limited
partnership, (iii) FRV Mojave Solar, L.P., a Delaware limited partnership and
(iv) FRV Regulus Solar, L.P., a Delaware limited partnership.
“Specified Project Condition Date” means with respect to each of the Specified
Projects, the Business Day on which each of the following have occurred: (i)
satisfaction of the Specified Network Upgrade Condition for such Specified
Project, and (ii) receipt of CPUC Approval for such Specified Project.
“Specified Project Deferred Payment” means, with respect to each Specified
Project, the applicable Specified Base Deferred Payment minus the Specified
Adjustment Amount for such Specified Project.
“Specified Project Employee Payments” has the meaning given to that term in
Section 2.07.
“Specified Project PPA” has the meaning given to that term in Section 2.07.
“Specified Projects” has the meaning given to that term in Section 2.07.
“Specified Reimbursable Network Upgrade Costs” means, with respect to each
Specified Project, the Specified Network Upgrade Costs to the Specified Utility
or any transmission provider under the jurisdiction of the CAISO, that are not
paid or payable by the applicable Specified Project Company (without
reimbursement from the Specified Utility or any other transmission provider)
pursuant to the applicable Specified PPA, as such costs are determined under
Section 2.04(a)(iii)(1) of the Specified PPA for such Specified Project.
“Specified Termination Event” means the termination of a Specified PPA pursuant
to Section 2.04(a)(i)(1), Section 2.04(a)(i)(2) or Section 2.04(a)(iii) of a
Specified PPA.
“Specified Utility” means utility party to the applicable Specified PPA and its
successors and assigns.
“Statement” has the meaning given to that term in Section 2.03(b).
“Straddle Period” has the meaning given to that term in Section 9.02(b).
“subsidiary” means, with respect to any Person, any other Person of which such
Person (either alone or through or together with any other subsidiary) owns,
directly or indirectly, 50% or more of the outstanding equity securities or
securities carrying the voting power in the election of the board of directors
or other governing body of such Person.
“Subsidiary Securities” has the meaning given to that term in Section 4.03(a).
“Supplemental Disclosure” has the meaning given to that term in Section 6.05.
“Support Obligations” has the meaning given to that term in Section 6.19.
“Tax” means any and all federal, state, local or foreign taxes (including any
interest, fines, assessments, penalties or additions to tax imposed in
connection therewith or with respect thereto), including without limitation (a)
taxes imposed on, or measured by, income, franchise, profits or gross receipts,
and (b) ad

16

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

valorem, value added, capital gains, sales, goods and services, use, real or
personal property, capital stock, license, branch, payroll, estimated,
withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits and transfer taxes, and customs duties.
“Tax Authority” means, with respect to any Tax, the Governmental Authority that
imposes such Tax, and the agency (if any) charged with the collection of such
Tax for such Governmental Authority.
“Tax Claim” has the meaning given to that term in Section 9.03(a).
“Tax Return” means any return, report, information return, declaration, claim
for refund, election or other document, together with all schedules,
attachments, amendments and supplements thereto, supplied to or required to be
supplied to any Tax Authority.
“Termination Date” has the meaning given to that term in Section 10.01(b)(i).
“Third Party Claim” has the meaning given to that term in Section 11.03.
“Third Party Recoveries” means any amounts recoverable by the Indemnified
Parties pursuant to any insurance coverage or any contractual or other claim
against any other Person (other than the Indemnify Parties) in connection with
the circumstances giving rise to such Loss.
“Total Conservation Easement Cost” means an amount equal to (x) the number of
acres of Real Property required to be purchased by Purchaser to completely
comply with the mitigation measure set forth in the DEIR or FEIR, as the case
may be, multiplied by (y) $[*****].
“Total Land Mitigation Cost” means an amount equal to (x) the number of acres of
Real Property required to be purchased by Purchaser to completely comply with
the mitigation measure set forth in the DEIR or FEIR, as the case may be,
multiplied by (y) $[*****].
“Total Purchase Price” has the meaning given to that term in Section 2.02(c).
“Total Specified MW” means (i) with respect to the Adobe Project, 20MW, (ii)
with respect to the Regulus Project, 60MW, (iii) with respect to the Antelope
Project, 20MW, and (iv) with respect to the Mojave Project, 20MW.
“Transaction” has the meaning given to that term in Section 2.01.
“Transaction Documents” means this Agreement, the Indemnity Escrow Agreement and
the Transition Services Agreement.
“Transaction Expenses” means all out-of-pocket expenses incurred or to be
incurred at any time by the Seller, the Company, Company Subsidiaries, and/or
any of their Affiliates, in connection with the preparation, negotiation and
execution of this Agreement and the Transaction Documents and/or the
consummation of the transactions contemplated hereby and thereby, including, but
not limited to, accounting, legal, investment banking and commercial banking
fees and expenses related thereto and all the costs of obtaining any required
consents and approvals; provided that notwithstanding anything herein to the
contrary, only one-half of the out-of-pocket costs incurred or to be incurred by
the Company or Company Subsidiaries to reimburse third parties (i.e., other than
Seller or any of its Affiliates) in connection with obtaining third

17

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

party consents identified on Schedule 4.04(b) shall be included in “Transaction
Expenses” and the remaining one-half of such costs shall be paid by Purchaser.
“Transaction Expenses Statement” has the meaning given to that term in Section
2.04(a).
“Transition Services Agreement” has the meaning given to that term in Section
2.06(b).
“Treasury Regulation(s)” means any regulation(s) promulgated under the Code.
“U.S. Dollars” means the lawful currency of the United States.
“280G Consent Documents” has the meaning given to that term in Section 6.04(e).
1.02.    Rules of Construction.


(a)All article, section, subsection, schedule and annex references used in this
Agreement are to articles, sections, subsections, schedules and annexes to this
Agreement unless otherwise specified. The annexes and schedules attached to this
Agreement constitute a part of this Agreement and are incorporated in this
Agreement for all purposes.


(b)If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).
Unless the context of this Agreement clearly requires otherwise, words importing
the masculine gender shall include the feminine and neutral genders and vice
versa. The words “includes” or “including” shall mean “including without
limitation,” and the words “hereof,” “hereby,” “herein,” “hereunder” and similar
terms in this Agreement shall refer to this Agreement as a whole and not any
particular section or article in which such words appear. Currency amounts
referenced in this Agreement are in U.S. Dollars.
(c)Time is of the essence in this Agreement. Whenever this Agreement refers to a
number of days, such number shall refer to calendar days unless Business Days
are specified. Whenever any action must be taken hereunder on or by a day that
is not a Business Day, then such action may be validly taken on or by the next
day that is a Business Day.
(d)Each Party acknowledges that it and its attorneys have been given an equal
opportunity to negotiate the terms and conditions of this Agreement and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting Party or any similar rule operating against the drafter of an
agreement shall not be applicable to the construction or interpretation of this
Agreement.
(e)All accounting terms used herein and not expressly defined herein shall have
the respective meanings given such terms under GAAP.
Article II.PURCHASE AND SALE
2.01.    Purchase and Sale. Upon the terms and subject to the conditions set
forth in this Agreement, Seller shall (and Seller's Parent shall cause Seller
to) sell, convey, assign, transfer and deliver to Purchaser, free and clear of
all Liens, other than Permitted Encumbrances, and Purchaser shall (and MEMC
shall cause Purchaser to) purchase and acquire from Seller, all of Seller's
right, title and interest in and to the Shares (the “Transaction”).
2.02.    Purchase Price.

18

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

(a)Base Purchase Price. At the Closing, the payment for the Shares (the “Base
Purchase Price”) shall be an amount equal to:
(i)US $112,000,000.00 in cash; plus
(ii)Estimated Intercompany Loans as set forth in the Agreed Estimated Closing
Statement; plus
(iii)Estimated Capital Contributions as set forth in the Agreed Estimated
Closing Statement; minus
(iv)the Employee Payments payable in connection with the Closing (the “Closing
Employee Payments”); minus
(v)Estimated Transaction Expenses.
(b)Payment of Base Purchase Price. Purchaser shall (and MEMC shall cause
Purchaser to) pay the Base Purchase Price, by wire transfer of immediately
available funds, at the Closing by (i) funding an amount equal to fifteen
percent (15%) of the Base Purchase Price into an escrow account (the “Indemnity
Escrow Account”) established pursuant to the Indemnity Escrow Agreement, and
(ii) paying the remainder of such amount to Seller.
(c)Total Purchase Price. The Base Purchase Price, as adjusted pursuant to
Section 2.03(e), plus any portion of the Specified Project Deferred Payment and
Austin Deferred Payment that is paid by Purchaser to Seller in accordance with
Sections 2.07 and 2.08, as applicable, shall be referred to as the “Total
Purchase Price.”
2.03.    Purchase Price Adjustments.
(a)Estimates. Seller shall, at least five (5) Business Days prior to the Closing
Date, cause to be prepared and delivered to Purchaser a statement, prepared in
good faith, setting forth (i) a good faith, reasonable estimate of the amount of
Capital Contributions on the Closing Date but immediately prior to the Closing
(the “Estimated Capital Contributions”), and (ii) a good faith, reasonable
estimate of the Intercompany Loan Amount on the Closing Date but immediately
prior to the Closing (the “Estimated Intercompany Loans” and such statement with
the statement of Estimated Capital Contributions, the “Estimated Closing
Statement”). Purchaser shall have an opportunity to review with Seller and
object to (but not determine) all or any part of the Estimated Closing
Statement, such review to be reasonably prompt and any objection to be in good
faith. In the event that Purchaser shall object to any portion of the Estimated
Closing Statement, Purchaser and Seller shall discuss Purchaser's objections in
good faith, provided, however, that if Purchaser and Seller have not agreed-upon
the Estimated Closing Statement prior to Closing, it shall be based on Seller's
good faith estimate. The Estimated Closing Statement, as the same may have been
adjusted by Seller following the objections of Purchaser, shall be the “Agreed
Estimated Closing Statement”. The Agreed Estimated Closing Statement shall be
used to adjust the Closing Date Payments payable at the Closing pursuant to
Section 2.02 hereof.
(b)Purchaser's Adjustment Statement. Within thirty (30) days after the Closing
Date, Purchaser shall cause to be prepared and delivered to Seller a statement
(the “Statement”) setting forth Purchaser's calculation of (i) Capital
Contributions, and the components and calculation of Capital

19

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Contributions, as at the Closing Date and (ii) the Intercompany Loan Amount, and
the components and calculation of the Intercompany Loan Amount, as at the
Closing Date. At the same time, Purchaser shall also cause to be prepared and
delivered to Seller a statement (the “Adjustment Statement”) setting forth the
calculations (in each case whether a positive or negative number) of the amount
of (i) Capital Contributions as shown on the Statement minus the Estimated
Capital Contributions (the “Capital Contribution Adjustment Amount”), and (ii)
Intercompany Loan Amount as shown on the Statement minus the Estimated
Intercompany Loans (the “Intercompany Loan Adjustment Amount,” and when added
together with the Capital Contribution Adjustment Amount, the “Adjustment
Amount”). Purchaser shall provide Seller and its accountants with access to the
relevant books and records and employees of the Company and Company Subsidiaries
to the extent required in connection with their review of and any dispute with
respect to the Statement and the Adjustment Statement and shall furnish Seller
with any other information that might be relevant to the calculation of Capital
Contributions and Intercompany Loan Amount.
(c)Review by Seller. After receipt of the Statement and the Adjustment
Statement, Seller will have thirty (30) days from receipt to review the
Statement and the Adjustment Statement together with the workpapers used in
their preparation. Unless Seller delivers to Purchaser written notice setting
forth in reasonable detail the specific items disputed by Seller and a written
statement setting forth Seller's calculation of each line item shown on the
Statement so disputed and the amount in dispute (“Seller's Statement”) on or
prior to the thirtieth (30th) day after its receipt of the Statement and the
Adjustment Statement, Seller will be deemed to have accepted and agreed to the
Statement and the Adjustment Statement and such agreement will be final, binding
and conclusive. Any items on the Statement or Adjustment Statement as to which
Seller has not given notice of its objection and provided an alternative
calculation on Seller's Statement will be deemed to have been agreed upon by the
Parties. If Seller so notifies Purchaser of its objections to any of the
Statement or the Adjustment Statement and provides Purchaser with Seller's
Statement in a timely manner, the Parties will, within thirty (30) calendar days
following such delivery of notice (the “Resolution Period”), attempt to resolve
their differences. Any resolution by the Parties during the Resolution Period as
to any disputed amounts will be final, binding and conclusive.
(d)Resolution of Disputes. If the Parties do not resolve all disputed items by
the end of the Resolution Period, then all items remaining in dispute will be
submitted within thirty (30) days after the expiration of the Resolution Period
to Grant Thorton L.L.P - Chicago office or such other national independent
accounting firm mutually acceptable to the Parties (the “Neutral Accounting
Arbitrator”). The Neutral Accounting Arbitrator shall act as an arbitrator to
determine only those items in dispute. All fees and expenses relating to the
work, if any, to be performed by the Neutral Accounting Arbitrator will be
allocated between Purchaser, on the one hand, and Seller, on the other hand, in
inverse proportion as they shall prevail on the amounts of such disputed items
so submitted (as finally determined by the Neutral Accounting Arbitrator). The
Neutral Accounting Arbitrator will deliver to the Parties a written
determination (such determination to include a work sheet setting forth all
material calculations used in arriving at such determination and to be based
solely on information provided to the Neutral Accounting Arbitrator by the
Parties) of the disputed items within thirty (30) days of receipt of the
disputed items (or as soon as practicable thereafter), which determination will
be final, binding and conclusive. The final, binding and conclusive Statement
and Adjustment Statement, which either are agreed upon by the Parties or are
delivered by the Neutral Accounting Arbitrator in accordance with this Section
2.03(d), will be the “Conclusive Statement” and the “Conclusive Adjustment
Statement,” respectively. In the event that either Party fails to submit its
statement regarding any items remaining in dispute within the time determined by
the Neutral Accounting Arbitrator, then the Neutral Accounting Arbitrator shall
render a decision based solely on the evidence timely submitted to the Neutral
Accounting Arbitrator by the other Party.

20

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

(e)Payment of Conclusive Adjustment Amount. If the Adjustment Amount as shown on
the Conclusive Adjustment Statement (the “Conclusive Adjustment Amount”) is a
negative number, then (1) the Base Purchase Price will be reduced by the amount
of the Conclusive Adjustment Amount and Seller shall pay to Purchaser in cash
such amount by wire transfer of immediately available funds to an account
designated in writing by Purchaser and (2) the Parties shall execute and deliver
joint instructions to the Indemnity Escrow Agent instructing the Indemnity
Escrow Agent to release an amount equal to fifteen percent (15%) of the
Conclusive Adjustment Amount from the Indemnity Escrow Account to Seller.
2.04.    Transaction Expenses.
(a)Estimated Transaction Expenses. Seller shall, at least five (5) Business Days
prior to the Closing Date, cause to be prepared and delivered to Purchaser a
statement (the “Transaction Expenses Statement”) setting forth a good faith,
reasonable estimate of the Transaction Expenses incurred prior to the Closing
and/or that may be incurred at or after the Closing (segregated by payee, to the
extent reasonably known or anticipated) that have been paid and/or are payable
by the Company or any Company Subsidiary, which estimate shall include such
reserves as Seller determines, in good faith, to be appropriate for any expenses
that are not then known or determinable (the “Estimated Transaction Expenses”).
(b)Payment of Estimated Transaction Expenses. At the Closing, Purchaser shall
cause to be paid, by wire transfer of immediately available funds, the Estimated
Transaction Expenses to the applicable Persons identified on the Transaction
Expenses Statement and to the extent previously paid by the Company or a Company
Subsidiary, then to the Company or applicable Company Subsidiary.
(c)Responsibility. After the Closing, in no event shall Purchaser or the Company
be responsible for payment of Transaction Expenses, and the Parties acknowledge
that the payment of Estimated Transaction Expenses out of the Base Purchase
Price by Purchaser, as indicated in Section 2.02, is for convenience only and in
no way reflects any liability of Purchaser or, from and after the Closing, the
Company or any Company Subsidiary, for Transaction Expenses.
2.05.    Closing. The Closing of the Transaction will take place on the Closing
Date at the offices of Orrick, Herrington & Sutcliffe LLP, at 405 Howard St.,
San Francisco, CA 94105, or at such other place as the Parties shall mutually
agree in writing, at 9:00 a.m. Pacific time. Upon the occurrence of the Closing,
the time and date that the Transaction becomes effective shall be 12:10 a.m.,
San Francisco time, on the Closing Date.
2.06.    Closing Deliveries. At the Closing:
(a)Seller shall deliver, or cause to be delivered, to Purchaser certificates
representing the Shares duly endorsed for transfer or accompanied by duly
executed stock powers or other form of assignment and transfer;
(b)Seller and Purchaser shall deliver, or cause to be delivered, a Transition
Services Agreement substantially in the form agreed to by Purchaser and Seller
pursuant to Section 6.20 (the “Transition Services Agreement”), duly executed by
such Party;
(c)Seller and Purchaser shall deliver, or cause to be delivered, the Indemnity
Escrow Agreement substantially in the form attached as Exhibit A (the “Indemnity
Escrow Agreement”), and shall cooperate to cause the Indemnity Escrow Agent to
execute and deliver such Indemnity Escrow Agreement;

21

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

(d)Seller shall deliver, or cause to be delivered, to Purchaser the Company's
and Company Subsidiaries' corporate minute books and stock records and other
corporate books and records;
(e)Seller shall deliver, or cause to be delivered, a certificate from each party
to whom Transaction Expenses are due, as set forth on the Transaction Expenses
Statement, certifying that such payment will be in full satisfaction of all
amounts owed to it by the Company or a Company Subsidiary, in connection with
the transactions contemplated by this Agreement, and, as applicable, attaching
evidence reasonably satisfactory to Purchaser that all agreements with such
party in connection therewith will be effectively terminated without penalty or
further obligation to Purchaser or the Company after such payment is made;
(f)Seller shall deliver a certificate of good standing, or equivalent
certificate, for the Company, dated within five (5) Business Days of the Closing
Date, issued by the appropriate Governmental Authority;
(g)Seller shall deliver, or cause to be delivered, the 280G Consent Documents;
and
(h)The Parties shall make such other deliveries as are required by and in
accordance with Article VII and Article VIII.
2.07.    Specified Project Deferred Payment. Schedule 2.07(a) sets forth a list
of the four Projects currently in the Company's portfolio each with an executed
renewable power purchase and sale agreement (the “Specified Project PPAs”) with
the Specified Utility (the “Specified Projects”). Within three (3) Business Days
following a Specified Project Condition Date (provided, however, if the
Specified Project Condition Date occurs prior to January 3, 2012 with respect to
any Specified Project, then the Parties shall acknowledge in writing that such
Specified Project Condition Date occurred and the Specified Project Deferred
Payment is earned, but payment of the Specified Project Deferred Payment shall
be deferred until January 3, 2012), Purchaser shall (and MEMC shall cause
Purchaser to) pay the Specified Project Deferred Payment for the applicable
Specified Project, by wire transfer of immediately available funds, by (i)
funding an amount into the Indemnity Escrow Account equal to the greater of (A)
zero and (B)(1) fifteen percent (15%) of such Specified Project Deferred
Payment, minus (2) any Set-Off Amount, excluding any Set-Off Amount previously
taken into account in the calculation of an escrow amount pursuant to this
Section 2.07 or Section 2.08, (ii) paying the remainder of such amount, minus
the Employee Payments payable in connection with the Specified Project Condition
Date, which are to be calculated in the manner required by the Specified
Employee Bonus Plans and the spreadsheet attached hereto as Schedule 2.07(b)
(the “Specified Project Employee Payments”), to Seller, and (iii) paying the
Specified Project Employee Payments to each applicable Company Employee who is
entitled to such payment in accordance with the Specified Employee Bonus Plans
on such Specified Project Condition Date. Notwithstanding anything contained in
this Agreement to the contrary, if the Specified Project Condition Date for any
Specified Project has not occurred on or prior to June 30, 2012, then Purchaser
shall have no further obligations under this Agreement with respect to any such
Specified Project, including any obligation to pay any of the Specified Project
Deferred Payment with respect to such Specified Project; provided, however that
Purchaser shall continue to be obligated to comply with its obligations under
Section 6.15(a).
2.08.    Austin Deferred Payment. Purchaser agrees (and MEMC shall cause
Purchaser) to use its commercially reasonable efforts to cause the Austin
Commercial Operation Date to occur on or prior to December 15, 2011. Within
three (3) Business Days following the Austin Project Determination Date,
Purchaser shall (and MEMC shall cause Purchaser to) pay US $[*****] (the “Austin
Deferred Payment”),

22

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

by wire transfer of immediately available funds, by (i) funding an amount into
the Indemnity Escrow Account equal to the greater of (A) zero and (B)(1) fifteen
percent (15%) of the Austin Deferred Payment, minus (2) any Set-Off Amount,
excluding any Set-Off Amount previously taken into account in the calculation of
an escrow amount pursuant to Section 2.07 and Section 2.08 and (ii) paying the
remainder of the Austin Deferred Payment, minus the Employee Payments payable in
connection with the Austin Project Determination Date, which are to be
calculated in the manner required by the Specified Employee Bonus Plans and the
spreadsheet attached hereto as Schedule 2.07(b) (the “Austin Employee
Payments”), to Seller, and (iii) paying the Austin Employee Payments to each
applicable Company Employee who is entitled to such payment in accordance with
the Specified Employee Bonus Plans on such Austin Project Determination Date.


Article III.REPRESENTATIONS REGARDING SELLER AND SELLER'S PARENT
3.01.    Representations Regarding Seller. Seller hereby represents and warrants
to Purchaser, on the date hereof and on the Closing Date, as follows:
(a)Organization; Authority. Seller is a Sociedad Limitada duly organized,
validly existing and in good standing under the laws of the Kingdom of Spain.
Seller has all requisite corporate power and authority to execute and deliver
the Transaction Documents, to perform its obligations thereunder and to
consummate the transactions contemplated thereby. The execution and delivery by
Seller of the Transaction Documents and the performance by Seller of its
obligations thereunder have been duly and validly authorized by all necessary
corporate action on the part of Seller. This Agreement has been (and, when
executed and delivered, each of the Indemnity Escrow Agreement and the
Transition Services Agreement will have been) duly and validly executed and
delivered by Seller and this Agreement constitutes (and, when executed and
delivered, each of the Indemnity Escrow Agreement and the Transition Services
Agreement will constitute) the legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as the same may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
arrangement, moratorium or other similar Applicable Laws relating to or
affecting the rights of creditors generally, or by general equitable principles
(the “Enforceability Exceptions”).
(b)No Conflicts; Consents and Approvals. The execution and delivery by Seller of
the Transaction Documents do not, and the performance by Seller of its
obligations under the Transaction Documents will not:
(i)conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of Seller;
(ii)assuming all required filings, waivers, approvals, consents, authorizations
and notices set forth on Schedule 3.01(b)(ii) (collectively, the “Seller's
Approvals”) have been obtained, be in violation of or result in a breach of or
default in any material respect (or give rise to any right of termination,
cancellation or acceleration) under (with or without the giving of notice, the
lapse of time, or both) any material Contract to which Seller is a party; or
(iii)assuming all of Seller's Approvals and other notifications provided in the
ordinary course of business and, to the extent applicable, consistent with past
practice have been made, obtained or given (i) conflict with, violate or breach
any term or provision of any Applicable Law applicable to Seller or (ii) require
any consent or approval of any Governmental Authority, or notice to, or
declaration, filing or registration with, any Governmental Authority, under any
Applicable Law.

23

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

(c)Ownership of Shares. Seller has good and valid title to, and owns
beneficially and of record, all of the Shares, free of preemptive (or similar)
rights and free and clear of any Liens, except for Permitted Encumbrances.
Seller is not a party to any option, warrant, purchase right or other contract
or commitment (other than this Agreement) that could require Seller to sell,
transfer, or otherwise dispose of any capital stock of the Company. Seller is
not a party to any voting trust, proxy or other agreement or understanding with
respect to the voting of any capital stock of the Company.
3.02.    Representations Regarding Seller's Parent. Seller's Parent hereby
represents and warrants to Purchaser, on the date hereof and on the Closing
Date, as follows:
(a)Organization; Authority. Seller's Parent is a Sociedad Limitada duly
organized, validly existing and in good standing under the laws of the Kingdom
of Spain. Seller's Parent has all requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery by
Seller's Parent of this Agreement and the performance by Seller's Parent of its
obligations thereunder have been duly and validly authorized by all necessary
corporate action on the part of Seller's Parent. This Agreement has been duly
and validly executed and delivered by Seller's Parent and this Agreement
constitutes the legal, valid and binding obligation of Seller's Parent
enforceable against Seller's Parent in accordance with its terms, except as the
same may be limited by the Enforceability Exceptions.
(b)No Conflicts; Consents and Approvals. The execution and delivery by Seller's
Parent of this Agreement does not, and the performance by Seller's Parent of its
obligations under this Agreement will not:
(i)conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of Seller's Parent;
(ii)assuming all required filings, waivers, approvals, consents, authorizations
and notices set forth on Schedule 3.02(b)(ii) (collectively, the “Seller's
Parent's Approvals”) have been obtained, be in violation of or result in a
breach of or default in any material respect (or give rise to any right of
termination, cancellation or acceleration) under (with or without the giving of
notice, the lapse of time, or both) any material Contract to which Seller's
Parent is a party; or
(iii)assuming all of Seller's Parent's Approvals and other notifications
provided in the ordinary course of business and, to the extent applicable,
consistent with past practice have been made, obtained or given (i) conflict
with, violate or breach any term or provision of any Applicable Law applicable
to Seller's Parent or (ii) require any consent or approval of any Governmental
Authority, or notice to, or declaration, filing or registration with, any
Governmental Authority, under any Applicable Law.
Article IV.REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY
Seller hereby represents and warrants to Purchaser, on the date hereof and on
the Closing Date, as follows:
4.01.    Organization; Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the Applicable Laws of
its jurisdiction of organization, and has all requisite corporate power and
corporate authority to conduct its business as it is now being conducted and to
own,

24

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

lease, use and operate its Properties. The Company is duly qualified or licensed
to do business in each jurisdiction in which the use, ownership or operation of
its Properties make such qualification or licensing necessary, except where the
failure to be so duly qualified or licensed would not result in a Material
Adverse Effect.
4.02.    Capitalization.
(a)The authorized capitalization of the Company consists of 1,000,000 shares of
Common Stock, par value $.01 per share, of which 1,000,000 shares are issued and
outstanding and consist only of the Shares. All of the Shares have been issued
to and are owned by record by Seller. Other than Equity Interests in the Company
held by Seller, there are no (a) Equity Interests in the Company issued or
outstanding, (b) securities convertible into or exchangeable or exercisable for
Equity Interests in the Company, or (c) subscriptions, options, warrants, calls,
rights, convertible securities or other Contracts of any character obligating
the Company to issue, transfer or sell any of its Equity Interests. Other than
as set forth on Schedule 4.02(a), there are no outstanding or authorized stock
appreciation, phantom stock, profit participation or similar rights with respect
to the Company (such rights, together with the Shares owned by Seller, the
“Company Securities”).
(b)The Shares have been duly authorized, validly issued, fully paid and are
nonassessable. There are no voting trusts, proxies, or other arrangements or
understandings or any preemptive (or similar) rights with respect to the Company
Securities.
4.03.    Subsidiaries.
(a)Schedule 4.03(a) sets forth the name, jurisdiction of incorporation or
organization and the direct or indirect ownership percentage of each holder of
Equity Interests and any third-party voting or control rights or preemptive (or
similar) rights in each subsidiary of the Company (each, a “Company Subsidiary”
and, collectively “Company Subsidiaries”). As of the date hereof, except as set
forth in Schedule 4.03(a), there are no (i) Equity Interests of any Company
Subsidiary issued or outstanding, (ii) securities convertible into or
exchangeable or exercisable for Equity Interests of any Company Subsidiary, or
(iii) subscriptions, options, warrants, calls, rights, convertible securities or
other Contracts of any character obligating any Company Subsidiary to issue,
transfer or sell any of its Equity Interests (the Equity Interests of the
Company Subsidiaries described on Schedule 4.03(a) and the described items in
clauses (i), (ii), and (iii) set forth on Schedule 4.03(a) as issued and
outstanding, collectively, “Subsidiary Securities”).
(b)All outstanding Equity Interests of Company Subsidiaries are validly issued,
fully paid and nonassessable, and, except as set forth in Schedule 4.03(a), are
owned by the Company or another Company Subsidiary free and clear of any Liens,
except for Permitted Liens set forth on Schedule 4.03(b).
(c)Except as set forth in Schedule 4.03(c), there are no (i) outstanding
obligations of the Company or any Company Subsidiary to repurchase, redeem or
otherwise acquire any Company Securities or Subsidiary Securities or (ii)
binding obligations of the Company or any Company Subsidiary to provide a loan
to or make a capital contribution in the Company, any Company Subsidiary or any
other Person, other than Intercompany Loans or Capital Contributions that are
Pre-Approved Expenditures.
(d)Except as set forth on Schedule 4.03(a), none of the Company or any Company
Subsidiary owns beneficially or of record, directly or indirectly, any Equity
Interests in any Person other than a Company Subsidiary and is not a partner in
any partnership or party to any joint venture.

25

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

4.04.    No Conflicts; Consents and Approvals. The execution and delivery by
Seller of this Agreement does not, and the performance by Seller of its
obligations under this Agreement will not:
(a)conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of the Company or any
Company Subsidiary;
(b)assuming all required filings, waivers, approvals, consents, authorizations
and notices set forth on Schedule 4.04(b) (collectively, the “Company
Approvals”) have been obtained, be in violation of or result in a breach of or
default in any material respect (or give rise to any right of modification,
termination, cancellation or acceleration) under (with or without the giving of
notice, the lapse of time, or both) any Company Contract; or
(c)assuming all Company Approvals have been obtained or given (i) conflict with,
violate or breach in any material respect any term or provision of any
Applicable Law applicable to the Company or any Company Subsidiary or
(ii) require any consent or approval of any Governmental Authority, or notice
to, or declaration, filing or registration with, any Governmental Authority,
under any Applicable Law.
4.05.    Financial Statements. Seller or the Company has Made Available to
Purchaser true and complete copies of the following financial statements: (a)
the audited balance sheet of the Company and Company Subsidiaries as of December
31, 2010 and the related audited statement of operations and cash flows for the
fiscal year then ended; and (b) the unaudited balance sheet of the Company and
Company Subsidiaries as of June 30, 2011 (the “Balance Sheet”) and the related
unaudited statement of operations and cash flows for the six (6) months then
ended (clauses (a) and (b) collectively, the “Financial Statements”). Except as
set forth in the notes thereto, the Financial Statements were prepared in
accordance with GAAP, have been prepared based on the books and records of the
Company and the Company Subsidiaries and fairly present in all material respects
the financial condition and results of operations of the Company and Company
Subsidiaries as of the respective dates thereof and for the respective periods
covered thereby, subject in the case of the interim financial statements to
normal year-end adjustments and the absence of notes.
4.06.    Liabilities.
(a)Except for (i) Liabilities incurred since the date of the Balance Sheet in
the ordinary course of business and, to the extent applicable, consistent with
past practice, (ii) Liabilities disclosed in Schedule 4.06(a), (iii) Liabilities
with respect to the performance (but not the breach) of any Contract entered
into in the ordinary course of business, and (iv) Liabilities that are reflected
or reserved against in the Balance Sheet, the Company and Company Subsidiaries
have no Liabilities of any nature whatsoever.
(b)Other than amounts that qualify as an Intercompany Loan Amount under the
Intercompany Loans, neither the Company nor any Company Subsidiary has any
Indebtedness other than deferred purchase obligations under the Contracts listed
on Schedule 4.11(a)(i), as otherwise described on Schedule 4.06(b) or
Indebtedness incurred during the Interim Period in accordance with the
provisions of Section 6.02(c)(xvi)(B).
4.07.    Company Permits.
(a)The Company and each Company Subsidiary has rights in or owns or validly
holds, and has delivered or Made Available to Purchaser correct and complete
copies of, (i) all material currently-issued Governmental Approvals and (ii) all
currently-issued franchises, grants, authorizations, licenses,

26

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

permits, easements, variances, exceptions, consents, certificates, approvals and
orders of any Governmental Authority), which include all discretionary Company
Permits that are necessary for each Project's current stage of development
(collectively, the “Company Permits”). Neither the Company nor any Company
Subsidiary has violated or failed to comply with, or has received any notice of
any material violation of or material failure to comply with any term or
requirement of any Company Permit. The Company Permits are valid, in full force
and effect and have not been appealed, terminated or revoked.
(b)The Company or Company Subsidiaries, as applicable, are in compliance in all
material respects with the terms and conditions of all Company Permits, and no
event has occurred which, without regard to notice or lapse of time, would
constitute non-compliance in any material respect with such terms and
conditions. There is no action, suit, proceeding, hearing, charge, complaint,
claim, demand, or, to the Knowledge of Seller, investigation, that is pending,
or to the Knowledge of Seller, threatened in writing, that challenges the
legality, validity or enforceability of any Company Permit.
(c)The Company has delivered or Made Available to Purchaser a correct and
complete copy of all pending applications for any material Governmental Approval
or franchises, grants, authorizations, licenses, permits, easements, variances,
exceptions, consents, certificates, approvals and orders of or from a
Governmental Authority made or filed by the Company and the Company Subsidiaries
in connection with the Projects (the “Permit Applications”) and neither the
Company nor any Company Subsidiary has received any written or, to the Knowledge
of Seller, verbal notice that such Permit Applications are likely to be
rejected, delayed or require any material modification.
(d)The Company has delivered or Made Available to Purchaser a true and correct
copy of (i) all material documents and reports provided by the Company or
Company Subsidiaries (x) to any Governmental Authority with respect to a
Project, (y) with respect to Permit Applications and (z) with respect to the
Company Permits, and (ii) all material documents received by Company or Company
Subsidiaries from a Governmental Authority or Person, as the case may be, with
respect to the Permit Applications and the Company Permits.
4.08.    Absence of Certain Changes. Since the date of the Balance Sheet and
until the date of this Agreement, except as disclosed in Schedule 4.08, the
Company and each Company Subsidiary has conducted their respective businesses
only in the ordinary course of business, and neither the Company nor any Company
Subsidiary has taken any action or proposed to take any action that, if taken
after the date hereof, would require the prior written consent of Purchaser
pursuant to Sections 6.02(b)(iv), 6.02(b)(v), 6.02(b)(vi), 6.02(b)(vii),
6.02(b)(viii), 6.02(c)(i), 6.02(c)(ii), 6.02(c)(iii), 6.02(c)(iv), 6.02(c)(v),
6.02(c)(vi), 6.02(c)(viii), 6.02(c)(ix), 6.02(c)(x), 6.02(c)(xii), 6.02(c)(xiii)
or 6.02(c)(xvi).
4.09.    Legal Proceedings. Except as set forth in Schedule 4.09, there are no
Actions pending or, to the Knowledge of Seller, threatened in writing against
Seller or any Company Subsidiary, and there are no outstanding Orders (other
than Orders and requirements of Governmental Authorities in association with
ordinary permitting, interconnection requests, and similar requirements for
project development, construction and operation) that affect or bind Seller, any
Company Subsidiary or any of their respective Properties in any material
respect.
4.10.    Compliance With Applicable Laws. Since January 1, 2008, except as set
forth on Schedule 4.10 and except where such violation is not reasonably
expected to have a material impact, the Company and Company Subsidiaries have
not been in breach of or default under or violated any Applicable Laws,
including (a) any custom laws (including, without limitation, the Tariff Act of
1930, as amended); (b) any

27

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

foreign Applicable Laws (including, without limitation Applicable Laws relating
to foreign investment, foreign exchange control, immigration, employment and
taxation); (c) any relevant anti-boycott laws, regulations and guidelines,
including, without limitation, Section 999 of the Code and the regulations and
guidelines issued pursuant thereto and the Export Administration Regulations
administrated by the U.S. Department of Commerce, as amended from time to time,
including all reporting requirements; (d) any applicable export or reexport
control or sanctions laws, orders or regulations of any and all applicable
jurisdictions, including, without limitation, the United States and any
jurisdiction in which the Company or any relevant Company Subsidiary is
established or from which it exports or reexports any items or in which it
provides services, including, without limitation, the Export Administration
Regulations administered by the U.S. Department of Commerce, sanctions and
embargo executive orders and regulations administered by the Office of Foreign
Assets Control of the U.S. Treasury Department and the International Traffic in
Arms Regulations administered by the U.S. State Department, all as amended; (e)
any applicable general licenses or license exceptions, and all required export
or reexport licenses or authorizations granted under such laws, regulations or
orders; (f) the U.S. Foreign Corrupt Practices Act of 1977, as amended; (g) any
Applicable Law implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business or other applicable conventions, and
any other applicable anti-corruption law; (h) any applicable import laws, orders
or regulations of any applicable jurisdiction, as amended; (i) any required
import permits, licenses, authorizations and general licenses granted under such
laws, regulations or orders; (j) any rules and regulations of the Federal Energy
Regulatory Commission or state public utility commission (including without
limitation rules and regulations affecting the generation, transmission,
distribution and sale of electricity); or (k) any laws and regulations relating
to the rates of electric utilities and the financial and organizational
regulation of electric utilities.
4.11.    Company Contracts.
(a)Other than Contracts that expire in the ordinary course of business (and not
because of the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby) prior to the Closing without any Liability
on the part of the Company or any Company Subsidiary,
(i)Schedule 4.11(a)(i) sets forth as of the date hereof, a true and complete
list, to the extent the Company or any Company Subsidiary is a party, of
(A) all Contracts pursuant to which the Company or any Company Subsidiary is
obligated to pay more than or entitled to receive more than $500,000 over the
life of the Contract;
(B) any interconnection agreements or applications for interconnection or
transmission of or from any Project;
(C) all material Contracts related to the Projects that provide the Company or
any Company Subsidiary with any rights in, or the right to acquire any rights
in, Real Property, including rights in the nature of licenses, fee or other Real
Property leases, easements, rights-of-way (including rights-of-way granted from
the BLM, if any), restrictive covenants, options to purchase or lease any
interests in real property or other material interests in real property;
(D) any Contract pursuant to which the Company or any Company Subsidiary leases
or subleases Real Property as a lessor or sublessor;
(E) any loan agreement, indenture, promissory note, conditional sales

28

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

agreement, mortgage, security agreement, pledge, letter of credit arrangement,
guarantee, foreign exchange contract, commodity contract, interest rate or other
derivative contract, and in any event, including each material instrument,
contract or agreement evidencing Indebtedness;
(F) any assumption, surety, guarantee, support, or other similar type contract
or agreement guaranteeing or supporting the obligations of another Person;
(G)  any federal or material state or local Government Contract;
(H) each Contract that involves or relates to the creation, existence, control,
management, preservation, or sale of Environmental Attributes by the Company or
any of the Company Subsidiaries; and
(ii)Schedule 4.11(a)(ii) sets forth as of the date hereof, a true and complete
list, to the extent the Company or any Company Subsidiary is a party, of any
exclusive license or other Contract providing exclusive rights to, or based
upon, any Company IP;
(iii)Schedule 4.11(a)(iii) sets forth as of the date hereof, a true and complete
list, to the extent the Company or any Company Subsidiary is a party, of any
Contract not resulting from arm's length negotiations;
(iv)Schedule 4.11(a)(iv) sets forth as of the date hereof, a true and complete
list, to the extent the Company or any Company Subsidiary is a party, of any
teaming or similar agreement in connection with the development of any Project;
(v)Schedule 4.11(a)(v) sets forth as of the date hereof, a true and complete
list, to the extent the Company or any Company Subsidiary is a party, of any
exclusivity agreements with any EPC contractor, solar panel manufacturer or
other supplier, utility, contractor, or other third party;
(vi)Schedule 4.11(a)(vi) sets forth as of the date hereof, a true and complete
list, to the extent the Company or any Company Subsidiary is a party, of any
arrangement or other agreement which involves a sharing of profits or any joint
venture, partnership or similar contract or arrangement;
(vii)Schedule 4.11(a)(vii) sets forth as of the date hereof, a true and complete
list, to the extent the Company or any Company Subsidiary is a party, of any
Contract (A) prohibiting competition by the Company or any Company Subsidiaries,
or (B) prohibiting the Company or any Company Subsidiaries or their employees
(in such capacity as employees of the Company or a Company Subsidiary) from
freely engaging in any business anywhere in the world;
(viii)Schedule 4.11(a)(viii) sets forth as of the date hereof, a true and
complete list, to the extent the Company or any Company Subsidiary is a party,
of any Contract pursuant to which the Company or any Company Subsidiary has
acquired or disposed of or has agreed to acquire or dispose of any securities or
any business or product line or the like;
(ix)Schedule 4.11(a)(ix) sets forth as of the date hereof, a true and complete
list, to the extent the Company or any Company Subsidiary is a party, of any
Contract or commitment providing for the payment of cash or other benefits upon
the sale, merger or other change of control of the Company or any Company
Subsidiary or a substantial portion of the respective assets of any of them;
(x)Schedule 4.11(a)(x) sets forth as of the date hereof, a true and complete
list,

29

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

to the extent the Company or any Company Subsidiary is a party, of any Contract
pursuant to which the Company or any Company Subsidiary has entered into or has
agreed to enter into any hedging or similar transactions;
(xi)Schedule 4.11(a)(xi) sets forth as of the date hereof, a true and complete
list, to the extent the Company or any Company Subsidiary is a party, of any
letters of credit, performance bonds and payment bonds, in each case for which
the Company or any Company Subsidiary is the account party; and
(xii)Schedule 4.11(a)(xii) sets forth as of the date hereof, a true and complete
list, to the extent the Company or any Company Subsidiary is a party, of each
Contract relating to the indemnification of an officer or a director of the
Company or a Company Subsidiary (collectively, with any agreements required to
be or otherwise disclosed on or otherwise pursuant to this Section 4.11(a) or
Sections 4.17,  4.19, 4.23, or 4.24 or the Disclosure Schedules related thereto
and any Contracts that satisfy the requirements and thresholds set forth this
Section 4.11(a) entered into during the Interim Period by the Company or a
Company Subsidiary, or are otherwise required to be consented to by the
Purchaser under Section 6.02, the “Company Contracts”).
(xiii)Schedule 4.11(a)(xiii) sets forth with respect to the Development Projects
(other than the Project owned by FRV Zeta Solar, LLC and the Project owned by
FRV Centauri Solar, L.P.) each Contract that survives the Closing Date by which
the Company or any Company Subsidiary, or any of their respective assets may be
bound, as a result of action taken by Seller or its Affiliates or, to the
Seller's Actual Knowledge, by virtue of any such Contract running with the
land (including without limitation easements, other than easements that are not
reasonably expected to materially adversely effect the development, construction
or operation of the applicable Development Project).
(b)Seller or the Company has provided Purchaser with or Made Available, true and
complete copies of all Company Contracts.
(c)Each Company Contract (other than any Company Contract that will terminate or
expire by its terms prior to the Closing in the ordinary course of business and
not because of the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby) constitutes a legal, valid and binding
obligation of the Company or Company Subsidiary party thereto and, to the
Knowledge of Seller, of the other parties thereto, except as limited by the
Enforceability Exceptions and in each case where the failure to constitute a
legal, valid and binding obligation would not materially affect the ability of
the Company or any Company Subsidiary to carry on its or their business in the
ordinary course (or for Purchaser to carry on such business from and after the
Closing Date) or that would materially affect in any way the development of any
Project. Neither the Company nor any Company Subsidiary nor, to the Knowledge of
Seller, any other party to any of the Company Contracts, is in default under or
in violation of such Company Contract. There are no material disputes pending
with regard to any Company Contract. Except as set forth on Schedule 4.11(c), no
event has occurred which, with the passage of time or the giving of notice, or
both, is reasonably likely to constitute, and neither the execution of this
Agreement nor the Closing hereunder do or are reasonably likely to constitute or
result in, a material default under or a violation of any Company Contract by
the Company, any of the Company Subsidiaries or, to the Knowledge of Seller, any
other party to such Company Contract, or would cause the modification,
termination, cancellation or acceleration of any obligation of any party thereto
or the creation of a Lien upon any property or any of the equity interests of
the Company or any of the Company Subsidiaries, or, would require any consent
thereunder.
4.12.    Taxes.

30

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

(a)Except as set forth in Schedule 4.12:
(i)All Tax Returns required to be filed by the Company or Company Subsidiaries
have been timely filed (taking into account any extension of time within which
to file) and all such Tax Returns are complete and accurate in all material
respects. None of the Company or any Company Subsidiary is the beneficiary of
any extension of time within which to file any Tax Return.
(ii)All Taxes for which the Company or any Company Subsidiary is liable (whether
or not reflected on any Tax Return) have been fully and timely paid (other than
Taxes not yet due and payable). The Company and Company Subsidiaries have
properly withheld and timely paid over to the appropriate Tax Authority all
Taxes which they are required to withhold from amounts paid or owing to any
employee, independent contractor, creditor or other third party.
(iii)There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on any of the Company's or any Company Subsidiary's assets or
properties.
(iv)No deficiencies for any Taxes have been proposed, asserted or assessed in
writing against the Company or any Company Subsidiary that are still pending.
(v)There are no outstanding agreements, waivers, arrangements or requests for
such agreements, waivers or arrangements extending the statutory period of
limitations applicable to any claim for, or period of collection or assessment
of, Taxes of or with respect to the Company or any Company Subsidiary.
(vi)No written notice has been received by the Company or any Company Subsidiary
that (A) any Tax Return of the Company or any Company Subsidiary is under
current examination by the United States Internal Revenue Service or by any
state, local or foreign Tax Authority or (B) any such examination is threatened.
(vii)None of the Company or any Company Subsidiary has entered into any “listed
transaction,” as defined in Treasury Regulation Section 1.6011-4(b)(2).
(viii)Other than Company Subsidiaries listed on Schedule 4.12(a)(viii), each
Company Subsidiary is and has been since its inception properly treated as a
disregarded entity for U.S. federal income tax purposes.
(ix)During the period that Seller has held the Shares, no written claim has ever
been made by a Taxing authority in a jurisdiction where the Company or any
Company Subsidiary does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction.
(x)The Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897 of the Code.
(xi)The Company or any Company Subsidiary will not be required to include any
item of income in, or exclude any item of deduction from, Taxable income for any
Taxable period (or portion thereof) ending after the Closing Date as a result of
any (i) change in method of accounting for a Taxable period ending on or prior
to the Closing Date; (ii) “closing agreement” as described in Section 7121 of
the Code executed on or prior to the Closing Date; (iii) installment sale or
open transaction disposition made

31

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

on or prior to the Closing Date; (iv) intercompany transaction or excess loss
account described in Treasury Regulation under Section 1502 (or any
corresponding or similar provision of state, local or foreign Law); (v) prepaid
amount or advance payment received on or prior to the Closing Date; or (vi) the
application of Section 362(e) (or any corresponding or similar provision of
federal, state, local, or foreign Law).
(xii)None of the Company or any Company Subsidiary is a party to or a partner in
any joint venture, partnership or other arrangement or contract that could be
treated as a partnership for federal Income Tax purposes.
(xiii)None of the Company or any Company Subsidiary is a party to any agreement,
contract, arrangement or plan that has resulted in or could reasonably result
in, a payment that would not be fully deductible as a result of Section 280G of
the Code (or any similar provision of non-U.S., state, or local Law) in
connection with the transactions contemplated by this Agreement.
(xiv)The Company and any Company Subsidiary are in compliance with all
applicable transfer pricing laws and regulations (including Section 482 of the
Code and its corresponding Treasury Regulations), including the maintenance of
contemporaneous documentation substantiating the transfer pricing practices and
methodology of the Company.
(xv)None of the Company or any Company Subsidiary is a party to or bound by any
Tax sharing or Tax allocation agreement or arrangement. None of the Company or
any Company Subsidiary is a party to or bound by any Tax indemnity other than
Tax indemnity provisions entered into in the ordinary course in connection with
purchase or sale agreements, credit agreements, tax equity agreements, power
purchase agreements, site leases, easements, licenses, EPC agreements, O&M
agreements or other commercial agreements entered into in the ordinary course,
and neither the Company nor any Company Subsidiary has any liability for the
Taxes of any person other than the Company or any Company Subsidiary as a
transferee or successor.
(xvi)Within the last ten years, the Company has not acquired the assets of any
corporation in a transaction described in Section 381(a) of the Code.
(xvii)The Company has not constituted either a “distributing corporation” or a
controlled corporation” in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code (A) in the two years prior to
the date of this Agreement or (B) in a distribution which could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in conjunction with the transactions
contemplated by this Agreement.
(xviii)Except as set forth on Schedule 4.12(a)(xviii), none of the Company or
any Company Subsidiary has submitted an application for a Cash Grant with the
United States Department of the Treasury or other Governmental Authority
(xix)Except as set forth on Schedule 4.12(a)(xix), none of the Company or any
Company Subsidiary is obligated under any Contract to submit an application for
a Cash Grant with the United States Department of the Treasury or other
Governmental Authority.
(xx)Neither the Company nor any Company Subsidiary has any liabilities for Taxes
of a Person (other than the Company or any Company Subsidiary) under Treasury
Regulation section 1.1502-6 (or any similar provision of state, local or
non-U.S. law) as a transferee or successor, by contract,

32

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

or otherwise.
(xxi)The Company and Company Subsidiaries have provided to Purchaser true,
correct and complete copies of all Tax returns and Tax workpapers related to any
deferred intercompany gain or loss or excess loss account.
4.13.    Employee Matters.
(a)Except as described in Schedule 4.13(a): (i) the Company and Company
Subsidiaries have not experienced any labor strikes or work stoppages by their
employees due to labor disagreements since the date of inception of the Company
and none is currently pending; (ii) the Company and Company Subsidiaries are in
compliance, in all material respects, with all Applicable Laws respecting
employment and employment practices, equal employment opportunity, occupational
health and safety, terms and conditions of employment and wages and hours; (iii)
the Company and Company Subsidiaries have not received written notice from any
Governmental Authority of any unfair labor practice charge, complaint or
proceeding against the Company or any Company Subsidiary pending or, to the
Knowledge of Seller, threatened before the National Labor Relations Board or any
other Governmental Authority with respect to its employees; and (iv) the Company
and Company Subsidiaries are not parties to any collective bargaining
agreements.
(b)Schedule 4.13(b) contains a true and complete list of each Company Employee
Benefit Plan. With respect to each such Company Employee Benefit Plan, Seller or
the Company has Made Available to Purchaser a true and complete copy (or, to the
extent no such copy exists, an accurate description) thereof and, to the extent
applicable any related trust agreement or other funding instrument, any
currently applicable summary plan description with respect thereto, IRS
determination or pre-approved plan opinion letter and any outstanding request
for a determination letter, any summaries of material modifications, and
Forms 5500 for the three most recent plan years, including all schedules and
financial statements with attached opinions of independent accountants. The
Seller or the Company has Made Available to Purchaser any calculations or other
material prepared prior to the Closing Date that describes the extent to which
any payment or provision of benefits that could be considered contingent upon
the consummation of the transactions contemplated by this Agreement (within the
meaning of Code Section 280G) could constitute an “excess parachute payment”
within the meaning of Code Section 280G.
(c)(i) Each Company Employee Benefit Plan has been established and administered
in all material respects in accordance with its terms, and in material
compliance with the applicable provisions of ERISA, the Code and other
Applicable Laws; (ii) no event has occurred and no condition exists with respect
to any Company Employee Benefit Plan that would be reasonably likely to subject
the Company or any Company Subsidiary, either directly or by reason of their
affiliation with any member of their “Controlled Group” (defined as any
organization which is a member of a controlled group of organizations within the
meaning of Sections 414(b) or (c) of the Code), to any tax, fine, lien, penalty
or other liability imposed by ERISA, the Code or other Applicable Law; and (iii)
no Company Employee Benefit Plan is subject to Title IV of ERISA (including any
Multiemployer Plan) nor has the Company taken any action within the six-year
period ending on the Closing Date to terminate or withdraw from a plan that is
subject to Title IV of ERISA (including any Multiemployer Plan).
(d)Except as described in Schedule 4.13(d), the consummation of the transaction
contemplated by this Agreement, other than by reason of actions taken by the
Company or Purchaser following the Closing Date, will not (i) entitle any
current or former employee of the Company or a Company Subsidiary

33

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

to severance pay, or any other payment, (ii) accelerate the time of payment or
vesting, or increase the amount of any compensation due to any current or former
employee of the Company or a Company Subsidiary, or (iii) result in a payment
that may not be fully deductible as a result of Section 280G of the Code or any
similar provision of Applicable Law.
(e)Each Plan, agreement or arrangement that provides for the deferral of
compensation subject to Code Section 409A, is and has been since January 1, 2009
properly documented in writing in accordance with the Treasury Regulations
promulgated thereunder and has, since January 1, 2008, been operated in material
compliance with such provisions in effect from time to time since such date. No
employee or former employee of the Company or any Company Subsidiary is or has
been subject to any tax or penalty under Code Section 409A due to a documentary
or operational failure thereunder. No stock or share appreciation right that has
been issued to any Company Employee provides for the deferral of compensation
within the meaning of Code Section 409A.
(f)Other than as required by the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, or similar state or local Applicable Law, neither the
Company nor any Company Subsidiary has any liability or obligation to provide
life, medical or other welfare benefits to former or retired employees.
(g)The Company has not treated any person as an independent contractor who
should have been treated as an employee under any Applicable Law or otherwise.
4.14.    Insurance. Schedule 4.14 contains a true and complete list of all
material insurance policies currently in effect as of the date hereof that
insure the business, operations, employees or Properties of the Company or any
of the Company Subsidiaries, including the Projects, or affect or relate to the
ownership, use or operation of any of the Properties of the Company or any of
the Company Subsidiaries, including the Projects, and that have been issued to
or for the benefit of the Company or any of the Company Subsidiaries. Each such
policy is valid and binding, no material premiums due under any such policies
have not been paid and neither the Company nor any Company Subsidiary has
received any notice of cancellation or termination in respect of any such policy
or is in default under any such policy.
4.15.    Environmental Matters. Except as set forth in Schedule 4.15: (a) the
Company, Company Subsidiaries and the Projects are in material compliance with
applicable Environmental Laws; (b) the Company, Company Subsidiaries and
Projects possess and comply in all material respects with all material
Governmental Approvals that are required to be obtained under any Environmental
Law for the construction and operation of the Projects as of their present stage
of development, construction or operation, as applicable; (c) the Company and
Company Subsidiaries have not received any written, notice of any violations of
Environmental Law or alleged Environmental Liability under applicable
Environmental Laws relating to the Company, Company Subsidiaries or the
Projects; (d) to the Knowledge of Seller, there are no events, conditions or
circumstances involving the Company, Company Subsidiaries or the Projects which
have resulted or are reasonably likely to result in an Environmental Condition
that will result in the imposition of any material Environmental Liability on
the Company or Company Subsidiaries; and (e) Seller or the Company has Made
Available to Purchaser complete copies of all material reports, assessments,
analyses, reviews, audits and filings (excluding emails, other than emails that
are issued in lieu of an official report) prepared by or on behalf of the
Company or the Company Subsidiaries relating to known or potential Environmental
Conditions, Environmental Attributes or material Environmental Liabilities.
4.16.    Intellectual Property. Except as set forth in Schedule 4.16 (a) the
Company or a Company Subsidiary owns or has the valid right to use all the
material Intellectual Property necessary to conduct their

34

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

respective businesses as currently conducted free and clear of all Liens other
than Permitted Liens; (b) the use of material Company IP by the Company and
Company Subsidiaries does not infringe the Intellectual Property of any third
party and, to the Knowledge of Seller, no third party is infringing any material
Company IP; (c) no Action or Order is outstanding or pending or, to the
Knowledge of Seller, threatened that seeks to cancel, limit or challenge the
ownership, use, validity or enforceability of any material Company IP; and (d)
the Company and Company Subsidiaries have taken all customary steps (including
executing non disclosure and intellectual property assignment agreements and
filing for statutory protections) to protect and maintain material Company IP.
4.17.    Property.
(a)The Company and each Company Subsidiary has good and marketable title to, a
valid leasehold, or other valid interest in, the Properties and assets used by
them or shown on the Balance Sheet or acquired after the date thereof, free and
clear of all Liens (other than Permitted Liens), except for properties and
assets disposed of in the ordinary course of business since the date of the
Balance Sheet. There exists no condition, restriction or reservation affecting
the title to or right to use the Property or that would prevent the Company or
any of the Company Subsidiaries from enforcing its rights with respect to its
Property, in each case, after the consummation of the transactions contemplated
by this Agreement to the same full extent that the Company or such Company
Subsidiary might if the transactions contemplated hereby did not take place. The
tangible assets of the Company and Company Subsidiaries, are in good operating
condition and repair in all material respects (subject to normal wear and tear),
and are suitable for the purposes for which they presently are used.
(b)The Company and Company Subsidiaries own the real property and/or are parties
to certain Contracts that provide for the option to purchase or lease the
Optioned Real Property, in each case as set forth on Schedule 4.17. Schedule
4.17 contains a complete and accurate list of all of the Real Property leased by
the Company or any Company Subsidiary as tenant (collectively, the “Real
Property Leases”). Except as set forth in Schedule 4.17, the Company or a
Company Subsidiary holds a valid leasehold interest in each Real Property Lease
free and clear of all Liens, except for Permitted Liens. Upon the Closing, the
Company or one of its Company Subsidiaries shall continue to be vested with a
valid leasehold interest in the Leased Real Property. The Real Property Leases
are without modification (written or oral) except as set forth in Schedule 4.17
and true, accurate and complete copies of all documents comprising the same,
with all supplements, amendments and exhibits thereto, were delivered by Seller
to Purchaser or Made Available prior to the date hereof.
(c)Except as set forth in the environmental and title reports or disclosed in
the title policies insuring any Property that are listed on Schedule 4.17(c),
(i) to the Seller's Actual Knowledge the Optioned Real Property is not located
within any flood plain, flood area, wetlands or conservation area or on a site
containing any endangered species or subject to any similar type of restriction
for which any permits or licenses necessary to the use thereof by the Company or
any Company Subsidiary have not been obtained which has or is reasonably
expected to materially impact the applicable Project or the development thereof;
(ii) to the Seller's Actual Knowledge there are no leases, subleases, licenses,
mineral rights, water rights, restrictive covenants, concessions or other
agreements, written or oral, granting to any Person or entity the right to use
or occupy any portion of the Optioned Real Property which has or is reasonably
expected to materially impact the applicable Project or the development thereof;
(iii) except in favor of the Company or a Company Subsidiary, there are no
rights of first refusal, reversionary rights, purchase options, rights of first
offer and the like, recorded, affecting any portion of the Optioned Real
Property.

35

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

4.18.    Condemnation. Except as set forth in Schedule 4.18, neither the Company
nor any Company Subsidiary has received written notice from any Governmental
Authority of any pending or threatened proceeding to condemn or take by power of
eminent domain or otherwise, by any Governmental Authority, all or any material
part of the Properties.
4.19.    Related Party Transactions. None of Seller, Seller Parent, the Company
or any Company Subsidiary or any Affiliate, officer or director of any of the
foregoing (a) owns, directly or indirectly, more than five percent (5%) of the
outstanding Equity Interests of any Person that furnished or sold, or furnishes
or sells, material services, products, land or technology to the Company or any
Company Subsidiary for use in the Projects (except that as the foregoing applies
to General Electric, its Affiliates (other than Seller, Seller Parent, the
Company and Company Subsidiaries), or their officers and directors (“GE
Parties”), such is qualified by the Seller's Actual Knowledge thereof), (b)
owns, directly or indirectly, more than five percent (5%) of the outstanding
Equity Interests of any Person that purchases from or sells or furnishes to the
Company or any Company Subsidiary any material goods or services used in the
Projects (except that as the foregoing applies to a GE Party, such is qualified
by the Seller's Actual Knowledge thereof), or (c) except as set forth on
Schedule 4.19, is party to any Contract with the Company or any Company
Subsidiary (other than employment or confidentiality Contracts with Company
Employees) (except that as the foregoing applies to a GE Party, such is
qualified by the Seller's Actual Knowledge thereof).
4.20.    Brokers. Except for the fees due to Credit Suisse Securities (USA) LLC,
none of Seller, the Company nor any Company Subsidiary has any Liability to pay
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.
4.21.    Investment Company. The Company is not an “investment company,” or an
“affiliated person” of an “investment company,” or a company “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940.
4.22.    Government Contracts. Neither the Company nor any Company Subsidiaries
has received a cure notice in connection with any Contracts that the Company or
any Company Subsidiary has entered into with a Governmental Authority (the
“Government Contracts”). None of the Government Contracts have been terminated
for default. Neither the Company nor any Company Subsidiaries has been suspended
or debarred from contracting by a Government Authority. Neither the Company nor
any Company Subsidiaries has received a document subpoena or been the subject of
an investigation or enforcement action in connection with a contract involving a
Government Authority. Each of the Company and the Company Subsidiaries are in
compliance with the requirements of Executive Order 11246, as amended, and
related equal opportunity and affirmative action clauses of its contracts with
the United States Governmental Authorities.
4.23.    Restrictions on Business Activities. Except as set forth on Schedule
4.23, there is no Contract (including covenants not to compete), judgment,
injunction, Order or decree binding upon the Company or any Company Subsidiary
that has or could reasonably be expected to have, whether before or after
consummation of the Closing, the effect of prohibiting any Company IP, any
current or future business practice of the Company or any of the Company
Subsidiaries, any acquisition of property (tangible or intangible) by the
Company or any of the Company Subsidiaries or the conduct of business by the
Company or any of the Company Subsidiaries, in each case, as currently conducted
or as proposed to be conducted by the Company or any of the Company
Subsidiaries. Without limiting the generality of the foregoing, except as set
forth on Schedule 4.23, neither the Company nor any of the Company Subsidiaries
has entered into any customer or other similar Company Contract that includes a
“most favored pricing” or similar clause restricting the right of the Company or
any of the Company Subsidiaries to sell products or provides services

36

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

in any manner or terms under which the Company or any of the Company
Subsidiaries is restricted from selling, licensing or otherwise distributing any
of their respective technology or products to, or from providing services to,
customers or potential customers or any class of customers, in any geographic
area, during any period of time or in any segment of the market.
4.24.    Project Development.


(a)Schedule 4.24(a) sets forth the following information: (i) the currently
planned megawatt DC capacity for each Developmental Project or the actual
megawatt capacity of the operating Projects, and (ii) a list of each preliminary
title report for the Development Projects.


(b)Schedule 4.24(b) sets forth for each Project a list of all deposits made and
that are scheduled to be made prior to the Closing Date, the amounts thereof and
the requirements therefore.


(c)Schedule 4.24(c) sets forth for each Development Project, the queue position,
and, applications or requests. Other than as set forth on Schedule 4.24(c),
neither the Company nor any of the Company Subsidiaries has received written
notice from any applicable interconnection provider that such interconnection
provider has taken or has determined to take any action with respect to
termination of such queue position. The Company or Company Subsidiaries has
timely made all material deposits and other material payments, and filed all
material reports and other material information, required in order to maintain
such interconnection queue positions.


(d)Each Company Subsidiaries that, as of the date of this Agreement, is engaged
in the sale of electricity at wholesale has been certified with the Federal
Energy Regulatory Commission (“FERC”) as a Qualifying Facility (as defined in
the Federal Power Act) or Exempt Wholesale Generator (as defined in the Public
Utility Holding Company Act of 2005). In each such case, all requisite filings
for status as a Qualifying Facility or Exempt Wholesale Generator, as the case
may be, have been made, and such status is in full force and effect. The (x)
FERC docket numbers for each Qualifying Facility and (y) the FERC docket numbers
for each Exempt Wholesale Generator are set forth on Schedule 4.24(d). As a
result of such status as a Qualifying Facility or Exempt Wholesale Generator,
the Company and Company Subsidiaries are not subject to or are exempt from
regulation with respect to FERC's access to books and records under the Public
Utility Holding Company Act of 2005.


(e)Each of the Company Subsidiaries that, as of the date of this Agreement, is
engaged in the sale of electricity at wholesale in interstate commerce, as
defined under the Federal Power Act, is exempt from rate regulation under
Sections 205 and 206 of the Federal Power Act by virtue of 18 C.F.R. §
292.601(c).
(f)None of the Company Subsidiaries that, as of the date of this Agreement, is
engaged in the sale of electricity at wholesale or resale in intrastate commerce
requires non-federal authorizations to make such sales.


(g)The Company and the Company Subsidiaries do not require the prior approval of
FERC, or any other agency within the United States Department of Energy, or of
any state regulatory commission with authority over the provision or pricing of
energy services to undertake the transactions contemplated by this Agreement.


(h)No state commission in a state in which the Company Subsidiaries' generation
facilities

37

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

are located and operational as of the date of this Agreement and the Closing
Date has asserted jurisdiction to regulate any of (i) the rates, terms or
conditions of service for the sale of electricity by the Company Subsidiaries,
(ii) the assumption of liabilities by the Company Subsidiaries, (iii) the
transfer of generation facilities by the Company Subsidiaries, or (iv) the books
and records of the Company or the Company Subsidiaries.


4.25.    Bank Accounts. Set forth on Schedule 4.25 is a list of the locations
and numbers of all bank accounts, investment accounts and safe deposit boxes
maintained by the Company and each Company Subsidiary, together with the names
of all persons who are authorized signatories or have access thereto or control
thereunder.


4.26.    Officers, Directors, Employees, Consultants and Agents; Compensation.


(a)As of the date hereof, set forth on Schedule 4.26(a) is a complete list of:
(i) all consultants, sales representatives, commercial agents or other
freelancers engaged by the Company and any Company Subsidiary for which, as of
the date hereof, an invoice, work order or other binding commitment that is due
and outstanding for an amount in excess of $25,000.00, (ii) all current
employees or the Company and each Company Subsidiary and (iii) all retirees and
terminated employees of the Company and any Company Subsidiary and for which the
Company or any Company Subsidiary has any current benefits responsibility or
other continuing obligation other than COBRA benefits required by Applicable
Law; together, in each case, with the current rate of compensation (if any)
payable to each and any accrued vacation time for such person, as of June 30,
2011, any incentive or bonus payments owing to such persons but not yet paid and
the date of employment, retirement or termination of each such person. Except as
set forth on Schedule 4.26(a), all agreements with consultants, sales
representatives, commercial agents or other freelancers engaged by the Company
or any Company Subsidiary are terminable without penalty or further monetary
obligations (other than amounts due and outstanding at the time of termination)
on thirty (30) days prior written notice or less.
(b)None of the Company or any Company Subsidiary is indebted to any of its
respective officers, directors, employees or consultants except for amounts due
in the ordinary course of business and, to the extent applicable, consistent
with past practice as normal salaries, wages, employee benefits and bonuses and
in reimbursement of ordinary expenses in the ordinary course of business and, to
the extent applicable, consistent with past practice.  No officer, director,
employee, consultant, commercial agent or other freelancer of the Company or a
Company Subsidiary is indebted to the Company or such Company Subsidiary except
for advances for ordinary business expenses in the ordinary course of business
and, to the extent applicable, consistent with past practice.
(c)As of the date hereof, except as set forth on Schedule 4.26(c), no offer of
employment or engagement has been made by the Company or any Company Subsidiary
that has not yet been accepted, or which has been accepted but where the
employment or engagement has not yet started.
(d)Except as set forth on Schedule 4.26(d), no employees of the Company or any
Company Subsidiary (i) as of the date hereof, are on secondment, maternity,
paternity, adoption or other extended leave of absence or (ii) have ever been
considered leased employees (as defined in section 414(n) of the Code) of the
Company or any Company Subsidiary.
(e)Except as set forth on Schedule 4.26(e), all Contracts between the Company or
any

38

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Company Subsidiary, on the one hand, and an employee, on the other, are
terminable at any time on one month's notice or less without compensation other
than wages earned through the date of termination, pay in lieu of accrued and
untaken vacation or paid time off, earned commission and pension or as required
by Applicable Law.
(f)As of the date hereof, none of the individuals listed on Schedule 4.26(f) has
notified the directors or officers of the Company or any Company Subsidiary that
he or she has a present intent to resign or retire as a result of the
transactions contemplated by this Agreement.
4.27.    Books and Records; Business Practices and Financial Controls.
(a)True, correct and complete copies of the stock record books, minute books,
bank accounts, and other corporate records of each of the Company and the
Company Subsidiaries have been Made Available. The minute books of each of the
Company and Company Subsidiaries contain, in all material respects, accurate and
complete records of all meetings held of, and action taken by, the members or
stockholders, as applicable, the Boards of Managers or Directors, as applicable,
and committees of the Boards of Managers or Directors, as applicable, of each of
the Company and the Company Subsidiaries, and no meeting of any such members or
stockholders, as applicable, Board of Managers or Directors, as applicable, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Company and the Company Subsidiaries.
(b)Each of the Company and the Company Subsidiaries has established proper and
adequate internal accounting controls which provide reasonable assurance that
(i) transactions are executed with management's authorization; (ii) transactions
are recorded as necessary to permit preparation of the financial statements in
accordance with GAAP and to maintain accountability for its assets; (iii) access
to its assets is permitted only in accordance with management's authorization;
(iv) the reporting of its assets is compared with existing assets at regular
intervals; and (v) accounts, notes and other receivables and inventory are
recorded accurately in accordance with GAAP, and proper and adequate procedures
are implemented to affect the collection and/or valuation thereof on a current
and timely basis.
4.28.    No Other Representations and Warranties. The representations and
warranties set forth in this Article IV or in Article III (including the
Disclosure Schedules) are the only representations and warranties made by Seller
in connection with the transactions contemplated hereby.
Article V.REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MEMC
Purchaser and MEMC each hereby represents and warrants to Seller as follows:
5.01.    Organization; Qualification. Such party is a corporation duly
organized, validly existing and in good standing under the Applicable Laws of
its jurisdiction of organization, and has all requisite corporate power and
authority to conduct its business as it is now being conducted and to use, own,
lease and operate its Properties. Such Party is duly qualified or licensed to do
business in each jurisdiction in which the use, ownership or operation of its
Properties make such qualification or licensing necessary, except in those
jurisdictions where the failure to be so duly qualified or licensed would not,
individually or in the aggregate, result in a material adverse effect on such
Party's ability to perform its obligations hereunder.
5.02.    Authority; Enforceability. Such Party has all requisite corporate power
and authority to

39

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

execute and deliver the Transaction Documents to which it is a party, to perform
its obligations thereunder and to consummate the transactions contemplated
thereby. The execution and delivery by such Party of the Transaction Documents
to which it is a party and the performance by such Party of its obligations
thereunder have been duly and validly authorized by all necessary corporate
action. This Agreement has been (and, with respect to Purchaser, when executed
and delivered, the Transition Services Agreement will have been) duly and
validly executed and delivered by such Party and this Agreement constitutes
(and, with respect to Purchaser, when executed and delivered, the Transition
Services Agreement will constitute) the legal, valid and binding obligation of
such Party enforceable against such Party in accordance with its terms, except
as limited by the Enforceability Exceptions.
5.03.    No Conflicts; Consents and Approvals. The execution and delivery by
such Party of this Agreement do not, and the performance by such Party of its
obligations under the Transaction Documents to which it is a party will not:
(a)conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of such Party;
(b)assuming all required filings, waivers, approvals, consents, authorizations
and notices set forth, with respect to Purchaser, on Part I of Schedule 5.03(b)
(collectively, the “Purchaser's Approvals”) and, with respect to MEMC, on Part
II of Schedule 5.03(b) (collectively, “MEMC's Approvals”), have been obtained,
be in violation of or result in a breach of or default (or give rise to any
right of termination, cancellation or acceleration) under (with or without the
giving of notice, the lapse of time, or both) any material Contract to which
such Party is a party, except for any such violations or defaults (or rights of
termination, cancellation or acceleration) which would not, individually or in
the aggregate, result in a material adverse effect on such Party's ability to
perform its obligations hereunder; or
(c)assuming all Purchaser's Approvals or MEMC Approvals, as applicable, and
other notifications provided in the ordinary course of business and, to the
extent applicable, consistent with past practice have been made, obtained or
given (i) conflict with, violate or breach any term or provision of any
Applicable Law applicable to such Party, except as would not, individually or in
the aggregate, result in a material adverse effect on such Party's ability to
perform its obligations hereunder or (ii) require any consent or approval of any
Governmental Authority, or notice to, or declaration, filing or registration
with, any Governmental Authority, under any Applicable Law, other than such
consents, approvals, notices, declarations, filings or registrations which, if
not made or obtained, would not, individually or in the aggregate, result in a
material adverse effect on such Party's ability to perform its obligations
hereunder.
5.04.    Legal Proceedings. As of the date hereof, there are no Actions pending
or, to the knowledge of such Party, threatened in writing against such Party,
nor are there any outstanding Orders that affect or bind such Party or any of
its Properties, that would result in the issuance of an Order restraining,
enjoining or otherwise prohibiting or making illegal the Transaction or the
performance by such Party of its obligations under the Transaction Documents to
which it is a party.
5.05.    Investment Representations. Such Party is an investor experienced (or
owned or managed by Persons experienced) in evaluating investments and, in
particular (either on its own or with advisors), owning, developing,
constructing, operating and managing solar power generation facilities,
including negotiation of power purchase and other solar development agreements
and securing necessary permits, and has the knowledge, experience and resources
to enable it to evaluate and to bear the risks of the investment represented by
the Shares.

40

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

5.06.    Brokers. All negotiations relating to this Agreement and the
Transaction have been carried out by such Party directly with Seller without the
intervention of any Person on behalf of such Party in such manner as to give
rise to any valid claim by any Person against Seller for a finder's fee,
brokerage commission or similar payment.
5.07.    Availability of Funds. Assuming that all conditions set forth in
Article VII have been satisfied or waived by such party, such Party has
sufficient funds available to it to pay the Total Purchase Price and the fees
and expenses of or related to the transactions contemplated by the Transaction
Documents to which it is a party and to enable such Party to perform all of its
obligations thereunder. Such Party knows of no circumstance or condition that
could be reasonably expected to prevent the availability at the Closing of such
cash. Such Party acknowledges and agrees that notwithstanding anything to the
contrary contained herein, its obligation to consummate the transactions
contemplated hereby is not subject to any financing contingency or condition.
5.08.    No Other Representations and Warranties. The representations and
warranties set forth in this Article V are the only representations and
warranties made by such Party in connection with the transactions contemplated
hereby.
Article VI.COVENANTS OF THE PARTIES
6.01.    Investigation by Purchaser. From and after the date hereof until the
Closing Date or earlier termination of this Agreement (the “Interim Period”),
Seller will provide Purchaser and its Representatives with reasonable access,
upon reasonable prior notice and during normal business hours, to all officers
and employees of the Company and Company Subsidiaries and their respective
Properties, Projects and Sites (provided, however, that Purchaser shall not be
entitled to collect any air, soil, surface water or ground water samples nor to
perform any invasive or destructive sampling on the Sites) and the books and
records relating to the Company and Company Subsidiaries, but only to the extent
that such access does not unreasonably interfere with the business and
operations of the Company and Company Subsidiaries; provided, however, that (a)
Seller shall have the right to (i) have a Representative present for any
communication with employees or officers of the Company or any Company
Subsidiary and (ii) impose reasonable restrictions and requirements for safety
purposes and (b) Seller shall not be required to provide access to any
information that is (i) subject to attorney-client privilege to the extent doing
so would cause such privilege to be waived, (ii) prohibited to be disclosed by
Applicable Law or (iii) subject to contractual prohibitions against disclosure
to the extent doing so would violate such prohibition (after Seller has used
reasonable efforts to obtain the consent of the other party to disclose such
information and such consent has been denied); and provided further that the
auditors and independent accountants of Seller and the Company or any of their
respective Affiliates shall not be obligated to make any work papers available
to any Person unless and until such Person has signed a customary
confidentiality and hold harmless agreement relating to such access to work
papers in form and substance reasonably acceptable to such auditors or
independent accountants; and provided further that notwithstanding anything to
the contrary contained herein, none of Seller or its Affiliates (including the
Company) shall be required to disclose to Purchaser or any Representative
thereof any consolidated, combined, affiliated or unitary tax return which
includes Seller or any of its Affiliates or any tax-related work papers, except,
in each case, for materials or portions thereof that relate solely to the
Company or any Company Subsidiary. In addition, upon reasonable advance request
from Purchaser for purposes of a smooth and efficient transfer and integration
of the business of the Company and Company Subsidiaries and other reasonable
purposes, Seller shall use its commercially reasonable efforts to arrange
meetings (whether telephonic or in person) with customers and suppliers of the
Company and Company Subsidiaries,

41

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

provided that (i) Purchaser shall consult with Seller regarding the topics for
discussion at such meetings and Seller shall have the right to have
Representatives present at any such meetings, (ii) Seller may reasonably limit
the number of individuals and the number of meetings, and (iii) Purchaser shall
coordinate all such meetings with one or more Company employees designated by
Seller. All such access and information obtained as a result of such access
shall be subject to the terms and conditions of the Nondisclosure Agreement.
Purchaser agrees to indemnify and hold harmless Seller, the Company, Company
Subsidiaries, their Affiliates and their Representatives for any and all Losses
to the extent arising out of the access rights with respect to the Sites under
this Section 6.01, including any Losses (as defined herein) by any of them
and/or any of Purchaser's Representatives for any injuries or property damage
while present at the Projects.
6.02.    Certain Restrictions.
(a)During the Interim Period, unless otherwise expressly contemplated by this
Agreement (including making the loans or capital contributions set forth on
Schedule 4.03(c)), Seller shall cause the Company and each Company Subsidiary to
operate in the ordinary course of business and, to the extent applicable,
consistent with past practice, to maintain the Properties of the Company and
each Company Subsidiary in the ordinary course of business consistent with the
terms of this Agreement, and to pay all accounts payable and other obligations,
when they become due and payable, in the ordinary course of business consistent
with the provisions of this Agreement, except if the same are contested in good
faith, and, in the case of the failure to pay any accounts payable or other
obligations which are contested in good faith, only after consultation with
Purchaser.
(b)Seller shall cause the Company and each Company Subsidiary to refrain from
taking any of the following actions without Purchaser's prior written consent
(which consent shall not be unreasonably withheld):
(i)amending any Company Subsidiaries' Organizational Documents or undertaking a
recapitalization, reorganization, liquidation, dissolution or winding up
(provided that this clause (i) shall not restrict any Company Subsidiary
renaming any Company Subsidiary);
(ii)entering into any Contract that would be a Company Contract if in existence
on the date hereof or amending, modifying or terminating (partially or
completely) or waiving any material provision of any Company Contract, other
than terminating that certain Agreement for Supply of Management Support
Services by and between Seller and the Company, dated March 26, 2009 and
termination of that certain Guarantees Contract, dated as of January 3, 2011, by
and between the Company and Seller's Parent;
(iii)making any expenditures that are not Pre-Approved Expenditures or failing
to make any expenditures that are Pre-Approved Expenditures materially in
accordance with the timeline specified for such expenditure;
(iv)paying, discharging or satisfying any claims or Liabilities, other than the
payment, discharge or satisfaction in the ordinary course of business and, to
the extent applicable, consistent with past practice of Liabilities reflected or
reserved against in the Balance Sheet or incurred in the ordinary course of
business and, to the extent applicable, consistent with past practice since the
date of the Balance Sheet;
(v)selling, transferring or granting any license with respect to Intellectual
Property

42

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

of the Company and the Company Subsidiaries other than non-exclusive licenses
granted in the ordinary course of business and, to the extent applicable,
consistent with past practice, or failing to make any filing, pay any fee or
take any other action necessary to maintain the existence, validity and
ownership by the Company or any Company Subsidiary of any material Intellectual
Property owned by the Company or any Company Subsidiary;
(vi)changing in any material respect the Company's or any Company Subsidiary's
accounting methods or practices other than as required by GAAP;
(vii)revaluing any of its assets, including, without limitation, writing down
the value of inventory or writing-off notes or accounts receivable other than in
the ordinary course of business and, to the extent applicable, consistent with
past practice or as required by GAAP;
(viii)failing to maintain insurance coverage substantially equivalent to its
existing insurance coverage of its Properties as in effect on the date hereof
unless such insurance coverage is not available on commercially reasonable
terms;
(ix)issue any guaranty, letter of credit, indemnity, performance or surety bond,
agreement to provide capital or other credit support arrangement issued by, for
the account of or in relation to the Company, any Company Subsidiary or the
business of the Company or any Company Subsidiary; or
(x)agreeing or committing in writing to do or engage in any of the foregoing.
(c)Seller shall cause the Company and each Company Subsidiary to refrain from
taking any of the following actions without Purchaser's prior written consent
(which may be withheld in Purchaser's sole discretion):
(i)amending the Company's Organizational Documents or undertaking a
recapitalization, reorganization, liquidation, dissolution or winding up
(provided that this clause (i) shall not restrict the Company renaming any
Company Subsidiary);
(ii)other than in the ordinary course of business and, to the extent applicable,
consistent with past practice and as permitted by the Pre-Approved Expenditures,
acquiring any Properties or Projects or disposing of any Properties or Projects
of the Company or any Company Subsidiary, or incurring any Liens or permitting
any Liens to be imposed on any Property of the Company or any Company
Subsidiary, other than Permitted Liens and Liens to support letters of credit or
Indebtedness permitted under Section 6.02(c)(iii);
(iii)entering into any agreement, negotiation, conversation or otherwise
soliciting or discussing merging or consolidating with any other Person or
disposing of any Projects;
(iv)canceling any debts owed to the Company or any Company Subsidiary, or
waiving any claims or rights, having a value in the aggregate in excess of
$25,000;
(v)settling or compromising any Tax liability;
(vi)except for scheduled increases (a) in Company Employee's bonus rights in
accordance with the terms of the Specified Employee Benefit Plans and/or (b) any
increase in compensation or bonus rights under existing Company Employee offer
letters or employment agreements, as disclosed

43

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

on Schedule 6.02(c)(vi), increasing the level of wages, overall compensation or
other benefits of any Company Employees;
(vii) entering into any Contract with Seller, Seller Parent, any Affiliates of
Seller or Seller Parent, or any officer or director or employee of any such
entity or, except as set forth on Schedule 6.02(c)(vii), any officer, director
or employee of the Company or any Company Subsidiary;
(viii)granting any exclusive rights of any type or scope, including any
exclusive rights with respect to the purchase of solar panels or other Project
components that is not terminable by the Company or the applicable Company
Subsidiary upon no more than thirty (30) days notice without payment;
(ix)declaring or paying any dividends or distributions in respect of Company
Securities;
(x)issuing, delivering, selling, pledging or otherwise encumbering or subjecting
to any Lien any capital stock, any other voting securities or other Equity
Interests or any securities convertible into, or any rights, warrants or options
to acquire, any such capital stock, voting securities or other equity interests
or convertible securities;
(xi)taking any action whatsoever to cure any breach under the terms of this
Agreement;
(xii)settling or compromising any pending or threatened suit, action or claim
relating to the transactions contemplated hereby;
(xiii)entering into any agreement or arrangement that would limit or restrict
the Company, the Company Subsidiaries and their Affiliates or any successor
thereto, from engaging or competing in any line of business or in any geographic
area;
(xiv)taking, or agreeing to commit to take, any action that would result in any
of the conditions to the transactions contemplated by this Agreement not being
satisfied or that would impair the ability of any of the Parties to consummate
the transactions contemplated by this Agreement in accordance with the terms
hereof or delay such consummation;
(xv)incurring any Indebtedness, other than Intercompany Loans not to exceed the
Intercompany Loan Amount;
(xvi)voluntarily terminate any Company Employee; or
(xvii)agreeing or committing in writing to do or engage in any of the foregoing.
(d)During the Interim Period, Seller shall cause the Company and Company
Subsidiaries to use their commercially reasonable efforts to take the
pre-construction activities reasonably necessary to further the development and
permitting of the Advanced Development Projects in accordance with the terms and
conditions of such project development agreements and other governing documents
and the Pre-Approved Expenditures for such Advanced Development Projects and
otherwise to not cause the currently contemplated development schedule for each
Advanced Development Project to be delayed in any material respect.
Notwithstanding anything in Section 6.02(a) to the contrary, the Company and
Company Subsidiaries may in their sole discretion make Pre-Approved Expenditures
or incur a Capital Commitment with respect thereto

44

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

and (ii) take commercially reasonable actions with respect to emergency
situations that pose an imminent risk of personal injury or damage to material
personal property as reasonably determined by Seller so long as Seller shall,
upon becoming aware of the need to take any such actions, promptly inform
Purchaser of any such actions that are taken outside the ordinary course of
business.
(e)Nothing contained in this Agreement shall give Purchaser, directly or
indirectly, the right to control or direct the Company's or any Company
Subsidiary's operations prior to the Closing if the same would result in a
violation of Applicable Law. Prior to the Closing, the management of Seller and
the Company shall exercise, consistent with and in accordance with the terms and
conditions of this Agreement, complete control and supervision over the
operations of the Company and Company Subsidiaries.
6.03.    Efforts; Regulatory and Other Approvals. During the Interim Period:
(a)Each Party will, in order to consummate the transactions contemplated hereby,
(i) take all steps necessary, and proceed diligently and in good faith and use
its reasonable best efforts, as promptly as practicable to do, or cause to be
done, all of things necessary, proper or advisable to consummate and make
effective the Transactions and the other transactions contemplated hereby,
including to obtain Seller's Approvals, Company Approvals and Purchaser's
Approvals and to make all required filings required to be made by it with, and
to give all required notices to, all applicable Governmental Authorities, and
(ii) provide such other information and communications to such Governmental
Authorities or other Persons as such Governmental Authorities or other Persons
may reasonably request in connection therewith.
(b)The Parties will provide prompt notification to each other when any such
approval referred to in Section 6.03(a) is obtained, taken, made, given or
denied, as applicable, and will advise each other of any material communications
with any Governmental Authority or other Person regarding any of the
transactions contemplated by this Agreement.
(c)In furtherance of the foregoing covenants:
(i)Each Party shall prepare, as soon as is practical following the execution of
this Agreement, all necessary filings in connection with the transactions
contemplated by this Agreement that may be required to be filed by such Party
under the HSR Act or any other federal, state or local Applicable Laws (the
“Regulatory Filings”). Each Party shall submit such Regulatory Filings as soon
as practicable, but in no event later than ten (10) Business Days (subject to
extension by mutual agreement) after the execution hereof. The Parties shall
request expedited treatment of any such Regulatory Filing (if applicable), shall
promptly furnish each other with copies of any notices, correspondence or other
written communication from the relevant Governmental Authority, shall promptly
make any appropriate or necessary subsequent or supplemental filings and shall
cooperate in the preparation of such filings as is reasonably necessary and
appropriate. Each Party shall have the right to review in advance all
information proposed to be filed or submitted related to either Party, the
Company or any Company Subsidiary, as applicable, and the transactions
contemplated by this Agreement with respect to any Regulatory Filings.
(ii)Purchaser and Seller shall each be responsible for one-half of all filing
and similar fees relating to the Regulatory Filings and under similar Applicable
Laws and for the costs and expenses incurred by Purchaser, Seller, the Company
and/or their respective Affiliates related to the Regulatory Filings and any
information requests, including requests for production of documents and
production of witnesses for interviews or other proceedings related thereto or
arising therefrom; provided that Seller and the Company shall be responsible for
the costs of their legal counsel incurred in connection

45

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

with the preparation of the Regulatory Filings. At the request of Purchaser,
Seller shall provide Purchaser with reasonable assistance as may be reasonably
necessary to prepare and deliver the Regulatory Filings including the provision
of any reasonably required information and execution and submission of any
reasonably required documents.
(iii)Notwithstanding anything herein to the contrary, neither Purchaser nor any
of its Affiliates shall have any obligation to proffer or consent to an Order
providing for the sale or other disposition, or the holding separate, of
particular Properties, categories of Properties or lines of business, of any
Properties or lines of business of the Company or any Company Subsidiary or of
any other Properties or lines of business of Purchaser or any of its Affiliates
in order to remedy any concerns that any Governmental Authority may have, or
proffer or consent to any other restriction, prohibition or limitation on any of
the Company, any Company Subsidiary, Purchaser, any of Purchaser's Affiliates or
the Properties of the Company, any Company Subsidiary, Purchaser or any of
Purchaser's Affiliates in order to remedy any such concerns.
6.04.    Employees; Employee Benefits.
(a)As of the Closing Date, the Company shall terminate its participation in each
Company Employee Benefit Plan that is not sponsored, contributed to or
maintained exclusively by the Company (but that is also sponsored, contributed
to or maintained by Seller or one of its other Affiliates), and in no event
shall any Company Employee be entitled to accrue any benefits under such Company
Employee Benefit Plans with respect to services rendered or compensation paid on
or after the Closing Date. The Company shall retain all rights, Liabilities and
responsibilities under, and neither Seller nor any of its other Affiliates shall
have any Liability or responsibility under, each Company Employee Benefit Plan
that is sponsored, contributed to or maintained exclusively by the Company or
any Company Subsidiary (and that is not also sponsored, contributed to or
maintained by Seller or one of its other Affiliates) from and after the Closing
Date; provided that, nothing shall prevent the Company or Purchaser from
amending or terminating any Company Employee Benefit Plan sponsored, contributed
to or maintained exclusively by the Company in accordance with its terms and
Applicable Law at any time on or after the Closing Date.
(b)From and after the Closing Date, Purchaser shall cause each Company
Employee's service prior to the Closing Date with the Company or any predecessor
thereof to be treated as service with Purchaser and its subsidiaries solely for
purposes of determining eligibility to participate, level of benefits, accrual
rate and vesting under any employee benefit plans, programs or arrangements of
Purchaser and its subsidiaries in which Company Employees may be eligible to
participate from and after the Closing Date (including with respect to any
vacation, paid time-off and severance benefits), to the same extent such service
was recognized under Company Employee Benefit Plans immediately prior to the
Closing Date; provided, however, that such service need not be recognized to the
extent that such recognition would result in any duplication of benefits. With
respect to any welfare benefit plans maintained by Purchaser or its subsidiaries
for the benefit of Company Employees (and any dependents or beneficiaries
thereof) from and after the Closing Date, Purchaser shall cause such plans to
(i) waive any preexisting condition limitations, exclusions, actively-at-work
requirements, waiting periods and other similar restrictions with respect to
Company Employees (or any dependents or beneficiaries thereof), to the extent
such restrictions were not applicable to such Company Employees (or dependents
or beneficiaries thereof) immediately prior to the Closing Date, and (ii)
recognize all co-payments, deductibles and other similar expenses incurred by
Company Employees (or any dependents or beneficiaries thereof) during the
calendar year in which the Closing Date occurs, to the extent such expenses were
recognized immediately prior to the Closing Date.

46

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

(c)During the Interim Period, prior to making any communications or
announcements, oral or written, to Company Employees pertaining to compensation
or benefit matters that are affected by the transactions contemplated by this
Agreement, Purchaser shall provide Seller with the proposed communication or
announcement in writing, Seller shall have a reasonable period of time to review
and comment on the proposed communication or announcement, and Purchaser shall
take Seller's comments into consideration in good faith.
(d)The Parties acknowledge and agree that all provisions contained in this
Section 6.04 are included for the sole benefit of the Parties, and that nothing
in this Agreement, whether express or implied, shall be treated as an amendment
or other modification of any Company Employee Benefit Plan or other benefit
plan, agreement or other arrangement, or shall create any third party
beneficiary or other right (i) in any other Person, including any Company
Employee or any participant in any Company Employee Benefit Plan or other
benefit plan, agreement or other arrangement (or any dependent or beneficiary
thereof), or (ii) to continued employment with Purchaser, Seller or any of their
respective Affiliates.
(e)During the Interim Period, the Company shall submit to a vote of the Seller
(or, if required by Code Section 280G, the holders of the securities of the
Seller's Parent) the right of any “disqualified individual” (as defined in
Section 280G(c) of the Code) to receive the portion of any Parachute Payments
described in subsections (1) and (2) below that could constitute “excess
parachute payments” (as defined in Section 280G(a) of the Code), such that no
such Parachute Payments received by such “disqualified individual” cease to be
deductible by the Company as a result of the application of Code Section 280G.
In addition, with respect to Parachute Payments described in subsection (3)
below, the Company shall update its 280G Consent Documents to include such
payments to the extent that they could constitute “excess parachute payments”
and provide the waivers to the disqualified individuals for such individuals to
decide whether to submit such payments or benefits to the vote described in this
Section 6.04(e) (and actually submit such payments or benefits to such vote if
one or more of the disqualified individuals elects by executing a waiver). The
Company shall provide to Purchaser a complete copy of the written documents
distributed to the Seller (or, if required by Code Section 280G, the holders of
the securities of the Seller's Parent) describing such payments and the
solicitation of such vote (“280G Consent Documents”). “Parachute Payments” shall
mean payments or other benefits that are contingent on the consummation of the
transactions contemplated by this Agreement and that are (1) required or
provided for pursuant to the terms of this Agreement, including, to the extent
applicable, the rights to the Employee Payments, Specified Project Employee
Payments and the Austin Employee Payments, (2) payable under any other agreement
in existence as of the date hereof under a plan or agreement maintained by the
Company or Seller, or (3) payable pursuant to a plan or agreement established by
Purchaser or MEMC after the date hereof but prior to the Closing Date, provided
that Company's benefits counsel is notified in writing by Purchaser's benefits
counsel of the terms of such plan or agreement at least seven (7) days prior to
the Closing Date.
6.05.    Supplemental Disclosure. Seller shall from time to time prior to the
Closing Date supplement or amend Seller's Disclosure Schedule with respect to
any matter hereafter arising or discovered which if existing or known at the
date of this Agreement would have been required to be set forth or described in
Seller's Disclosure Schedule by giving prompt written notice to Purchaser. Any
such supplemental or amended disclosure shall not be deemed to have cured any
such breach of representation or warranty made in this Agreement, including for
purposes of determining whether or not the conditions set forth in Article VII
have been satisfied and indemnity obligations hereunder, and if the item so
disclosed would result in a Material Adverse Effect, Purchaser shall be entitled
to terminate this Agreement pursuant to Section 10.01(c). Notwithstanding the
foregoing, Seller may provide a supplemental disclosure from time to time prior
to the

47

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Closing Date (i) to reflect the addition to Schedules 4.11(a)(i) through
(a)(xiii) of Company Contracts entered into during the Interim Period with the
prior written consent of Purchaser pursuant to Section 6.02 hereof, (ii) to
disclose to Purchaser, and reflect that the Company or a Company Subsidiary has
obtained, a new Company Permit during the Interim Period, filed a new Permit
Application or received material documents and reports of the type described in
Section 4.07(d) during the Interim Period, in each case if and to the extent
that such Company Permit, Permit Application or permit document/report was
obtained in compliance with the terms of Section 6.02, (iii) to reflect the
addition to Schedule 4.13(b) of Company Employee Benefit Plans entered into
during the Interim Period with the prior written consent of Purchaser pursuant
to Section 6.02 hereof, (iv) to disclose to Purchaser copies of stock record
books, minute books, bank accounts, and other corporate records of each of the
Company and Company Subsidiaries that were prepared after the date hereof to
reflect in the records of the Company or an applicable Company Subsidiary
corporate actions taken after the date hereof during the Interim Period in each
case that were taken with the prior written consent of Purchaser if and to the
extent Purchaser has provided prior written consent in accordance with the terms
of Section 6.02, and (v) to disclose to Purchaser copies of all material
reports, assessments, analyses, reviews, audits and filings relating to known or
potential Environmental Conditions, Environmental Liabilities or Environmental
Attributes prepared by or on behalf of the Company during the Interim Period, if
and to the extent such materials were prepared or obtained by the Company
following the receipt by Seller of the prior written consent of Purchaser after
the date hereof, and any such supplemental disclosure (A) with respect to such a
Company Contract shall be deemed to have amended the applicable subsection of
Schedule 4.11(a) and to reflect that such Company Contract has been Made
Available to Purchaser for all purposes of this Agreement (provided, however,
that such disclosure does not in any way modify any other representations and
warranties contained in this Agreement or the indemnity rights provided to
Purchaser with respect thereto, regardless of the fact that such information was
Made Available), (B) with respect to any such Company Permit, Permit Application
or permit document/report shall be deemed to have amended the representation in
Section 4.07(a), 4.07(c) or 4.07(d), as applicable, to reflect that such Company
Permit, Permit Application or permit document/report, as applicable, has been
Made Available to Purchaser for all purposes of this Agreement (provided,
however, that such disclosure does not in any way modify any other
representations and warranties contained in this Agreement or the indemnity
rights provided to Purchaser with respect thereto, regardless of the fact that
such information was Made Available), (C) with respect to such Company Employee
Benefit Plan shall be deemed to have amended Section 4.13(b) and to reflect that
such Company Employee Benefit Plan has been Made Available to Purchaser for all
purposes of this Agreement (provided, however, that such disclosure does not in
any way modify any other representations and warranties contained in this
Agreement or the indemnity rights provided to Purchaser with respect thereto,
regardless of the fact that such information was Made Available), (D) with
respect to any stock record books, minute books, bank accounts, and other
corporate records shall be deemed to have amended the representation in Section
4.27(a) to reflect that such books and records and have been Made Available to
Purchaser for all purposes of this Agreement (provided, however, that such
disclosure does not in any way modify any other representations and warranties
contained in this Agreement or the indemnity rights provided to Purchaser with
respect thereto, regardless of the fact that such information was Made
Available), and (E) with respect to all material reports, assessments, analyses,
reviews, audits and filings prepared by or on behalf of the Company relating to
known or potential Environmental Conditions, Environmental Liabilities or
Environmental Attributes shall be deemed to have amended Section 4.15(e) to
reflect that such materials have been Made Available to Purchaser (provided,
however, that such disclosure does not in any way modify any other
representations and warranties contained in this Agreement or the indemnity
rights provided to Purchaser with respect thereto, regardless of the fact that
such information was Made Available).



48

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

6.06.    No Negotiations. During the Interim Period, each of Seller and Seller
Parent shall not, and each shall cause the Company and each Company Subsidiary
not to, and shall cause their Affiliates and Representatives not to, initiate or
solicit, directly or indirectly, any inquiries or the making of any proposal
with respect to, engage in negotiations concerning, provide any confidential
information or data to any Person with respect to, have any discussions with any
Person (except with Purchaser and its Representatives) or enter into any letter
of intent or similar document or any agreement or commitment relating to, an
Acquisition Proposal and shall immediately cease and cause to be terminated any
existing activities, discussions or negotiations with any Persons conducted
prior to the date hereof with respect to any of the foregoing. If Seller, Seller
Parent, the Company or any Company Subsidiary, or their respective
Representatives, as applicable, receives, prior to the Closing, any Acquisition
Proposal, Seller will immediately suspend any discussions with such offeror or
Person with regard to such Acquisition Proposal and notify Purchaser thereof.
For purposes of this Section 6.06, the term “Acquisition Proposal” means any
proposal or offer for a merger or consolidation involving the Company or any
Company Subsidiary or any proposal or offer to acquire in any manner more than
20% of the voting power in, or more than 20% of the business or assets of, the
Company and Company Subsidiaries (taken together), other than the transactions
contemplated by this Agreement.
6.07.    Further Assurances; Post-Closing Cooperation.
(a)Upon the terms and subject to the conditions of this Agreement, at any time
or from time to time after the Closing, each of the Parties hereto shall execute
and deliver such other documents and instruments, provide such materials and
information and take such other actions as may reasonably be necessary, proper
or advisable, to the extent permitted by Applicable Law, to fulfill its
obligations under this Agreement or otherwise as may be reasonably required to
make effective the Transactions and the other transactions contemplated hereby.
(b)If, in order to properly prepare its Tax Returns, other documents or reports
required to be filed with Governmental Authorities or its financial statements
or to fulfill its obligations hereunder, it is necessary that Seller be
furnished with additional information, documents or records relating to the
business or financial or operating condition of the Company and Company
Subsidiaries, and such information, documents or records are in the possession
or control of Purchaser or its Affiliates (including the Company), Purchaser
shall promptly (i) furnish or make available such information, documents or
records (or copies thereof) at Seller's reasonable request and (ii) make
available to Seller, its Affiliates and their respective Representatives the
employees of Purchaser and its Affiliates in respect of the Company and Company
Subsidiaries whose assistance, expertise, testimony, notes and recollections or
presence is necessary to assist Seller, its Affiliates or their respective
Representatives in connection with Seller's or such Affiliates' (or such
Representatives') inquiries for any of the purposes referred to in this Section
6.07(b), including the presence of such persons as witnesses in hearings or
trials for such purposes. Seller shall reimburse Purchaser promptly for any
reasonable out-of-pocket expenses incurred by Purchaser and its Affiliates in
complying with any request by or on behalf of Seller, its Affiliates or their
respective Representatives in connection with this Section 6.07(b). Purchaser
agrees for a period of seven (7) years after the Closing Date, or such longer
period as the books and records and other data relating to the business or
financial or operating condition of the Company and Company Subsidiaries in
Purchaser's or its Affiliates' (including the Company's) possession with respect
to periods prior to the Closing Date remain relevant to open Tax years, not to
destroy or otherwise dispose of any such books, records and other data unless
Purchaser shall first offer by notice to Seller to surrender such books, records
and other data and Seller shall not agree in writing to take possession thereof,
at its cost and expense, during the ninety (90) day period after such offer is
made. Without limiting the foregoing, Seller and its Affiliates shall have the
right to retain copies of all books, data, files, information

49

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

and records in any media (including, for the avoidance of doubt, tax returns and
other information and documents relating to tax matters) of the Company and
Company Subsidiaries relating to periods ending on or prior to the Closing Date
(i) relating to information (including employment and medical records) regarding
the Company Employees, (ii) as required by any legal or regulatory authority,
including any Applicable Law, or (iii) as may be necessary for Seller and its
Affiliates to perform their respective obligations pursuant to this Agreement,
in each case subject to compliance with all Applicable Laws relating to privacy.
(c)Notwithstanding anything to the contrary contained in this Section 6.07, if
the Parties are in an adversarial relationship in any Action, the furnishing of
information, documents or records in accordance with any provision of this
Section 6.07 shall be subject to applicable rules relating to discovery.
6.08.    Indemnification of Directors and Officers; Directors' and Officers'
Insurance.
(a)Purchaser agrees that all rights to indemnification and all limitations of
liability existing in favor of the Indemnified Directors and Officers as
provided in the Company's Organizational Documents or in the Organizational
Documents of any Company Subsidiary as in effect as of January 1, 2011 with
respect to matters occurring on or prior to the Closing Date shall survive the
Closing and shall continue in full force and effect for the period from and
after the Closing Date until the date that is the sixth anniversary of the
Closing Date.
(b)If the Closing occurs and if Purchaser or the Company or any of its
successors or assigns shall (i) thereafter consolidate with or merge into any
other Person and shall not be the continuing or surviving Person of such
consolidation or merger or (ii) transfer all or substantially all of its
properties and assets to any Person, then, in each such case, Purchaser shall
ensure that proper provisions shall be made so that the successors and assigns
of Purchaser and the Company, as the case may be, are creditworthy and assume
all of the obligations of Purchaser and the Company set forth in this Section
6.08.
(c)As of the Closing Date, Purchaser or the Company (with the election being at
Purchaser's option and expense) shall have purchased and shall maintain in full
force and effect for a period of six (6) years from and after the Closing Date
(and, if any Claim is asserted or made within such six-year period, Purchaser
shall ensure that such insurance remains in effect until final disposition of
such Claim) a “tail” directors' and officers' liability insurance policy or
policies providing each individual currently covered by the Company's directors'
and officers' liability insurance coverage for events occurring at or prior to
the Closing Date (including acts or omissions relating to the approval of this
Agreement and consummation of the transactions contemplated hereby) that is no
less favorable than the Company's existing policy if such “tail” policy is
available for purchase with a premium in an amount not to exceed $65,000.
6.09.    Business Marks.
(a)Purchaser, the Company and Company Subsidiaries acknowledge that they are not
purchasing, acquiring, retaining or otherwise obtaining any right, title or
interest in and to any Business Marks and, except as otherwise provided in this
Section 6.09, following the Closing Date they shall, and shall cause their
Affiliates to, immediately cease and desist any and all uses of any Business
Marks and all trade, corporate or business names, and trademarks and service
marks similar to any Business Marks, whether or not in combination with other
words, symbols or other distinctive or non-distinctive elements. Purchaser, on
behalf of itself and its Affiliates (including, following the Closing, the
Company and Company Subsidiaries), agrees that any and all rights of the Company
and Company Subsidiaries to the Business Marks, pursuant to any written or oral
agreements or arrangements with Seller or its Affiliates, shall terminate on

50

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

the Closing Date without recourse by Purchaser, the Company and Company
Subsidiaries.
(b)Purchaser shall, and shall cause the Company and Company Subsidiaries to,
within one hundred eighty (180) days after the Closing Date, execute and file
with all applicable Governmental Authorities all necessary documents to effect a
change to their respective names to names not containing any Business Marks or
any derivation, translation, adaptation, combination or variation thereof, or
any term confusingly similar thereto. For the avoidance of doubt, subject to
this Section 6.09, solely during such one hundred eighty (180) day period, the
Company and Company Subsidiaries may use the Business Marks in the ordinary
course of their respective businesses.
(c)Within ninety (90) days after the Closing Date, the Company and Company
Subsidiaries shall, and Purchaser shall cause the Company and Company
Subsidiaries to, destroy or exhaust all materials bearing the Business Marks,
including signage, advertising, promotional materials, software, packaging,
inventory, electronic materials, collateral goods, stationery, envelopes,
checks, business cards, website content, invoices, receipts, forms, product,
training and service literature and materials and all other materials
(“Materials”). Except as otherwise provided in this Section 6.09, the Company
and Company Subsidiaries shall, solely during such period have the right to use
such Materials in connection with their respective businesses.
(d)Purchaser, on behalf of itself and its Affiliates, agrees that after the
Closing Date, the Company and Company Subsidiaries, Purchaser and its Affiliates
will not expressly, or by implication, do business as or represent themselves as
Seller or its Affiliates, and shall use all reasonable efforts to ensure that
there is no confusion that the Company and Company Subsidiaries are no longer
affiliated with Seller or its Affiliates.
6.10.    Certain Services and Benefits Provided by Affiliates. Purchaser
acknowledges that the Company and Company Subsidiaries currently receives from
Seller and its Affiliates (other than the Company and Company Subsidiaries)
certain support and services. Purchaser further acknowledges that all such
services and benefits shall cease, and any agreement in respect thereof shall
terminate, without any Liability to the Company or any Company Subsidiary, as of
the Closing Date, except as may be provided under the Transition Services
Agreement.
6.11.    Covenant Not to Compete; Covenant Not to Solicit.
(a)Non-Compete. In addition to and without limiting any non-compete or similar
obligations included in any employment agreements executed in connection with
the transactions contemplated by this Agreement with respect to the employees,
and as an inducement for Purchaser to enter into this Agreement, Seller agrees
that neither Seller nor any business or entity directly or indirectly majority
owned or managed by Seller (collectively, the “Restricted Persons”) shall, for a
period beginning on the Closing Date and ending on the date that is one (1) year
after the Closing Date (the “Non-Competition Period”), without Purchaser's prior
written consent, directly own, manage, operate, assist, join, control or
participate in the ownership, management, operation or control of, or be
connected as a director, officer, employee, partner, consultant or otherwise
with, any profit or non-profit company, organization or business that is in the
business of developing or operating utility-scale solar plants having the same
point of interconnection as any Advanced Development Project, other than as may
be set forth in the Transition Services Agreement and other than any Specified
Denied Project that has been transferred to Seller or its designated Affiliate
in accordance with Section 6.15(a) and has not been resold to Purchaser in
accordance with Section 6.15(b).

51

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

(b)No Solicitation. In addition to and without limiting any non-solicit or
similar obligations included in any employment agreements executed in connection
with the transactions contemplated by this Agreement with respect to the
employees, and as an inducement for Purchaser to enter into this Agreement,
Seller agrees for a period beginning on the Closing Date and ending on the date
that is two (2) years after the Closing Date (the “Non-Solicit Period”), the
Restricted Persons shall not, directly or indirectly, as an employee, agent,
consultant, stockholder, director, co-partner or in any other individual or
representative capacity, (i) hire, solicit or encourage to leave the employment
or other service of Purchaser (including its subsidiaries), the Company or any
Company Subsidiary any employee of Purchaser or any of its subsidiaries or any
independent contractor who was employed or engaged by the Company or any Company
Subsidiary on the Closing Date or (ii) induce or attempt to induce, or assist
anyone else to induce or attempt to induce, any customer of the Company or any
Company Subsidiary, vendor or other supplier of the Company or any Company
Subsidiary or any other Persons having business with the Company or any Company
Subsidiary, each as at the Closing Date, to terminate its business with the
Company or any Company Subsidiary; provided that (A) the Restricted Persons may
hire or solicit any such employee or independent contractor whose employment is
terminated by Purchaser, the Company or any Company Subsidiary (as applicable)
following the Closing Date, but not earlier than 1 year after such termination
and (B) the foregoing shall not prohibit any general solicitation of employment
(including placing of an advertisement or solicitation through an employment
agency or executive search firm provided that such employment agency or
executive search firm is not directed, encouraged or advised by Seller, or any
of its Affiliates, to approach any such employee or independent contractor).
(c)Remedies. Seller acknowledges that a breach of the covenants contained in
this Section 6.11 will cause irreparable damage to Purchaser, the exact amount
of which will be difficult to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, Seller agrees that if any person or
entity breaches the covenants contained in this Section 6.11, in addition to any
other remedy that may be available at law or in equity, Purchaser shall be
entitled to specific performance and injunctive relief, without posting bond or
other security.
(d)Enforcement. In the event the agreement in this Section 6.11 shall be
determined by a court of competent jurisdiction to be unenforceable by reason of
its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court in such action.
(e)Purchase Price Allocation. An amount not to exceed the fair market value of
the Total Purchase Price shall be allocated to the covenants contained in this
Section 6.11 and such amount shall not exceed $5,000,000.00.
6.12.    Release. Effective upon the Closing, each of Seller and Seller's Parent
hereby irrevocably waives, releases and discharges the Company and each Company
Subsidiary from any and all liabilities and obligations to it of any kind or
nature whatsoever, in its capacity as a shareholder, or creditor of the Company
or in any other capacity, in each case whether absolute or contingent,
liquidated or unliquidated, known or unknown, and whether arising under any
agreement or understanding (other than this Agreement and any of the other
agreements executed and delivered in connection herewith) or otherwise at law or
equity, and each of Seller and Seller's Parent agrees that it shall not seek to
recover any amounts in connection therewith or thereunder from the Company, or
any of the Company Subsidiaries; provided, that the waivers contained in

52

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

this Section 6.12 shall not apply to claims asserted by Seller or Seller's
Parent pursuant the terms of this Agreement. In furtherance of the foregoing,
each of Seller and Seller's Parent hereby agrees that it shall not make any
claim for indemnification against the Company or any of the Company Subsidiaries
by reason of the fact that Seller and/or Seller's Parent is or was a direct or
indirect shareholder or agent of the Company or is or was serving at the request
of the Company or any of the Company Subsidiaries as a partner, manager, trustee
or agent of another entity (whether such claim is for judgments, damages,
penalties, fines, costs, amounts paid in settlement, losses, expenses or
otherwise and whether such claim is pursuant to any statute, charter document,
bylaw, agreement or otherwise) with respect to any action, suit, proceeding,
complaint, claim or demand brought against Seller and/or Seller's Parent.
6.13.    Notices of Certain Events.
(a)From the date of this Agreement through the Closing, Seller shall promptly
notify Purchaser of:
(i)To the Seller's Actual Knowledge, any Material Adverse Effect or any fact,
condition, change or event that causes or constitutes a breach of any of the
representations or warranties made by the Seller hereunder;
(ii)Any written or express notice or other written or express communication
received by Seller, the Company or a Company Subsidiary from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated hereby;
(iii)Any written or express notice or other written or express communication
received by Seller or the Company from, or sent by Seller or the Company to, any
Governmental Authority in connection with the transactions contemplated hereby;
(iv)Any action, suit, claim, investigation or proceeding commenced or, to the
Knowledge of Seller, threatened against, relating to or involving or otherwise
affecting the Company or any Company Subsidiary that, if pending on the date
hereof, would have been required to have been disclosed by the Seller pursuant
to Article IV of this Agreement; and
(v)(1) The damage or destruction by fire or other casualty of any material asset
or part thereof of the Company or any Company Subsidiary or (2) any asset or
part thereof becoming the subject of any proceeding or, to the Knowledge of
Seller, threatened proceeding for the taking thereof or of any right relating
thereto by condemnation, eminent domain or other similar governmental action;
(b)Seller and the Company hereby acknowledge that Purchaser does not and shall
not waive any right it may have hereunder solely as a result of such
notifications and any notification given pursuant to this Section 6.13 except as
provided in the last sentence of Section 6.05 (including any supplement to the
Schedules to this Agreement) shall (i) not have any effect for purposes of
determining satisfaction of the conditions set forth in Article VII of this
Agreement, and (ii) not in any way limit Purchaser's exercise of its rights
hereunder.
6.14.    Employee Payments.
(a)Within a reasonable period prior, and in any event no less than five (5)
Business Days prior, to the date an Employee Payment is required to be made
under a Specified Employee Bonus Plan,

53

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Seller shall disclose to Purchaser the calculation of each such Employee Payment
and any information necessary to confirm that such Employee Payment was
calculated in accordance with the applicable Specified Employee Bonus Plan
(each, a “Employee Payment Calculation”). Purchaser shall have an opportunity to
review with Seller and object to (but not determine) all or any part of the
Employee Payment Calculation, such review to be reasonably prompt and any
objection to be in good faith. In the event that Purchaser shall object to any
portion of the Employee Payment Calculation, Purchaser and the Seller shall
discuss Purchaser's objections in good faith; provided, that if Purchaser and
Seller have not agreed upon the Employee Payment Calculation prior to the
applicable date an Employee Payment is required to be made under a Specified
Employee Bonus Plan, it shall be based on Seller's good faith estimate.
(b)Within two (2) Business Days after the Closing Date, Purchaser shall pay the
Closing Employee Payments to the applicable Company Employees.
6.15.    Specified Projects.
(a)Specified Denied Projects. If, with respect to any Specified Project PPA, (i)
the Specified Project Condition Date does not occur by June 30, 2012, (ii) a
Specified Network Upgrade Trigger occurs, (iii) a Specified Termination Event or
Material Specified Action Trigger occurs prior to the Specified Project
Condition Date, or (iv) a Maximum Capacity Reduction Trigger occurs prior to the
Specified Project Condition Date and Purchaser has not consented to the
reduction in Adjusted Specified MW which resulted in the Maximum Capacity
Reduction Trigger (any such Specified Project for which an event described in
(i), (ii), (iii) or (iv) above, a "Specified Denied Project"), Seller shall have
the option (the “Repurchase Option”), which may be exercised with at least five
(5) Business Days' prior written notice to Purchaser (a “Repurchase Notice”), to
require Purchaser or the applicable Company Subsidiary to convey, assign,
transfer and deliver the Equity Interests in the applicable Specified Project
Company which owns such Specified Denied Project, and any other assets relating
solely (or, in the case where such assets are shared by one or more Specified
Projects and the Specified Denied Project, Purchaser shall use commercially
reasonable efforts to convey as many of such shared assets as is reasonable) to
such Specified Denied Project owned by Purchaser or any of its Affiliates but
not owned by such Specified Project, to Seller or its designated Affiliate
within five (5) Business Days of receipt of such notice (such date, the
“Specified Denied Project Transfer Date”) in accordance with the form of
Assignment Agreement attached hereto as Exhibit B (an “Assignment Agreement”),
provided that Seller or its designated Affiliate reimburse Purchaser for all
reasonable out-of-pocket expenses incurred by Purchaser or its Affiliates
(including the Specified Project Company) with respect to such Specified Denied
Project, including Specified Environmental Remediation Costs that have been paid
by Purchaser (or its Affiliates (including the Specified Project Company), which
(A) shall exclude overhead expenses incurred by the Company or the Company
Subsidiaries after the Closing Date in connection with the development of such
Specified Denied Project, and (B) do not exceed the budgeted amount set forth in
Schedule 1.01(c) by more than ten percent (10%), without the prior written
approval of Seller.
(b) Re-Sale Option. If, following a Specified Denied Project Transfer Date, (i)
Seller and the Specified Utility renegotiate and execute an amended Specified
PPA which respect to the applicable Specified Denied Project (a “Renegotiated
Specified PPA”), or (ii) an amended or new Qualified Interconnection Study is
issued that satisfies the Specified Network Upgrade Conditions (clause (i) or
(ii) as applicable, the “Renegotiation Trigger”), the Purchaser shall have the
right (in its sole discretion) to, and Seller shall agree to (if Purchaser so
exercises such right), negotiate for up to sixty (60) days after Purchaser
receives written notice from Seller, of the Renegotiation Trigger a purchase and
sale agreement with Purchaser with terms and conditions, to the extent
applicable, substantially the same as those set forth herein, pursuant

54

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

to which Seller or its applicable Affiliate shall sell, and Purchaser shall
purchase, the applicable Specified Denied Project (a “Purchase and Sale
Agreement”). If at the end of such sixty (60) day period, Purchaser and Seller
have not executed a Purchase and Sale Agreement with respect to the applicable
Specified Denied Project for any reason, no Party shall have any further
obligation or liability to the other with respect to such Specified Denied
Project.
6.16.    Specified Project Deferred Payment Covenants.
(a)From and after the Closing Date, until such time as a Project becomes a
Specified Denied Project, Purchaser shall in good faith use its commercially
reasonable efforts, including payment of reasonable costs, to achieve the
Specified Project Condition Date with respect to each Specified Project as soon
as is reasonably possible, and Seller shall reasonably cooperate with Purchaser
in connection therewith and Seller shall not take any actions inconsistent
therewith. To carry out the foregoing, Purchaser shall, among other things, (i)
coordinate with Seller and its designated representatives to develop and
implement strategies and action plans to achieve each Specified Project
Condition Date, including holding a monthly conference call with Seller's
designated representatives to discuss such strategies and action plans and the
status of achieving each Specified Project Condition Date; (ii) keep Seller
reasonably informed on a timely basis with respect to all material developments
relating to achieving each Specified Project Condition Date, including
delivering to Seller copies of all Qualified Interconnection Studies, and
material filings, notices and other reports relating to such Qualified
Interconnection Studies; (iii) permit Seller to review in advance all filings
made by Purchaser with the CAISO, the Specified Utility or CPUC with respect to
achieving the Specified Project Condition Date; (iv) provide copies of all
material written communications with the CAISO, the Specified Utility or CPUC
with respect to achieving the Specified Project Condition Date within three (3)
Business Days; and (v) permit Seller, at its cost and expense, to participate in
all meetings between Purchaser and the CAISO, the Specified Utility or CPUC with
respect to achieving the Specified Project Condition Date.
(b)From and after the Closing Date, until such time as a Project becomes a
Specified Denied Project, Purchaser shall not knowingly, and shall cause its
Affiliates to not knowingly take, any Material Specified Action for the purpose
of adversely affecting the ability to achieve a Specified Project Condition
Date.
(c)With respect to each Specified Project, from the date hereof until the date
which is 60 days following any Specified Denied Project Transfer Date or such
earlier date as the Purchaser elects, in writing, not to exercise its repurchase
option in accordance with Section 6.15(b), with respect to such Specified
Project, each of Seller and Seller Parent shall not, and shall cause their
Affiliates and Representatives not to, initiate or solicit, directly or
indirectly, any inquiries or the making of any proposal with respect to, engage
in negotiations concerning, provide any confidential information or data to any
Person with respect to, have any discussions with any Person (except with
Purchaser and its Representatives) or enter into any letter of intent or similar
document or any agreement or commitment relating to, a Specified Acquisition
Proposal and shall immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any Persons conducted prior to the
date hereof with respect to any of the foregoing. If Seller, Seller Parent, or
their respective Affiliates or Representatives, as applicable, receives, prior
to the date which is 60 days following a Specified Denied Project Transfer Date
with respect to such Specified Project, any Specified Acquisition Proposal,
Seller will immediately suspend any discussions with such offeror or Person with
regard to such Specified Acquisition Proposal and notify Purchaser thereof. For
purposes of this Section 6.16, the term “Specified Acquisition Proposal” means
any proposal or offer for a merger or consolidation

55

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

involving the Company or any Company Subsidiary or any proposal or offer to
acquire in any manner more than 20% of the voting power in, or more than 20% of
the business or assets of, the applicable Project Company, other than the
transactions contemplated by this Agreement.
(d)In the event of the issuance of a Qualified Interconnection Study that does
not satisfy the Specified Network Upgrade Condition and Purchaser does not waive
the Specified Network Upgrade Condition as a condition of making the Specified
Project Deferred Payment, then Seller shall, up to the Specified Network Upgrade
Trigger, be required to fund the Excess Network Upgrade Costs to Purchaser,
which Seller may elect to do by funding the Excess Specified Network Upgrade
Costs or by reducing the Specified Project Deferred Payment by the amount of the
Excess Specified Network Upgrade Costs.  If such Excess Network Upgrade Costs
are above the Specified Network Upgrade Trigger, Seller may elect to (i)
exercise Seller's Repurchase Option with respect to the Specified Denied Project
in accordance with Section 6.15, (ii) coordinate with Purchaser consistent with
the provisions in this Section 6.16, to take actions to satisfy the Specified
Network Upgrade Condition, or (iii) fund the Excess Network Upgrade Costs. 
(e)Purchaser shall use reasonable efforts to permit the Company's management
responsible (as of Closing) for the development of the Specified Projects to
continue to manage the development of each Specified Project as it relates to
achievement of each Specified Project Condition Date, subject to reasonable
restrictions. In the event that Seller delivers a Repurchase Notice to Purchaser
pursuant to Section 6.15(a), Seller shall immediately assume power to direct or
cause the direction of the applicable Specified Project Company, the CPUC
Approval process, and the Specified Network Upgrade Costs for the applicable
Specified PPA until such time as the Specified Utility's consent to the
Repurchase Option is obtained, any other consents required by the terms of
Purchaser's loan documents are obtained, and Purchaser and Seller execute and
deliver an Assignment Agreement.
(f)Seller may, but shall not have an obligation to, deliver written notice to
Purchaser in the event that Seller believes that Purchaser is not implementing
strategies and action plans to effectively and expeditiously achieve each
Specified Project Condition Date. Such notice shall set forth, in detail, such
strategies, actions and plans as Seller reasonably believes are necessary to
effectively and expeditiously achieve each Specified Project Condition Date.
(g)Notwithstanding anything to the contrary in this Agreement and regardless of
whether the Specified Project Condition Date has occurred, the Specified Project
Deferred Payment with respect to any applicable Specified Project shall become
due and payable upon (i) Purchaser's material breach of any of its obligations
under Section 6.16(b) only if (A) Seller has first given written notice to
Purchaser identifying such material breach and (B) Purchaser has not cured or
remedied such material breach within ten (10) Business Days of receipt of such
notice or (ii) a Change in Control with respect to such Specified Project
Company.
(h)Notwithstanding anything to the contrary contained in this Agreement, in no
event shall Purchaser be deemed to have breached any provision of Section 2.07,
Section 6.15 and Section 6.16, or any common law obligations of good faith and
fair dealing, by the taking of any Permitted Purchaser Action.
6.17.    Pre-Deferred Payment Escrow Disbursements. If, on the date the
Indemnity Escrow Account may be finally released, the aggregate indemnification
claims as of such date do not exceed the Indemnity Threshold and indemnification
claims that are subject to the Indemnity Threshold were previously were paid
from the Indemnity Escrow Account as a result of the Indemnity Threshold having
been lower prior to

56

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

payment of the Specified Project Deferred Payment or Austin Deferred Payment
(the “Pre-Deferred Payment Escrow Disbursements”), Purchaser shall pay, within
three (3) Business Days of such determination, (a) the amount of the
Pre-Deferred Payment Escrow Disbursements, minus the Employee Payments payable
in connection with the Pre-Deferred Payment Escrow Disbursements (the
“Pre-Deferred Payment Escrow Employee Payments”), to Seller and (b) the
Pre-Deferred Payment Escrow Employee Payments to the applicable Company
Employees in accordance with the Specified Employee Bonus Plans.
6.18.    Treatment of Certain Indebtedness. Seller shall deliver to Purchaser,
at the Closing, such payoff letters or other documents or evidence as Purchaser
may reasonably request in order to evidence that, upon payment by Purchaser of
the Base Purchase Price to Seller at the Closing in accordance with the terms
hereof (and regardless of any reductions to the Base Purchase Price that may
later be made in accordance with the terms of this Agreement) all Intercompany
Loans will have been extinguished and paid in full without further Liability to
Purchaser, the Company or any Company Subsidiary.
6.19.    Support Obligations. With respect to each guaranty, letter of credit,
indemnity, performance or surety bond, agreement to provide capital or other
credit support arrangement issued by or for the account of Seller or any of its
Affiliates (other than the Company and Company Subsidiaries) in relation to the
Company, any Company Subsidiary or the business of the Company and Company
Subsidiaries, only to the extent such items are set forth on Schedule 6.19
(collectively, the “Support Obligations”), Purchaser shall use its commercially
reasonable efforts to provide or obtain, prior to the Closing but not effective
until such Closing, such substitute agreements and credit support arrangements
in replacement for the Support Obligations (including using its commercially
reasonable efforts to receive all required approvals, consents and
authorizations in connection with such replacement as specified on Schedule
6.19) and shall use its commercially reasonable efforts to procure that Seller
and its Affiliates (other than the Company and Company Subsidiaries), and be
fully and unconditionally released from its respective obligations under the
Support Obligations, in each case in form and substance reasonably satisfactory
to Seller. Seller will cooperate reasonably with Purchaser with respect to the
foregoing. For clarity, “Support Obligations” shall not include any deposits.
6.20.    Transition Services Agreement. Within five (5) Business Days of the
date of this Agreement, Seller and Purchaser shall use commercially reasonable
efforts to negotiate in good faith the form of Transition Services Agreement.
Article VII.CONDITIONS TO OBLIGATIONS OF PURCHASER
The obligation of Purchaser to consummate the Transaction is subject to the
fulfillment, at or before the Closing, of each of the following conditions and
any condition specified in that certain letter agreement executed by Purchaser
and Seller dated as of the date hereof (all or any of which may be waived in
whole or in part by Purchaser in its sole discretion):
7.01.    Representations and Warranties.
(a)The representations and warranties (other than those in Sections 3.01, 3.02
3.03, 4.01, 4.02, 4.03, 4.04 and 4.12) made by Seller in Article III and Article
IV (without giving effect to any materiality or Material Adverse Effect
qualifiers contained therein, including in any definition used therein) shall be
true and accurate on and as of the Closing Date as though made on and as of the
Closing Date, except for (i) changes permitted or contemplated hereby; (ii)
representations and warranties which are as of a specific date, which shall be
true and accurate as of such date, subject to the immediately following clause
(iii); or (iii)

57

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

where the failure to be true and accurate would not result in a Material Adverse
Effect.
(b)The representations and warranties made by Seller and Seller's Parent in
Sections 3.01, 3.02 3.03, 4.01, 4.02, 4.03, 4.04 and 4.12 shall be true and
accurate in all material respects on and as of the Closing Date as though made
on and as of the Closing Date, except for (i) changes permitted or contemplated
hereby, or (ii) representations and warranties which are as of a specific date,
which shall be true and accurate as of such date.
7.02.    Performance. Seller shall have performed and complied in all material
respects with the agreements, covenants and obligations required by this
Agreement to be so performed or complied with by it at or before the Closing.
7.03.    Officer's Certificate. Seller shall have delivered to Purchaser at the
Closing a certificate of an officer of Seller, dated as of the Closing Date, as
to the applicable matters set forth in Sections 7.01 and 7.02.
7.04.    Orders and Applicable Laws. There shall not be in effect on the Closing
Date any Order or Applicable Law restraining, enjoining or otherwise prohibiting
or making illegal the consummation of any of the transactions contemplated by
this Agreement.
7.05.    Resignations. Seller shall have caused the resignation or removal of
all members of the Board of Directors of the Company and those members of the
Board of Directors of those Company Subsidiaries set forth on Schedule 7.05, and
shall have been delivered to Purchaser evidence thereof.
7.06.    FIRPTA Certificate. The Company shall have issued to Purchaser a
certificate described in Treasury Regulation Section 1.1445-2(c)(3) certifying
that the Company is not, and has not been a “United States real property holding
corporation” as that term is defined in section 897(c)(2) of the Code and
Treasury Regulation section 1.897-2(b), during the period Seller has held the
Shares. Seller shall mail a copy of such certificate to the IRS within thirty
(30) days of providing such statement to Purchaser but in no event later than
the Closing Date.
7.07.    Management Agreement. That certain Agreement for Supply of Management
Support Services by and between Seller and the Company, dated March 26, 2009,
shall have been terminated.
7.08.    Transition Services Agreement. Seller shall deliver, or cause to be
delivered, to Purchaser the Transition Services Agreement duly executed by
Seller.
7.09.    No Material Adverse Effect. Subject to Section 6.05, since the date of
this Agreement, there shall have been no Material Adverse Effect, and Purchaser
shall have received a certificate dated the Closing Date, signed on behalf of
the Company by the Chief Executive Officer (or, if the Company has no Chief
Executive Officer as of the Closing Date, the Chief Operating Officer) and the
Chief Financial Officer of the Company that there has been no Material Adverse
Effect.
7.10.    No Pending Action. (i) There shall not be instituted, pending or
threatened any action, investigation or proceeding by any Governmental
Authority, and (ii) there shall not be instituted or pending any action or
proceeding by any other person, domestic or foreign, before any Governmental
Authority that, in the case of (ii), is reasonably determined by Purchaser to
have a substantial likelihood of being successful in (a) challenging or seeking
to make illegal, to delay materially or otherwise, directly or indirectly, to
restrain

58

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

or prohibit the consummation of the transactions contemplated by this Agreement
or any Transaction Document, seeking to obtain material damages or imposing any
material adverse conditions in connection therewith or otherwise, directly or
indirectly relating to the transactions contemplated by this Agreement or any
Transaction Document, (b) seeking to restrain, prohibit or delay the exercise of
full rights of ownership or operation by Purchaser or its Affiliates of all or
any portion of the business or assets of the Company and any of the Company
Subsidiaries or of Purchaser or any of its Affiliates, or to compel Purchaser or
any of its Affiliates to dispose of or hold separate all or any material portion
of the business or assets of the Company or any of the Company Subsidiaries or
of Purchaser or any of its Affiliates, (c) seeking to impose or confirm material
limitations on the ability of Purchaser or any of its Affiliates to exercise
full rights of the ownership of the equity interests of the Company, including,
without limitation, the right to vote the capital stock of the Company acquired
or owned by Purchaser or any of its Affiliates on all matters properly presented
to the holders of such equity interests, (d) seeking to require divestiture by
Purchaser or any of its Affiliates of the equity interests of the Company or any
assets of the Company or any of the Company Subsidiaries, or (e) that otherwise
would reasonably be expected to have a Material Adverse Effect.
7.11.    Indemnity Escrow Agreement. Purchaser shall have received an executed
counterpart to the Indemnity Escrow Agreement, signed by Seller and the
Indemnity Escrow Agent.
7.12.    Consents. The approvals, consents and notifications set forth on
Schedule 7.12 shall have been duly obtained, made or given, and shall be in full
force and effect, and all terminations or expirations of waiting periods imposed
by any Governmental Authority shall have occurred (other than pursuant to the
HSR Act, which is covered by Section 7.14).
7.13.    HSR Act. Any waiting period applicable to the Transaction under the HSR
Act shall have expired or earlier termination thereof shall have been granted
and no action shall have been instituted by either the United States Department
of Justice or the Federal Trade Commission or any private action by a state
attorney general to prevent the consummation of the transactions contemplated by
this Agreement.
7.14.    Indebtedness. The representations contained in Section 4.06(b) shall be
true and correct on the Closing Date in all respects with respect to
indebtedness for borrowed money (and to the extent that this condition has not
been satisfied but the Purchaser chooses to waive this condition to Closing,
then such amounts of indebtedness for borrowed money that would make the
representation and warranty untrue shall be deemed to be Transaction Expenses
and/or Estimated Transaction Expenses.
Article VIII.CONDITIONS TO OBLIGATIONS OF SELLER
The obligation of Seller to consummate the Transaction is subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by Seller in its sole
discretion):
8.01.    Representations and Warranties. The representations and warranties made
by Purchaser and MEMC in Article V shall be true and accurate on and as of the
Closing Date as though made on and as of the Closing Date, except for (a)
changes permitted or contemplated hereby; (b) representations and warranties
which are as of a specific date, which shall be true and accurate as of such
date, subject to the immediately following clause (c); or (c) where the failure
to be true and accurate would not in the aggregate have a material adverse
effect on the ability of Purchaser to consummate the transactions contemplated
hereby.
8.02.    Performance. Purchaser and MEMC shall have performed and complied, in
all material

59

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

respects, with all agreements, covenants and obligations required by this
Agreement to be so performed or complied with by them at or before the Closing.
8.03.    Officer's Certificate. Purchaser shall have delivered to Seller at the
Closing a certificate of an officer of Purchaser, dated as of the Closing Date,
as to the matters set forth in Sections 8.01 and 8.02.
8.04.    Orders and Applicable Laws. There shall not be in effect on the Closing
Date any Order or Applicable Law restraining, enjoining or otherwise prohibiting
or making illegal the consummation of any of the transactions contemplated by
this Agreement.
8.05.    Governmental Approvals. Company Approvals and Seller's Approvals shall
have been duly obtained, made or given and shall be in full force and effect,
and all terminations or expirations of waiting periods imposed by any
Governmental Authority shall have occurred.
8.06.    Transition Services Agreement. Purchaser shall deliver, or cause to be
delivered, to Seller the Transition Services Agreement duly executed by
Purchaser.
8.07.    Indemnity Escrow Agreement. Seller shall have received an executed
counterpart to the Indemnity Escrow Agreement, signed by Purchaser and the
Indemnity Escrow Agent.
8.08.    HRS Act. Any waiting period applicable to the Transaction under the HSR
Act shall have expired or earlier termination thereof shall have been granted
and no action shall have been instituted by either the United States Department
of Justice or the Federal Trade Commission or any private action by a state
attorney general to prevent the consummation of the transactions contemplated by
this Agreement.
Article IX.TAX MATTERS
9.01.    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes incurred in connection with this Agreement and
the transactions contemplated hereby, if any, shall be paid one-half by
Purchaser and one-half by Seller, when due, and Purchaser shall file all
necessary Tax Returns and other documentation with respect to any such transfer,
documentary, sales, use, stamp, registration and other Taxes and, if required by
Applicable Law, Seller will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation. Purchaser and Seller
will cooperate with each other to take such commercially reasonable actions as
will minimize or reduce the amount of such Taxes.
9.02.    Tax Returns, Refunds and Other Tax Matters.
(a)Seller shall prepare or cause to be prepared and file or cause to be filed on
a timely basis all Tax Returns with respect to the Company and Company
Subsidiaries for Taxable periods ending on or prior to the Closing Date, in a
manner consistent with past practice. Seller shall provide Purchaser copies of
all such Income Tax Returns due after the date hereof at least thirty (30) days
prior to their due date and all non-Income Tax Returns due after the date hereof
as soon as commercially practicable following the preparation of such non-Income
Tax Return for Purchaser's review and comment and shall make such revisions as
are reasonably requested by Purchaser. Purchaser and Seller shall attempt to
resolve, in good faith, any disagreements as to the treatment of any item on any
Tax Return due after the date hereof. Purchaser shall provide, or shall cause
the Company and Company Subsidiaries to provide, Seller with copies of any books
or records necessary for the preparation of such Tax Returns.
(b)Purchaser shall prepare or cause to be prepared and file or cause to be filed
on a timely

60

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

basis all Tax Returns with respect to the Company and Company Subsidiaries for
Taxable periods that begin before and end after the Closing Date (a “Straddle
Period”), in a manner consistent with past practice. Purchaser shall provide
Seller copies of all Straddle Period Income Tax Returns at least thirty (30)
days prior to their due date and all Straddle Period non-Income Tax Returns as
soon as commercially practicable following the preparation of such Straddle
Period non-Income Tax Return for Seller's review and comment and shall make such
revisions as are reasonably requested by Seller. Purchaser and Seller shall
attempt to resolve, in good faith, any disagreements as to the treatment of any
item on any Tax Return for a Straddle Period. Purchaser shall cause the Company
and Company Subsidiaries to pay all Taxes shown on such Tax Returns. Seller
shall reimburse Purchaser for (i) the Income Tax on such returns that would have
been due by the Company and Company Subsidiaries if the Closing Date had been
treated as the last date of the taxable period and (ii) the portion of Taxes
other than Income Taxes that relates to the portion of the Straddle Period
ending on the Closing Date. For purposes of this Section 9.02(b), in the case of
Taxes for a Straddle Period that are imposed on a periodic basis, the portion of
the Tax that relates to the portion of the Straddle Period ending on the Closing
Date shall be deemed to be the amount of the Tax for the Straddle Period
multiplied by a fraction, the numerator of which is the number of days in the
portion of the Straddle Period ending on the Closing Date, and the denominator
of which is the number of days in the entire Straddle Period, except to the
extent such Taxes are increased or imposed as a result of the purchase
contemplated by this Agreement, which increased Taxes shall be treated as Taxes
imposed after the Closing Date.
(c)Any Tax refunds and interest thereon that are received by Purchaser or its
Affiliates, including the Company and Company Subsidiaries, and any amounts
credited against Tax to which Purchaser or its Affiliates, including the Company
and Company Subsidiaries, become entitled and any other Tax benefit, in each
case with respect to Taxes of the Company and Company Subsidiaries for a Tax
period ending on or prior to the Closing Date, including portions of Straddle
Periods that end on the Closing Date, shall be for the account of Sellers, and
Purchaser shall pay over to Seller any such refund and interest or the amount of
any such credit or Tax benefit within fifteen (15) days after receipt thereof.
Any Tax refunds and interest thereon that are received by Sellers that relate to
taxable period or portion thereof beginning after the Closing Date shall be for
the account of Purchaser, and Sellers shall pay over to Buyer any such refund
and interest within fifteen (15) days after receipt thereof.
9.03.    Audits.
(a)Seller shall conduct any audit of or proceeding involving any Taxable period
ending on or prior to the Closing Date and for which Seller has an
indemnification obligation under Article XI. Without limiting the foregoing,
Seller may in its sole discretion pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with any Taxing authority with
respect thereto and may, in its sole discretion, either pay the Tax claimed and
sue for a refund where applicable Law permits such refund suits or contest the
Tax Claim in any permissible manner; provided, however, that in the event that
Seller receives a claim for Taxes or a notice of a pending or threatened audit
from any Taxing authority in writing (a “Tax Claim”) with respect to a Tax
Return that relates to the Company for any such period, Seller shall promptly
notify Purchaser of such Tax Claim and of any action taken or proposed to be
taken. In the event that Purchaser wishes to participate in such audit or
proceeding, it may do so at its own expense. Seller shall not, without
Purchaser's consent (which consent shall not be unreasonably withheld), settle
or compromise such Tax Claim if doing so could reasonably be expected to have a
material adverse effect on Purchaser.
(b)Purchaser shall, at its own expense, conduct any audit of or proceeding
involving any Taxable period ending after the Closing Date; provided, however,
that in the event that Purchaser receives

61

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

a Tax Claim or a notice of a Tax Claim with respect to a Tax Return that relates
to the Company for a Straddle Period, Purchaser shall promptly notify Seller of
such Tax Claim and of any action taken or proposed to be taken and shall
describe the asserted Tax liability in reasonable detail and provide to Seller
copies of any notice or other document received from any Taxing authority in
respect of such asserted Tax liability. In the event that Seller wishes to
participate in such audit or proceeding, it may do so at its own expense.
Purchaser shall not, without Seller's consent (which consent shall not be
unreasonably withheld), settle or compromise such Tax Claim if doing so could
reasonably be expected to have a material adverse effect on Seller.
9.04.    Cooperation. The Parties and the Company shall reasonably cooperate,
and shall cause their respective Affiliates, officers, employees, agents,
auditors and Representatives reasonably to cooperate, in preparing and filing
all Tax Returns, including maintaining and making available to each other all
records necessary in connection with Taxes and in resolving all disputes and
audits relating to Taxes with respect to all Taxable periods.
Article X.TERMINATION
10.01.    Termination. This Agreement may be terminated, and the transactions
contemplated by this Agreement may be abandoned, at any time by notice from any
Party to the other Party (except that no notice need be given if termination is
pursuant to Section 10.01(a)):
(a)by mutual written consent of the Parties;
(b)by any Party:
(i)if the Closing has not occurred on or before October 31, 2011, provided that
if a supplemental request for information from the Federal Trade Commission is
received, such date will be extended to December 31, 2011 (the “Termination
Date”) and the failure to consummate is not caused by a breach of this Agreement
by the terminating Party; or
(ii)if any court of competent jurisdiction in the United States or other
Governmental Authority shall have issued a final Order or taken any other final
action restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement and such Order or other action is or
shall have become final and nonappealable; provided, however, that the Party
seeking to terminate this Agreement pursuant to this Section 10.01(b)(ii) shall
have used its reasonable best efforts to prevent the entry of and to remove such
Order or final action;
(c)by Purchaser, subject to Section 6.05, if there has been a material breach by
Seller of any representation, warranty, covenant or agreement contained in this
Agreement which (i) would result in a failure of a condition set forth in
Section 7.01, 7.02 or 7.09 and (ii) cannot be or otherwise is not cured prior to
the Termination Date in a manner that complies with the terms of this Agreement;
and
(d)by Seller if (i) Purchaser has breached its obligation to pay the Base
Purchase Price pursuant to Section 2.02(b), or (ii) there has been a material
breach by Purchaser of any other representation, warranty, covenant or agreement
contained in this Agreement which (A) would result in a failure of a condition
set forth in Section 8.01 or 8.02 and (B) cannot be cured prior to the
Termination Date.
10.02.    Effect of Termination. If this Agreement is validly terminated
pursuant to Section 10.01, this Agreement will forthwith become null and void,
and there will be no Liability on the part of any Party (or

62

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

any of their respective Representatives or Affiliates) in respect of this
Agreement, except as provided in this Section 10.02, and except that the
provisions with respect to expenses in Section 12.02 and confidentiality in
Sections 6.01 and 12.03 will continue to apply following any termination;
provided, however, that nothing in this Section 10.02 shall release any Party
from Liability for any willful and material breach of this Agreement by such
Party prior to the termination of this Agreement.
Article XI.INDEMNIFICATION
11.01.    Survival.
(a)The representations and warranties of the Parties contained in or made
pursuant to this Agreement shall survive until the one-year anniversary of the
Closing Date; provided however, that the representations and warranties (the
“Fundamental Representations”) set forth in Article III and Sections 4.01, 4.02,
4.03, 4.06(b) and 5.02 shall survive indefinitely and the representations and
warranties set forth in Section 4.12 shall survive until expiration of the
applicable statute of limitations with respect to the matters addressed therein.
For the avoidance of doubt, the Parties hereby agree and acknowledge that the
survival periods provided herein are a contractual statute of limitations and
any claim brought by any Indemnified Party pursuant to this Article XI must be
brought or filed prior to the expiration of the applicable survival periods.
(b)This Article XI shall survive the Closing and shall remain in effect (i) with
respect to Sections 11.02(a)(i), 11.02(a)(vi) and 11.02(b)(i), so long as the
relevant representations and warranties survive and any claim or dispute with
respect thereto asserted prior to the expiration of such survival period is
fully resolved, (ii) with respect to Sections 11.02(a)(ii), 11.02(a)(vii) and
11.02(b)(ii), to the extent those sections relate to the covenants requiring
performance (A) prior to the Closing, such covenants shall survive until the
one-year anniversary of the Closing Date or (B) after the Closing, such
covenants, if such covenants specify a specific term, shall survive until fully
performed, or if such covenants do not specify a specific term, shall survive
indefinitely and in any event under this Section 11.01(b)(ii) until any claim or
dispute remains unresolved; (iii) with respect to Sections 11.02(a)(iii),
11.02(a)(iv), and, except as provided therein, 11.02(a)(viii) indefinitely, (iv)
with respect to Section 11.02(a)(v), until the expiration of the statute of
limitations applicable to such Taxes and in any event under this Section
11.01(b)(ii) until any claim or dispute asserted prior to the expiration of the
applicable statute of limitations remains unresolved, and (v) with respect to
Section 11.02(a)(ix), as set forth on Schedule 11.02(a)(ix). Notwithstanding the
foregoing, any claim based upon Fraud shall survive indefinitely.
(c)Notice of any assertion by any Indemnified Party that the Indemnifying Party
is liable to it pursuant to Section 11.02 must be given to the Indemnifying
Party on or prior to the time of expiration of the relevant representation,
warranty or covenant as set forth in this Section 11.01 or such claim will be
forever barred, and, if such notice is given, the applicable survival period
shall continue until such claim is fully resolved; provided that the limitations
set forth herein shall not apply to any claims based upon Fraud. Any Indemnified
Party seeking indemnification hereunder shall use its good faith efforts to
state the facts known to the asserting Indemnified Party that give rise to such
notice in reasonable detail.
(d)Subject to the limitations set forth in Section 11.04, any indemnification
payments owing by Seller and Seller's Parent to Purchaser pursuant to this
Article XI shall be paid in the following manner: first, from the Indemnity
Escrow Account; second if the amount remaining in the Indemnity Escrow Account
is less than such indemnity payment or if the Indemnity Escrow Account has been
released from escrow, then by wire transfer of immediately available funds from
Seller or Seller's Parent. Subject to the

63

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

limitations set forth in Section 11.04, any indemnification payments owing by
Purchaser to Seller pursuant to this Article XI shall be paid by wire transfer
of immediately available funds. Notwithstanding the foregoing, nothing in this
Section 11.01(d) shall in any way prohibit Purchaser from exercising any rights
of set-off it has under Section 11.07.
11.02.    Indemnification.
(a)Subject to the limitations set forth in this Article XI and Section 12.17,
subsequent to the Closing Date, Seller and Seller's Parent shall indemnify and
hold harmless Purchaser (and the Company and the Company Subsidiaries), any
Affiliate of Purchaser and their respective current or future Affiliates,
officers, directors, employees, partners, members, stockholders, controlling
persons, successors and permitted assigns against any Liabilities, losses,
Claims, Actions, judgments, orders, damages, expenses or costs including
reasonable attorneys' fees and expenses, whether incurred or paid prior to, on
or after the Closing Date (collectively, “Losses” and individually, a “Loss”)
that any of the foregoing suffers as a result of:
(i)any breach of the representations and warranties of Seller's or Seller's
Parent set forth in Article III or Article IV (other than the representations
and warranties set forth in Section 4.06(b), which is covered below);
(ii)any breach by Seller or Seller's Parent of any of the covenants or
agreements of Seller or Seller's Parent set forth in this Agreement (other than
the Specified Covenants, which are covered below);
(iii)the Transaction Expenses;
(iv)Liabilities under or with respect to the Specified Employee Bonus Plans
including Liabilities relating to claims asserted by any individual or
beneficiary entitled to a payment or benefit under any such Specified Employee
Benefit Plan to the extent the same has not reduced the Total Purchase Price and
provided Purchaser has complied with its payment obligations hereunder in
connection with payment of the applicable Employee Payment;
(v)any liability for Taxes of the Company for all Taxable periods (or the
portion of any Straddle Period) ending on or prior to the Closing Date (after
giving effect to net operating losses); provided that, Seller shall have no
obligation for Taxes resulting from (x) a Code Section 338 election with respect
to Purchaser's purchase of the Shares pursuant to this Agreement, (y) any
transaction occurring on the Closing Date after the Closing outside the ordinary
course of business, or (z) any amendment of a Tax Return of the Company or any
Company Subsidiary or any Tax election;
(vi)any breach of the representations and warranties of Seller set forth in
Section 4.06(b);
(vii)any breach by Seller of the Specified Covenants;
(viii)effective immediately prior to payment of the Specified Project Deferred
Payment with respect to a Specified Project, the Deductible Specified
Environmental Remediation Costs; and
(ix)any matters set forth on Schedule 11.02(a)(ix).

64

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

(b)Subject to the limitations set forth in this Article XI and Section 12.17 ,
subsequent to the Closing Date, Purchaser and MEMC shall indemnify and hold
harmless Seller, any Affiliate of Seller and their respective current or future
Affiliates, officers, directors, employees, partners, members, stockholders,
controlling persons, successors and permitted assigns against any Loss that any
of the foregoing suffers as a result of:
(i)any breach of the representations and warranties of Purchaser or MEMC set
forth in Article V;
(ii)any breach by Purchaser or MEMC of any of the covenants or agreements of
Purchaser or MEMC set forth in this Agreement; or
(iii)any claim against Seller or any of its Affiliates (other than the Company
and Company Subsidiaries) pursuant to the Support Obligations which are not
substituted or replaced by Purchaser, except for any claim for which the basis
is any breach arising from the consummation of the transactions contemplated by
this Agreement and except to the extent that Purchaser or any other Indemnified
Party specified in Section 11.02(a) is entitled to indemnity with respect to the
matter which has resulted in the claim being made against the Seller or any
Affiliate of Seller pursuant to the Support Obligations.
11.03.    Third Party Claims. The obligations and liabilities of an Indemnifying
Party with respect to Losses resulting from the assertion of liability by third
parties (each, a “Third Party Claim”) shall be subject to the following terms
and conditions:
(a)The Indemnified Parties shall promptly give written notice to the
Indemnifying Parties of any Third Party Claim that might give rise to any Loss
by the Indemnified Parties, stating the nature and basis of such Third Party
Claim, and the amount thereof to the extent known; provided, however, that no
delay or defect in any such notice on the part of the Indemnified Party in so
notifying the Indemnifying Party shall relieve the Indemnifying Party from any
obligation hereunder unless and only to the extent that the Indemnifying Party
is materially and adversely prejudiced thereby. Such notice shall be accompanied
by copies of all relevant documentation with respect to such Third Party Claim,
including any summons, complaint or other pleading which may have been serviced,
any written demand or any other document or instrument.
(b)From and after receipt of notice of a Third Party Claim pursuant to Section
11.03(a), the Indemnifying Parties shall have the right to assume and conduct,
at their own expense, the defense against the Third Party Claim in their own
names or in the names of the Indemnified Parties, if the Indemnifying Party has
unconditionally acknowledged in writing its obligation to indemnify in respect
of such Third Party Claim for indemnity hereunder. Any Indemnified Parties shall
have the right to employ separate counsel in any such Third Party Claim and/or
to participate in the defense thereof, but the fees and expenses of such counsel
shall not be included as part of any Loss incurred by the Indemnified Party and
shall not be payable by the Indemnifying Parties. The Party conducting the
defense of any Third Party Claim shall keep the other Party apprised of all
significant developments with respect thereto. The Party conducting the defense
of any Third Party Claim shall not enter into any settlement, compromise or
consent to judgment with respect to such Third Party Claim without the prior
written consent of the other Party, such consent not to be unreasonably
withheld; provided, however, that the Indemnifying Party shall be entitled to
settle, compromise or consent to a judgment without the consent of the
Indemnified Party with respect to a Third Party Claim that imposes solely
monetary obligations that are paid by the Indemnifying Party, that does not
contain a finding or admission of any violation of Law or any violation of the
rights of any Person and contains a release of the

65

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Indemnified Party from all liability thereunder. The Indemnified Party shall
make available all information and assistance reasonably available and necessary
for the defense of the Third Party Claim as the Indemnifying Party may
reasonably request and shall cooperate with the Indemnifying Party in such
defense. Notwithstanding the foregoing, the provisions of Article IX shall
control with respect to matters relating to Taxes.
11.04.    Limitations on Indemnification. Notwithstanding anything to the
contrary contained herein:
(a)As to any claim for indemnification pursuant to Section 11.02(a)(i), or
11.02(a)(ii), the Indemnified Party shall not be entitled to indemnification (i)
with respect to any Loss or a series of related Losses of less than $25,000 (a
“De Minimis Loss”) or (ii) any Losses until all Losses (excluding any De Minimis
Loss) exceed, in the aggregate, an amount equal to three-quarters of a percent
(0.75%) of (i) the Total Purchase Price paid to Seller plus (ii) the Set-Off
Amount (the “Indemnity Threshold”), in which case such Indemnified Party shall
be entitled to indemnification for all such Losses (excluding any De Minimis
Loss); provided, however, that the limitations set forth in this Section
11.04(a) shall not apply to any Losses arising as the result of Fraud or
breaches of the Fundamental Representations or Specified Covenants; provided,
further, however, that (x) any materiality or Material Adverse Effect qualifier,
whether contained in such representation, warranty, covenant or definition used
in any of the foregoing, and (y) the phrases “reasonably likely,” “reasonably
expected,” “could reasonably be expected,” “could be reasonably expect,” “would
reasonably be likely,” “would reasonably be expected” or any combination of the
foregoing and any similar language in any representation, warranty, covenant or
definition used in any of the foregoing will not be taken into account in
determining whether a breach of any representation, warranty or covenant has
occurred or the magnitude of the damages occasioned by the breach of any
representation, warranty or covenant for purposes of calculating the Indemnity
Threshold.
(b)Seller's and Seller's Parent's maximum aggregate liability for an
indemnification of Losses pursuant to Sections 11.02(a)(i), and 11.02(a)(ii)
(other than Losses arising as a result of Fraud by Seller or breaches of the
Fundamental Representations or Specified Covenants) shall not exceed a
cumulative aggregate amount equal to fifteen percent (15%) multiplied by (A) the
portion of the Total Purchase Price that has been paid in cash to Seller plus
the amount of cash paid into the Indemnity Escrow Account plus (B) the Set-Off
Amount.
(c)Seller's and Seller's Parent's maximum aggregate liability for an
indemnification of Losses pursuant to Sections 11.02(a)(iii), 11.02(a)(iv),
11.02(a)(v), 11.02(a)(vi), and 11.02(a)(vii) (other than arising as a result of
Fraud by Seller, shall not exceed a cumulative aggregate amount equal to (A) the
portion of the Total Purchase Price that has been paid in cash to Seller plus
the amount of cash paid into the Indemnity Escrow Account plus (B) the Set-Off
Amount. Seller's and Seller's Parent maximum aggregate liability for an
indemnification for Losses pursuant to Section 11.02(a)(ix) is as set forth on
Schedule 11.02(a)(ix).
(d)No Party shall be liable for any Loss to the extent arising from a change in
accounting or taxation Applicable Law made after the Closing other than a change
required to comply with any Applicable Law in effect on the date hereof.
(e)Any indemnifiable claim with respect to any breach or nonperformance by a
Party of a representation, warranty, covenant or agreement shall be net of any
Third Party Recoveries actually received the Indemnified Party (net of any out
of pocket costs of collection, deductible, retroactive premium adjustment,
reimbursement obligation or other out of pocket cost directly related to the
Third Party Recovery). If any portion of Losses to be reimbursed by the
Indemnifying Party may be covered, in whole or in part, by

66

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

a Third Party Recovery, the Indemnified Party shall promptly give notice thereof
to the Indemnifying Party or the Indemnifying Party may give notice thereof to
the Indemnified Party (a “Notice of Third Party Recovery”). If the Indemnifying
Party so requests within one hundred and eighty (180) days after receipt or
delivery of a Notice of Third Party Recovery, the Indemnified Party shall use
its commercially reasonable efforts to collect the maximum amount of Third Party
Recoveries; provided that notwithstanding the foregoing, no Party's rights under
this Article XI shall be limited during any period such Party is waiting to
receive any such Third Party Recovery and no Indemnifying Party shall have any
obligation to first submit or to collect upon any applicable Third Party
Recovery as a precondition to making a claim for indemnification or set-off or
obtaining indemnification or set-off for Losses therefor, and the Indemnifying
Party agrees not to delay in any manner the payment to the Indemnified Party of
such indemnifiable Loss or dispute the set-off rights exercised on the basis
that the Indemnified Party has not yet fulfilled its obligations under this
Section 11.04(e). If Purchaser, the Company, any Company Subsidiary or any of
their Affiliates receives a Third Party Recovery after an indemnification
payment is made or set-off rights are exercised, Purchaser shall promptly pay to
Seller the amount of such Third Party Recovery at such time or times as and to
the extent that such Third Party Recovery is actually received.
(f)The amount of any Loss subject to indemnification hereunder or any claim
therefore shall be calculated net of any Tax benefit actually realized by
Purchaser, the Company, any Company Subsidiary or any of their Affiliates as a
result of such Loss. If Purchaser, the Company, any Company Subsidiary or any of
their Affiliates actually receives a Tax benefit after an indemnification
payment is made or set-off rights are exercised, Purchaser shall promptly pay to
Seller the amount of such Tax benefit at such time or times as and to the extent
that such Tax benefit is actually received.
(g)There shall be no recovery for any Loss or alleged Loss by Purchaser under
this Article XI, and the Loss shall not be included in meeting the stated
thresholds hereunder, to the extent such item has been included or a reduction
to the Base Purchase Price paid at Closing on account of Estimated Transaction
Expenses as determined pursuant to Section 2.04 hereof.
11.05.    No Contribution. No Indemnifying Party or any of its employees or
agents shall have any right of contribution, right of indemnity or other right
or remedy against the Company or any Company Subsidiary in connection with any
indemnification obligation or any other liability to which she, he or it may
become subject under or in connection with this Agreement.
11.06.    Information. No information or knowledge acquired, or investigations
conducted, by Purchaser or its representatives or otherwise, shall in any way
limit, or constitute a waiver of, or a defense to, any claim for indemnification
or set-off by Purchaser or its Affiliates under this Agreement (it being
understood that Purchaser has relied on the accuracy of the representations and
warranties contained herein and the benefits provided by this Article XI or a
result of any breach thereof in entering into this Agreement). No information or
knowledge acquired, or investigations conducted, by the Company, Seller or their
respective representatives, of Purchaser or otherwise, shall in any way limit,
or constitute a waiver of, or a defense to, any claim for indemnification by
Seller or any of its Affiliates under this Agreement (it being understood that
the Seller and the Seller Parent have relied on the accuracy of the
representations and warranties contained herein and the benefits provided by
this Article XI or a result of any breach thereof in entering into this
Agreement).
11.07.    Set-Off. In the event Seller and Purchaser mutually agree that Seller
is liable to pay a claim for indemnification by Purchaser under this Article XI
or a final determination by a panel of arbitrators in accordance with Section
12.15 that Purchaser is entitled to indemnification under this Article XI,
Purchaser

67

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

may withhold the amount of such indemnification from any and all payments of
Austin Deferred Payments or Specified Project Deferred Payments or any other
amounts owing from Purchaser to Seller under this Agreement.
11.08.    Remedies Exclusive. Subject to the proviso below, after the Closing,
the remedies provided in this Article XI are the sole and exclusive remedies
available to a Party for any and all Losses resulting from the Transaction, the
Projects, or any claim arising in connection with this Agreement by another
Party (except that the foregoing shall in no way limit any rights or remedies of
a Party under or pursuant to the Indemnity Escrow Agreement, Assignment
Agreement or the Transition Services Agreement) except for the remedies of
specific performance, injunction and other equitable relief; provided, however,
that no Party shall be deemed to have waived any rights, claims, defenses,
causes of action or remedies in instances of Fraud. From and after the Closing,
notwithstanding anything to the contrary in this Agreement and except in
instances of Fraud, (i) the indemnification provisions set forth in Section
11.01(a)(viii) and the reimbursement rights of Purchaser set forth in Section
6.15(a) constitute Purchaser's sole remedy with respect to Losses that
constitute Specified Environmental Remediation Costs (it being understood that
Purchaser shall not also be entitled to assert a claim for such Specified
Environmental Remediation Costs as a result of a breach of the representations
or warranties set forth in Section 4.15) and (ii) the indemnification provisions
set forth in Section 11.01(a)(ix) with respect to those matters described on
Schedule 11.02(a)(ix) shall constitute Purchaser's sole remedy with respect to
Losses arising from the matters specifically described on Schedule 11.02(a)(ix)
(it being understood, however, that to the extent that Purchaser incurs other
Losses related to any of the projects referenced on Schedule 11.02(a)(ix) as a
result of a breach of a representation and warranty or otherwise but such Losses
are not Losses arising from the specific matters described on Schedule
11.02(a)(ix) the Purchaser shall have the remedies otherwise described in this
Agreement with respect to such other Losses). 
11.09.    Non-Recourse. Except as expressly set forth in this Article XI, no
Party shall have recourse whatsoever under this Agreement against any officer or
director of the other Party (including for such purposes, any officer or
director of any Affiliate of a Party). Without limiting the generality of the
foregoing, except as expressly set forth in this Article XI, each Party, on
behalf of itself and its Affiliates, hereby fully and irrevocably waives any
right, claim or entitlement whatsoever against such officers or directors
relating to any and all Liabilities suffered or incurred by any of them arising
from, based upon, related to, or associated with this Agreement or the
transactions contemplated hereby (including any breach, termination or failure
to consummate such transactions) in each case whether based on contract, tort,
strict liability other laws or otherwise and whether by piercing of the
corporate veil, by claim on behalf of or by a Party hereto or other Person or
otherwise.
11.10.    Treatment of Indemnification. All indemnification payments made
hereunder shall be treated by the Parties as adjustments to the Total Purchase
Price.
Article XII.MISCELLANEOUS
12.0.1    Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with that certain letter agreement between Purchaser and Seller dated
as of the date hereof) supersedes all prior discussions and agreements among the
Parties with respect to the subject matter hereof, excluding the Nondisclosure
Agreement, and contains the sole and entire agreement among the Parties with
respect to the subject matter hereof. Other than a claim for Fraud or a claim
based on the Nondisclosure Agreement, prior to the Closing, no Party shall make
any claim against any other Party resulting from the transactions contemplated
hereby or the subject matter hereof, other than a claim made to enforce its
rights under this Agreement (including

68

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

or contemplated by Section 12.13 hereof) or made for breach of the terms of this
Agreement. Except as provided in Section 6.08 with respect to Indemnified
Directors and Officers and their heirs, executors and representatives, and as
provided in Article XI with respect to Indemnified Parties, this Agreement is
for the sole benefit of the Parties and their successors and permitted assigns
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.
12.02.    Expenses. Except as otherwise contemplated in this Agreement:
(i) Purchaser shall pay the fees and expenses of its counsel, accountants,
experts, other representative and all other expenses incurred by any of them
incident or relating to the negotiation, preparation and execution of this
Agreement and the transactions contemplated hereby, and the performance by it of
its obligations hereunder, and (ii) Seller, and not Purchaser, the Company or
any Company Subsidiary, shall be ultimately responsible for all Transaction
Expenses, whether by virtue of the provisions of Section 2.02 or 2.04 of this
Agreement or otherwise.
12.03.    Confidentiality. Unless and until the Closing occurs, the Parties will
abide by the provisions of the Nondisclosure Agreement. If the Closing occurs,
from and after the Closing Date, Seller will hold, and will cause its Affiliates
and Representatives to hold, in strict confidence from any other Person all
information and documents relating to the Projects and the Company, provided
that nothing in this sentence shall limit the disclosure of any information
(a) to the extent required by Applicable Law or a court of competent
jurisdiction (provided that if permitted by Applicable Law, Seller agrees to
give Purchaser prior notice of such disclosure in sufficient time to permit
Purchaser to obtain a protective order should it so determine), (b) in
connection with any litigation to which Seller or its Affiliates or
Representatives is a party (provided that such Person has taken all reasonable
actions to limit the scope and degree of disclosure in any such litigation),
(c) in an Action brought by Seller in pursuit of its rights or in the exercise
of its remedies under this Agreement, (d) to the extent that such documents or
information can be shown to have come within the public domain through no action
or omission of Seller or its Affiliates, and (e) to its Affiliates and
Representative (but the Party shall be liable for any breach by its Affiliates
and Representatives). In the event this Agreement is terminated under Section
10.01, upon the request of any Party, the other Party will, and will cause its
Affiliates and their respective Representatives to, promptly (and in no event
later than five (5) Business Days after such request) redeliver or destroy, or
cause to be redelivered or destroyed, all copies of confidential documents and
information furnished by such other Parties in connection with this Agreement
and destroy or cause to be destroyed all notes, memoranda, summaries, analyses,
compilations and other writings related to or based on such information or
documents prepared by the Party furnished with such documents and information or
its Representatives. In case of a conflict between the Nondisclosure Agreement
and this Section 12.03, the Nondisclosure Agreement shall govern issues arising
prior to Closing and this Section 12.03 shall govern issues arising after the
Closing .
12.04.    Announcements. No press or other public announcement, or public
statement or comment in response to any inquiry, relating to the transactions
contemplated by this Agreement or the terms hereof shall be issued or made by
any Party without the prior written approval of the other Party; provided that a
press release or other public announcement, regulatory filing, statement or
comment made without such joint approval shall not be in violation of this
Section 12.04 if it is made in order for the disclosing Party or any of its
Affiliates to comply with Applicable Laws or stock exchange rules and in the
reasonable judgment of the Party making such release or announcement, based upon
advice of counsel, prior review and joint approval, despite reasonable efforts
to obtain the same, would prevent dissemination of such release or announcement
in a sufficiently timely fashion to comply with such Applicable Laws or rules;
and provided further that in all instances prompt notice from one Party to the
other shall be given with respect to any such release,

69

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

announcement, statement or comment. Each Party shall inform its Affiliates that
may be involved in the transactions contemplated by this Agreement of the
requirements set forth in this Section 12.04 and shall cause them to comply with
the provisions of this Section 12.04 from such Affiliates.
12.05.    No Waiver. No failure on the part of any Party to exercise and no
delay in exercising, and no course of dealing with respect to, any right,
remedy, power or privilege under this Agreement shall operate as a waiver of
such right, remedy, power or privilege, nor shall any single or partial exercise
of any right, remedy, power or privilege under this Agreement preclude any other
or further exercise of any such right, remedy, power or privilege or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges provided in this Agreement are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Applicable
Law.
12.06.    Amendments. Any provision of this Agreement may be amended, modified,
supplemented or waived only by an instrument in writing duly executed by each
Party. Any such amendment, modification, supplement or waiver shall be for such
period and subject to such conditions as shall be specified in the instrument
effecting the same and shall be binding upon the Parties, and any such waiver
shall be effective only in the specific instance and for the purposes for which
given.
12.07.    Addresses for Notices. All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been duly
given or made as of the date delivered or sent if delivered personally or sent
by facsimile (providing confirmation of transmission), on the second (2nd)
Business Day if sent by prepaid overnight carrier (providing proof of delivery),
on the seventh (7th) Business Day following the date of mailing if delivered by
registered or certified mail (postage prepaid, return receipt requested) or on
the date delivered if sent by email (providing confirmation of receipt) to the
Parties at the following addresses, facsimile numbers or email addresses (or at
such other addresses, facsimile numbers or email addresses as shall be specified
by the Parties by like notice):
If to Seller or Seller's Parent:
Fotowatio Renewable Ventures, S.L.
Fotowatio, S.L.
C/ Fortuny, 45 bajo izquierda
28010 Madrid - Spain
Attention: Rafael Benjumea
Facsimile No.: +34 91 319 5151
Email:  Rafael.benjumea@frv.com


with a copies to (which shall not constitute notice):
Orrick, Herrington & Sutcliffe LLP
405 Howard Street
San Francisco, California 94105
Attn: Richard Vernon Smith
John Cook
Facsimile No.: (415) 773-5759
Email: rsmith@orrick.com
jcook@orrick.com

70

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

if to Purchaser or MEMC:
MEMC Holdings Corporation
c/o MEMC Electronic Materials, Inc.
501 Pearl Drive (City of O'Fallon)
P.O. Box 8
St. Peters, MO  63376
Attn:  Chief Executive Officer
Facsimile No.: 636-474-5180
cc:  MEMC General Counsel


with a copy to (which shall not constitute notice):
Bryan Cave LLP
One Metropolitan Square
211 N. Broadway, Suite 3600
St. Louis, MO 63102
Attention: Steven M. Baumer
Facsimile No.: (314) 259-2020
Email: steven.baumer@bryancave.com


12.08.    Captions. The table of contents, captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the validity, enforcement or interpretation of any
provision of this Agreement.


12.09.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction, and in lieu of such
prohibited or unenforceable provision, there will be added automatically as a
part of this Agreement a legal, valid and enforceable provision as similar in
terms to such prohibited or unenforceable provision as may be possible.
12.10.    Assignment. The obligations of the Parties under this Agreement are
not assignable without the prior written consent of the other Party, which such
Party may withhold in its discretion.
12.11.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the Parties may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other means of electronic transmission shall be as
effective as delivery of a manually executed counterpart of any such Agreement.
12.12.    Disclosure.
(a)Each Party may, at its option, include in its Disclosure Schedule any items
that are not

71

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

material in order to avoid any misunderstanding, and any such inclusion, or any
references to dollar amounts, shall not be deemed to be an acknowledgment or
representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of this
Agreement.
(b)Each Disclosure Schedule shall be arranged, for purposes of convenience only,
as separately titled Schedules corresponding to the certain sections of this
Agreement. Information disclosed in any Schedule shall constitute a disclosure
for purposes of all other Schedules of the same Disclosure Schedule
notwithstanding the lack of specific cross-reference thereto, but only to the
extent the applicability of such disclosure to such other Schedule is reasonably
apparent from the face of the disclosure itself. In no event shall the inclusion
of any matter in a Disclosure Schedule be deemed or interpreted to broaden the
representations, warranties, covenants or agreements contained in this Agreement
of the Party to which such Disclosure Schedule relates. The mere inclusion of an
item in a Disclosure Schedule shall not be deemed an admission by the Party to
which such Disclosure Schedule relates that such item represents a material
exception or fact, event, or circumstance or that such item would be reasonably
likely to result in a Material Adverse Effect. The information contained in each
Disclosure Schedule is disclosed solely for the purposes of this Agreement, and
no information contained therein shall be deemed to be an admission by any Party
hereto to any third party of any matter whatsoever, including of any violation
of law or breach of any agreement.
12.13.    Specific Performance. The Parties agree that if any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached, irreparable damage would occur, money damages may not
be a sufficient remedy and that the Parties shall be entitled to specific
performance of the terms of this Agreement and immediate injunctive relief,
without the necessity of proving the inadequacy of money damages as a remedy, in
addition to any other remedy at law or in equity.
12.14.    Governing Applicable Law. This Agreement, the Transaction and all
other transactions contemplated by this Agreement and all claims and defenses
arising out of or relating to any such transaction or agreement or the
formation, breach, termination or validity of any such agreement, shall in all
respects be governed by, and construed in accordance with, the laws of the State
of New York without giving effect to any conflicts of law principles of such
state that would apply the Applicable Laws of another jurisdiction.
12.15.    Arbitration.
(a)Except as provided in Section 12.16 below, any dispute, controversy or claim
arising out of, relating to, or in connection with this Agreement (a “Dispute”)
shall be finally settled by arbitration in accordance with this Section 12.15.
The arbitration shall be conducted in accordance with the Rules of Arbitration
of American Arbitration Association (“AAA”) in effect at the time of the
arbitration, except as they may be modified herein or by mutual agreement of the
Parties. By execution and delivery of this Agreement, each Party hereby accepts
and consents to the jurisdiction of the arbitral tribunal. The Parties submit to
the jurisdiction of the competent courts of New York for the purpose of
enforcing this Agreement to arbitrate and/or any action to compel arbitration,
any application for any interim, provisional or conservatory measure such as any
pre-arbitral or other injunction or attachment (or similar relief) or enforcing
an arbitral award or decision, or any proceeding permitted under this Section
12.15. In addition, the Parties agree not to seek any relief of any nature in
respect of any Dispute from the courts of any jurisdiction or any Governmental
Authority which would have the effect of frustrating any arbitration proceeding
initiated in accordance with this Section 12.15 or be incompatible with this
Section 12.15, including the agreement to arbitrate contained herein.
(b)The seat of the arbitration shall be New York, New York, and the English
language

72

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

shall be used as the written and spoken language for the arbitration and all
matters connected to the arbitration.
(c) The arbitration shall be conducted by three arbitrators. Each Party shall
appoint one arbitrator within thirty (30) days after receipt of the request for
arbitration. The two arbitrators shall appoint the third arbitrator within
twenty one (21) days after the appointment of the later appointed of these two
arbitrators. If any of the three arbitrators is not appointed within the time
prescribed above, then AAA shall appoint that arbitrator. The arbitrators shall
be attorneys or former or retired judges admitted to the bar of the State of New
York and shall have practiced law for at least fifteen (15) years.
(d)The arbitrators shall have the power to grant any remedy or relief that they
deem just and equitable and that is in accordance with the terms of this
Agreement, including specific performance, and including, but not limited to
injunctive or similar relief, whether interim or final, and any such relief, and
any interim, provisional or conservatory measure ordered or granted by the
arbitrators may specifically be enforced by any court of competent jurisdiction.
Each Party retains the right to seek interim, provisional or conservatory
measures or other relief as described in this Section 12.15 from judicial
authorities and any such request shall not be deemed incompatible with the
agreement to arbitrate or a waiver of the right to arbitrate.
(e)In order to facilitate the comprehensive resolution of related disputes, and
upon request of any party to the arbitration proceeding, AAA may consolidate the
arbitration proceeding with any other arbitration proceeding involving any of
the Parties hereto relating to this Agreement. AAA shall not consolidate such
arbitrations unless it determines that (i) there are issues of fact or law
common to the two proceedings so that a consolidated proceeding would be more
efficient than separate proceedings, and (ii) no party would be prejudiced as a
result of such consolidation through undue delay or otherwise. AAA shall appoint
all three members of the tribunal of the consolidated arbitration.
(f)Any award made by the arbitral tribunal shall be final and binding on the
applicable Parties. To the extent applicable, the Parties hereto expressly agree
to waive the applicability of any Applicable Law and regulations which would
otherwise give the right to appeal any decision of the arbitral tribunal and so
that there shall be no appeal to any court of law in relation to the award of
the arbitral tribunal.
(g) During the pendency of any arbitration, each Party hereto shall continue to
make all payments as and when due from it hereunder which are not in dispute,
and perform all of its obligations hereunder which are not in dispute, and no
Party hereto shall refer or attempt to refer the matter in dispute to any court
or other tribunal in any jurisdiction, save as expressly provided in this
Section 12.15.
(h)The non-prevailing Party shall pay all reasonable attorneys' and arbitrators'
fees and expenses incurred by the prevailing Party in connection with the
arbitration.
12.16.    New York Courts. Notwithstanding any other provision of this
Agreement, nothing in this Article 12 shall prevent a Party from seeking
equitable relief by way of injunctive, specific performance or otherwise (as
contemplated by Sections 12.13 and 12.15 and otherwise) from a court of
competent jurisdiction located in New York, New York and each Party hereto
irrevocably agrees to submit to the exclusive jurisdiction and venue of any such
court for the purpose of any such suit, action or other proceeding.
12.17.    Damages. Except in instances of Fraud, the Parties, on behalf of each
of their respective Indemnified Parties, agree and acknowledge that no Party
shall have the right to recover special, exemplary, or punitive damages or any
consequential damages that are not also direct, compensatory damages, unless

73

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

such special, exemplary, or punitive damages or any such consequential damages
or other kind of special damages are awarded or paid in settlement to a Person
in an indemnifiable Third Party Claim.
12.18.    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY LEGAL ACTION
TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT OR THAT OTHERWISE
RELATES TO THIS AGREEMENT.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]







74

--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party as of the date first above written.
Fotowatio Renewable Ventures, S.L.,
a Sociedad Limitada organized under the laws of the Kingdom of Spain
By: /s/ Rafael Benjumea
Name: Rafael Benjumea
Title: Representative of Sole Director



MEMC Holdings Corporation,
a Delaware corporation
By:  /s/ Kenneth H. Hannah 
Name: Kenneth H. Hannah
Title: President












[SIGNATURE PAGE TO STOCK SALE AGREEMENT]



--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Solely for purposes of Article I, Section 2.01, Section 3.02, Section 6.06,
Section 6.12, Section 6.16(c), Section 10.02, Article XI and Article XII hereof:






Fotowatio, S.L.,
a Sociedad Limitada organized under the laws of the Kingdom of Spain
By:  /s/ Rafael Benjumea
Name: Rafael Benjumea
Title: CEO


[SIGNATURE PAGE TO STOCK SALE AGREEMENT]



--------------------------------------------------------------------------------

Exhibit 10.86
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
REDACTED VERSION

Solely for purposes of Article I, Section 2.01, Section 2.07, Section 2.08,
Article V, Section 6.15, Section 6.16, Section 10.02, Article XI and Article XII
hereof:






MEMC Electronic Materials, Inc.,
a Delaware corporation
By:  /s/ Ahmad Chatila
Name: Ahmad Chatila
Title: President and Chief Executive Officer










[SIGNATURE PAGE TO STOCK SALE AGREEMENT]

